


EXHIBIT 10.15










DUNWOODY DEVELOPMENT AUTHORITY


(a public body corporate and politic, as Lessor),


and


RB 64 PCE, LLC


(a Delaware limited liability company, as Lessee)




LEASE AGREEMENT




Dated as of June 1, 2012
THE RIGHTS AND INTEREST OF THE DUNWOODY DEVELOPMENT AUTHORITY IN THE PROJECT
LEASED HEREUNDER, THIS LEASE AGREEMENT AND CERTAIN REVENUES AND RECEIPTS DERIVED
HEREUNDER, EXCEPT FOR CERTAIN UNASSIGNED RIGHTS, AS DEFINED HEREIN, HAVE BEEN
ASSIGNED AND PLEDGED AS SECURITY FOR THE $81,000,000 MAXIMUM PRINCIPAL AMOUNT
DUNWOODY DEVELOPMENT AUTHORITY TAXABLE REVENUE BOND (RB 64 PCE, LLC PROJECT),
SERIES 2012, AS PROVIDED IN A DEED TO SECURE DEBT, ASSIGNMENT OF RENTS AND
LEASES AND SECURITY AGREEMENT, OF EVEN DATE HEREWITH, FROM THE DUNWOODY
DEVELOPMENT AUTHORITY TO RB 64 PCE, LLC AND SUCCESSOR HOLDERS OF SUCH BOND.





--------------------------------------------------------------------------------




TABLE OF CONTENTS
(This Table of Contents is not a part of this Lease
Agreement and is only for convenience of reference.)
Page
Parties and Recitals
...................................................................................................................1

ARTICLE I
DEFINITIONS AND OTHER PROVISIONS OF GENERAL

APPLICATION...............................................................................................2
Section 1.1.
Definitions    .......................................................................................................2

Section 1.2.
Construction of Certain
Terms........................................................................7

Section 1.3.
Table of Contents; Titles and
Headings...........................................................7

Section 1.4.
Contents of Certificates or
Opinions...............................................................7

ARTICLE II
REPRESENTATIONS AND UNDERTAKINGS............................................8

Section 2.1.
Representations by the
Issuer...........................................................................8

Section 2.2.
Representations by the
Company...................................................................10

ARTICLE III
LEASING CLAUSE; SECURITY;
TITLE....................................................11

Section 3.1.
Lease of the
Project.........................................................................................11

Section 3.2.
Security for Payments Under the
Bond..........................................................12

Section 3.3.
Warranties and Covenants of Issuer as to
Title...............................................13

Section 3.4.
Warranties and Covenants of Company as to
Title.........................................13

Section 3.5.
Acknowledgement of
Subordination..............................................................13

ARTICLE IV
ACQUISITION AND INSTALLATION OF THE PROJECT;

ISSUANCE OF THE BOND;
FUNDS...........................................................13
Section 4.1.
Agreement to Acquire and Install the
Project.................................................13

Section 4.2.
Agreement to Issue the
Bond..........................................................................14

Section 4.3.
Application of
Proceeds..................................................................................14

Section 4.4.
Draws under Bond Purchase Loan
Agreement...............................................14

Section 4.5.
Obligation of the Parties to Cooperate in Furnishing Documents;

Reliance of the
Custodian...............................................................................15
Section 4.6.
Excess
Costs....................................................................................................15

Section 4.7.
Authorized Company and Issuer Representatives and Successors..................15

Section 4.8.
Enforcement of Remedies Against Contractors and Subcontractors and

Their Sureties and Against Manufacturers and
Vendors..................................15
Section 4.9.
Appointment of
Agent.....................................................................................16

ARTICLE V
EFFECTIVE DATE OF THIS LEASE; DURATION OF LEASE TERM; RENTAL PROVISIONS; NATURE
OF OBLIGATIONS OF COMPANY....17

Section 5.1.
Effective Date of this Lease; Duration of Lease
Term....................................17

Section 5.2.
Delivery and Acceptance of
Possession..........................................................17

Section 5.3.
Rents and Other Amounts
Payable..................................................................18

Section 5.4.
Place of Rental
Payments................................................................................19

Section 5.5.
Nature of Obligations of Company
Hereunder................................................19

Section 5.6.
Restrictions on the Use of
Project...................................................................20

ARTICLE VI
MAINTENANCE, TAXES, INSURANCE AND EMINENT DOMAIN.......20

Section 6.1.
Maintenance of
Project....................................................................................20

Section 6.2.
Removal of Fixtures or
Equipment..................................................................21

Section 6.3.
Taxes, Other Governmental Charges, and Utility
Charges..............................21

Section 6.4.
Insurance
Required...........................................................................................22

Section 6.5.
Application of Net Proceeds of
Insurance.......................................................23

Section 6.6.
Advances by the Issuer or the
Holder..............................................................23

Section 6.7.
Eminent
Domain..............................................................................................24





--------------------------------------------------------------------------------




ARTICLE VII
DAMAGE, DESTRUCTION, AND CONDEMNATION..............................24

Section 7.1.
Election to Repair, Restore or
Replace............................................................24

Section 7.2.
Election Not to Repair, Restore or
Replace.....................................................24

ARTICLE VIII
ADDITIONAL COVENANTS; ADDITIONAL BONDS..............................25

Section 8.1.
No Warranty of Condition or Suitability by the
Issuer....................................25

Section 8.2.
Access to the Project and
Records...................................................................25

Section 8.3.
Good Standing in the
State..............................................................................25

Section 8.4.
Indemnity.........................................................................................................25

Section 8.5.
Licenses and
Permits.......................................................................................26

Section 8.6.
Compliance with
Laws....................................................................................27

Section 8.7.
Granting and Release of
Easements................................................................27

ARTICLE IX
ASSIGNMENT, SUBLEASING, ENCUMBERING, AND SELLING; REDEMPTION; RENT PREPAYMENTS;
ABATEMENT; AND

EQUIPMENT..................................................................................................28
Section 9.1.
Assignment and
Subleasing.............................................................................28

Section 9.2.
Provisions Relating to Sale, Encumbrance, or Conveyance of the

Project by the
Issuer.........................................................................................31
Section 9.3.
Pledge of this Lease by the
Company..............................................................32

Section 9.4.
Redemption of
Bond........................................................................................32

Section 9.5.
Prepayment of
Rents........................................................................................32

Section 9.6.
Company Entitled to Certain Rent Abatements if Bond Paid Prior to

Maturity............................................................................................................32
Section 9.7.
Installation of Other Machinery and Rented
Equipment.................................32

Section 9.8.
Reference to Bond Ineffective After Bond
Paid...............................................33

ARTICLE X
EVENTS OF DEFAULT AND
REMEDIES....................................................33

Section 10.1.
Events of Default
Defined................................................................................33

Section 10.2.
Remedies on
Default........................................................................................34

Section 10.3.
Remedies Not
Exclusive..................................................................................35

Section 10.4.
Company to Pay Fees and
Expenses................................................................35

Section 10.5.
Waiver of Events of
Default.............................................................................35

ARTICLE XI
MISCELLANEOUS.........................................................................................36

Section 11.1.
Company's Option to Terminate
Lease.............................................................36

Section 11.2.
Quiet
Enjoyment...............................................................................................36

Section 11.3.
Notices..............................................................................................................36

Section 11.4.
Construction and Binding
Effect......................................................................37

Section 11.5.
Severability.......................................................................................................37

Section 11.6.
Amounts Remaining in the
Funds....................................................................37

Section 11.7.
Fees Paid by the
Company................................................................................37

Section 11.8.
No Issuer Liability; Immunity of Members, Officers, and Employees

of
Issuer............................................................................................................37
Section 11.9.
Amendments, Changes, and
Modifications......................................................38

Section 11.10.
Execution of
Counterparts................................................................................38

Section 11.11.
Law Governing Construction of this
Lease......................................................38

Section 11.12.
Covenants Run with
Project.............................................................................38

Section 11.13.
Subordination to Security
Document...............................................................38

Section 11.14.
Net
Lease..........................................................................................................38

Section 11.15.
Surrender of
Project..........................................................................................38

Section 11.16.
Immunity of Directors and Employees of
Company........................................39

Section 11.17.
Payments Due on Other than Business
Days...................................................39





--------------------------------------------------------------------------------




Section 11.18.
Holder of Pledged
Interest..............................................................................39

Section 11.19.
Required Consent of Leasehold
Mortgagee...................................................39

Section 11.20.
Estoppel
Certificates.......................................................................................39

Section 11.21.
Holdover.........................................................................................................40

Section 11.22.
Option
Agreement    ..........................................................................................40



EXHIBIT A    DESCRIPTION OF THE LEASED LAND
EXHIBIT B    PAYMENTS IN LIEU OF TAXES




--------------------------------------------------------------------------------






LEASE AGREEMENT
This LEASE AGREEMENT (this “Lease”), dated as of June 1, 2012, is by and between
the DUNWOODY DEVELOPMENT AUTHORITY (the “Issuer”), a development authority and a
public body corporate and politic created and existing under the laws of the
State of Georgia (the “State”) and RB 64 PCE, LLC (the “Company”), a Delaware
limited liability company.
W I T N E S S E T H:
WHEREAS, the Issuer is a public body corporate and politic and a development
authority duly created pursuant to the Development Authorities Law of the State
of Georgia, O.C.G.A. § 36-62-1, et seq., as amended (the “Act”), and activated
by ordinance of the Mayor and Council of the City of Dunwoody (the “City”); and
WHEREAS, the Act provides that the Issuer is created to develop and promote
trade, commerce, industry and employment opportunities for the public good and
the general welfare within the City and is authorized by the Act to issue its
revenue bonds to acquire land, buildings and related personal property, which
revenue bonds are required to be validated pursuant to the provisions of the
Revenue Bond Law (O.C.G.A. § 36-82-60, et seq.); and
WHEREAS, the Act further authorizes and empowers the Issuer: (i) to lease any
such projects; (ii) to pledge, mortgage, convey, assign, hypothecate or
otherwise encumber such projects and the revenues therefrom as security for the
Issuer's revenue bonds; and (iii) to do any and all acts and things necessary or
convenient to accomplish the purpose and powers of the Issuer; and
WHEREAS, the Company desires to lease a capital project in the City consisting
of land, existing improvements and improvements to be constructed thereon,
building fixtures and building equipment installed and to be installed thereat
(the “Project”); and
WHEREAS, it is desirable for the Issuer to issue and sell its revenue bond (the
“Bond”) in an amount of up to $81,000,000 (the “Maximum Principal Amount”), to
acquire the Project and to lease the Project to the Company under this Lease;
and
WHEREAS, pursuant to the resolution (the “Bond Resolution”) adopted by the
Issuer, authorizing the issuance and sale of the Bond to the Company, as both
the “Purchaser” and the initial “Bondholder,” the execution of this Lease and
the other Issuer Documents (identified in the Bond Resolution) relating to the
Bond, the Issuer is pledging to the payment of the Bond the Pledged Security (as
defined in the Bond Resolution).
NOW, THEREFORE, in consideration of the respective representations and
agreements hereinafter contained, the parties hereto agree as follows, provided
that, in the performance of the agreements of the Issuer herein contained, any
obligation it may thereby incur for the payment of money shall not constitute a
general obligation of the Issuer but shall be payable solely out of the Pledged
Security for the Bond, and the Bond shall not constitute a general obligation of
the Issuer nor constitute an indebtedness or general obligation of the State or
any other agency or political subdivision of the State, within the meaning of
any constitutional or statutory provision whatsoever:




--------------------------------------------------------------------------------




ARTICLE I


DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION


Section 1. 1.Definitions. Certain capitalized words and terms used in this Lease
are defined in the text hereof or in the Bond Resolution (defined below). In
addition to the words and terms defined elsewhere herein and in the Bond
Resolution, the following words and terms are defined terms under this Lease:


“Additional Rent” means the amounts payable by the Company, described in Section
5.3(b) of this Lease.
“Additions or Alterations” means modifications, upgrades, alterations,
additions, enlargements, or expansions to property comprising the Project.
“Affiliate” means a Person which is controlled by the Company or its corporate
successor, which controls the Company or its successor, or which is under common
control with the Company or its successor (direct or indirect ownership of more
than fifty percent (50%) of the voting power constituting “control” of a Person
for such purpose).
“Authorized Company Representative” means any officer of the Company who
executes this Lease or any other person at the time designated to act on behalf
of the Company by written certificate furnished to the Issuer, the Holder and
the Custodian, containing the specimen signature of such person and signed on
behalf of the Company by an officer of the Company; more than one person may be
designated as an Authorized Company Representative.
“Authorized Issuer Representative” means any officer or official of the Issuer
who executes this Lease and any other person at the time designated to act on
behalf of the Issuer by written certificate furnished to the Company, the Holder
and the Custodian, containing the specimen signature of such person and signed
on behalf of the Issuer by the Chairman or other officer of the Issuer; more
than one person may be designated as an Authorized Issuer Representative.
“Basic Rent” means the rent payable by the Company to the Issuer, described
under the subheading “Basic Rent” in Section 5.3(a) of this Lease.
“Bond Documents” means the documents, the forms of which are attached to the
Bond Resolution as Exhibits B through F thereto.
“Bond Purchase Loan Agreement” means the Bond Purchase Loan Agreement, dated as
of the Document Date, between the Issuer and the Company (in its capacities as
the tenant hereunder and as the “Purchaser” thereunder), in substantially the
form attached as Exhibit C to the Bond Resolution, as it may hereafter be
amended in accordance with the Bond Resolution.
“Bond Resolution” means the resolution, adopted by the Issuer, as it may
hereafter be amended in accordance with the terms thereof, providing the terms
and provisions under which the Bond will be issued and pursuant to which the
Pledged Security is assigned and pledged as security for the payment of the
principal of, premium, if any, and interest on the Bond; the term “Bond
Resolution” shall include any resolution supplemental or amendatory thereto.
“Business Day” means a day which is not a Saturday, Sunday, a legal holiday, or
any other day on which banking institutions are authorized to be closed in the
State.




--------------------------------------------------------------------------------




“Company” means RB 64 PCE, LLC, a Delaware limited liability company, and any
successor tenant under this Lease.
“Company Documents” means those of the Bond Documents to which the Company is a
party signatory.
“Corporate Successor” and “corporate successor” mean any corporation or limited
liability company into which the Company may merge, any corporation or limited
liability company resulting from a consolidation to which the Company is a party
or any corporation or limited liability company to which the Company transfers
its interest under this Lease, and also includes any Corporate Successor (as
above defined, but substituting “corporate successor” for “Company”) of a
Corporate Successor.
“Costs of the Project” means those aggregate costs and expenses paid or incurred
in connection with the acquisition, construction, equipping, rehabilitation, or
installation of the Project and permitted by the Act (including, without
limitation, those costs and expenses more particularly described in O.C.G.A.
§ 36-62-2), the Bond Resolution and Section 4.3 hereof to be paid or reimbursed
from proceeds of the Bond, including, without limitation, costs associated with
the construction and installation of tenant improvements in connection with the
leasing of the Project, whether such costs be directly or indirectly incurred by
the Company.
“Custodian” means the Company, or any other Person that is serving from time to
time as Custodian of the Funds.
“Debt Service” and “debt service” mean, as to the Bond, the principal of,
interest on and redemption amount, if any, payable on the Bond.
“Debt Service Payment Date” means, as to the Bond, any Principal Payment Date or
Interest Payment Date and any date on which the Bond is to be redeemed, in whole
or in part, and includes any special Debt Service Payment Date established as
provided in the Bond Resolution.
“Default Interest Rate” means, as to the Bond, as to delinquent payments of
Basic Rent under this Lease and the Debt Service on the Bond, the Stated
Interest Rate, and as to delinquent payments of Additional Rent under this
Lease, means the lesser of the Prime Rate plus 300 basis points or the maximum
rate allowed by law.
“Document Date” means the date of this Lease.
“Environmental Laws” means all federal, state, and local laws, rules,
regulations, ordinances, programs, permits, guidance, orders, and consent
decrees relating to health, safety, and environmental matters, including, but
not limited to, the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, the Toxic Substances Control Act, as amended,
the Clean Water Act, as amended, the Clean Air Act, as amended, the Superfund
Amendments and Reauthorization Act of 1986, as amended, state and federal
superlien and environmental cleanup programs and laws, and U.S. Department of
Transportation regulations.
“Event of Default” means, when used with respect to this Lease, the events
specified in Section 10.1 of this Lease, and when used with reference to any
other instrument any “Event of Default, “event of default,” “Default,” or
“default” (as such term is defined in such other instrument).
“Financing Statement” means a UCC financing statement to be filed with the
Georgia Secretary of State evidencing the Holder's security interest in and to
those portions of the Pledged Security which constitute




--------------------------------------------------------------------------------




personal property, including, without limitation, the Holder's security interest
in and to the Net Proceeds, the Sinking Fund and the Project Fund.
“Fixture Filing” means a UCC fixture filing to be filed in the real property
records of DeKalb County, Georgia, evidencing the Holder's security interest in
and to those portions of the Pledged Security which constitute fixtures pursuant
to applicable law.
“Governing Body” means, as to the Issuer, the members of the Issuer acting as
its board of directors.
“Government Obligations” means any direct and general obligations of the United
States of America (including obligations issued or held in book-entry form on
the books of the Department of Treasury of the United States of America) or
obligations the payment of the principal of and interest on which when due are
fully and unconditionally guaranteed by the United States of America.
“Holder” and “Bondholder” mean the Person in whose name the Bond is registered
on the registration books of the Issuer and, as stated in Section 4.2 of this
Lease, initially means the Company.
“Interest Payment Date” means the first April 1 following the issue date of the
Bond and each April 1 thereafter, with the final interest payment being due on
the Maturity Date, unless the Bond is earlier retired in full by redemption.
“Issuer Documents” means those of the Bond Documents to which the Issuer is to
be a party signatory.
“Leased Equipment” means any building fixtures and building equipment (but not
trade fixtures or furniture, office or production equipment ) that the Company
elects to include in the Project.
“Leased Improvements” means all of the improvements located and to be located on
the Leased Land, including, but not limited to any buildings, structures,
paving, landscaping and building fixtures, including tenant improvements,
located on the Leased Land and all Additions or Alterations, replacements and
substitutions for any portion thereof.
“Leased Land” means the land described in Exhibit A attached hereto.
“Leasehold Mortgage” means any leasehold mortgage or leasehold deed to secure
debt pursuant to which the Company pledges its interest in this Lease herein to
a Lender.
“Leasehold Mortgagee” means a holder of a Leasehold Mortgage.
“Lease Term” means the term of this Lease as specified in Section 5.1 hereof.
“Lender” means any financial institution which has advanced credit to the
Company with respect to the Project.
“Loan Documents” means the loan documents with respect to the Company's
Leasehold Mortgage or a Superior Security Document.
“Memorandum of Understanding” means the instrument entitled “Memorandum of
Understanding” between and among the Issuer, the Company, and RB 66 PCE, LLC, a
Delaware limited liability company, in substantially the form attached as
Exhibit F to the Bond Resolution.
“Net Proceeds” means, when used with respect to any proceeds of casualty
insurance received with respect to any damage or destruction of the Project,
proceeds of sale or any eminent domain award (or




--------------------------------------------------------------------------------




proceeds of sale in lieu of a taking by eminent domain) or with respect to any
other recovery on a contractual claim or claim for damage to or for taking of
the Project, or any part thereof, the gross proceeds from such insurance,
eminent domain award, sale or recovery with respect to which that term is used
remaining after payment of all costs and expenses (including attorneys' fees and
reimbursable expenses) incurred in the collection of such gross proceeds.
“Non-Renewal Notice” means a written notice given by the Company to the Issuer
and the Holder that the Company elects not to exercise an option granted in
Section 5.1 hereof to renew this Lease for the next consecutive renewal term,
which notice shall constitute an irrevocable agreement on the part of the
Company either: (a) to cause the Bond to be redeemed at the end of the
then-current term of this Lease and to make a Termination Payment in the amount
needed for such purpose; or (b) if the Company owns the Bond, to surrender the
Bond for cancellation at the end of the then-current term of this Lease.
“Option Agreement” means the Option Agreement, dated as of the Document Date,
from the Issuer to the Company, in substantially the form attached as Exhibit E
to the Bond Resolution, as it may hereafter be amended in accordance with the
Bond Resolution.
“Permitted Encumbrances” means, as of any particular time, (i) liens for ad
valorem taxes and special assessments not then delinquent or permitted to exist
as provided in Section 6.3 hereof, (ii) this Lease; (iii) the Security Document
and the UCC Filings, (iv) utility, access or other easements and rights of way,
restrictions, reservations, reversions and exceptions in the nature of easements
that the Company certifies will not materially interfere with or impair the
operations being conducted at the Project leased hereunder, (v) unfiled and
inchoate mechanics' and materialmen's liens for construction work in progress,
(vi) architects', contractors', subcontractors', mechanics', materialmen's,
suppliers', laborers' and vendors' liens or other similar liens not then payable
or permitted to exist hereunder, (vii) such minor defects, irregularities,
encumbrances, easements, rights-of-way, and clouds on title as the Company, by
an Authorized Company Representative, certifies do not, in the aggregate,
materially impair the portions of the Project affected thereby for the purpose
for which it was acquired or is held by the Issuer, (viii) existing encumbrances
of record, (ix) exceptions described in any policy of title insurance that may
be procured by the Company for itself or for a Lender, (x) any Leasehold
Mortgage and (xi) any Superior Encumbrances.
“Person” means a natural person, business organization, public body, or other
legal entity.
“Project” means that certain project in the City consisting of land, existing
improvements and improvements to be constructed thereon or therein, including,
without limitation, tenant improvements in conjunction with the leasing of such
improvements to third parties, building fixtures and building equipment
installed and to be installed thereat, and shall be comprised of the Leased
Land, the Leased Improvements and the Leased Equipment, as the same shall exist
from time to time.
“Security Document” means the instrument entitled “Deed to Secure Debt,
Assignment of Rents and Leases and Security Agreement,” dated as of the Document
Date, between the Issuer and the Purchaser, its successors and assigns, in
substantially the form attached as Exhibit D to the Bond Resolution, securing
the Bond.
“State” means the State of Georgia.
“Superior Encumbrances” means all encumbrances and title exceptions on the
Project in existence at the time of recording of the Security Document relating
to the Project and any encumbrances created by any Superior Security Document.




--------------------------------------------------------------------------------




“Superior Security Document” means any deed to secure debt or similar instrument
or instruments in which the Company or the Issuer (at the request of the
Company), or both, pledges the Project or its interest in this Lease to a
Lender; the Issuer may be a grantor or debtor thereunder, but the Issuer's
obligations thereunder shall be non-recourse, except that recourse may be had
against the Issuer's interest in the collateral pledged under such instrument.
“Termination Payment” means a payment equal to the then-Principal Balance of the
Bond plus accrued interest on the Bond, which is to be made by the Company to
the Holder of the Bond to redeem the Bond at the end of the then-current Initial
Term or Renewal Term, as applicable, of this Lease, if the Company has given a
Non-Renewal Notice to the Issuer and the Holder as provided in Section 5.1
hereof.
“UCC Filings” means the Financing Statement and the Fixture Filing.
“Unassigned Rights” means all of the rights of the Issuer (i) to receive
reimbursements and payments pursuant to Sections 5.3(b)(i) and 10.4 hereof, (ii)
to receive notices under or pursuant to any provision of this Lease or the Bond
Resolution, (iii) certain consensual and enforcement rights pursuant to Sections
5.6, 6.3, 6.4, 8.6 and 10.2 hereof and (iv) to be indemnified as provided in
Sections 6.6 and 8.4 of this Lease.
Section 1. 2.Construction of Certain Terms. For all purposes of this Lease,
except as otherwise expressly provided or unless the context otherwise requires,
the following rules of construction shall apply:


(1)
the use of the masculine, feminine, or neuter gender is for convenience only and
shall be deemed and construed to include correlative words of the masculine,
feminine, or neuter gender, as appropriate;



(2)
“this Lease” means this instrument as originally executed or as it may from time
to time be supplemented or amended by one or more leases supplemental to this
Lease and entered into pursuant to the applicable provisions hereof;



(3)
all references in this instrument to designated “Articles,” “Sections,” and
other subdivisions are to the designated articles, sections, and other
subdivisions of this instrument;



(4)
the words “herein, “hereof,” and “hereunder” and other words of similar import
refer to this Lease as a whole and not to any particular article, section, or
other subdivision;



(5)
the terms defined in this Article shall have the meanings assigned to them in
this Article and include the plural as well as the singular; and



(6)
all accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles as promulgated
by the American Institute of Certified Public Accountants, on and as of the date
of this Lease.



Section 1. 3.Table of Contents; Titles and Headings. The table of contents, the
titles of the articles, and the headings of the sections of this Lease are
solely for convenience of reference, are not a part of this Lease, and shall not
be deemed to affect the meaning, construction, or effect of any of its
provisions.


Section 1. 4.Contents of Certificates or Opinions. Every certificate or written
opinion delivered by any director or official of the Issuer or the Company with
respect to the compliance by the Issuer or the Company with any condition or
covenant provided for in this Lease shall be delivered only after the person or
persons signing the same has made such examination or investigation as is
necessary to enable him, her




--------------------------------------------------------------------------------




or them to express an informed opinion as to whether or not such covenant or
condition has been complied with. Any such certificate or opinion made or given
by any director or official of the Issuer or the Company, insofar as it relates
to legal or accounting matters, may be made or given in reliance upon an opinion
of counsel or a letter of such accountant. Any such opinion of counsel or
accountant's letter may be based (insofar as it relates to factual matters with
respect to information which is in the possession of a director or an official
of the Issuer, the Company or any third party) upon the certificate or opinion
of, or representations by, such director or official of the Issuer, the Company
or such third party on whom such counsel or accountant may reasonably rely,
unless such counsel or such accountant knows that the certificate or opinion or
representations with respect to the matters upon which his legal opinion or
accountant's letter may be based, as aforesaid, is erroneous or in the exercise
of reasonable care should have known that the same was erroneous. The same
director or official of the Issuer, the Company or third party, or the same
counsel or accountant, as the case may be, need not certify or opine to all of
the matters required to be certified or opined under any provision of this
Lease, but different directors, officials, counsel, or accountants may certify
or opine to different matters, respectively.


ARTICLE II


REPRESENTATIONS AND UNDERTAKINGS


Section 2.1.Representations by the Issuer. The Issuer makes the following
representations and warranties as the basis for the undertakings on its part
herein contained:


(a)Creation and Authority. The Issuer is a public body corporate and politic
duly created and validly existing under the laws of the State. The Issuer has
all requisite power and authority under the Act and the laws of the State (i) to
issue the Bond, (ii) to acquire the Project and to lease the same to the Company
for the purposes set forth in, and in accordance with, the Bond Resolution, and
(iii) to enter into, perform its obligations under, and exercise its rights
under the Issuer Documents. The Issuer has found that the Project will promote
and expand for the public good and welfare industry and trade within the City
and reduce unemployment, and has found that the Project is for the lawful and
valid public purposes set forth in the Act.


(b)Pending Litigation. There are no actions, suits, proceedings, inquiries, or
investigations pending or, to the knowledge of the Issuer, after making due
inquiry with respect thereto, threatened against or affecting the Issuer in any
court or by or before any governmental authority or arbitration board or
tribunal, which involve the possibility of materially and adversely affecting
the transactions contemplated by the Issuer Documents or which, in any way,
would adversely affect the validity or enforceability of the Bond, the Bond
Resolution, this Lease, or any agreement or instrument to which the Issuer is a
party and which is used or contemplated for use in the consummation of the
transactions contemplated hereby or thereby, nor is the Issuer aware of any
facts or circumstances presently existing which would form the basis for any
such actions, suits, proceedings, inquiries, or investigations.


(c)Issue, Sale, and Other Transactions Are Legal and Authorized. The issue and
sale of the Bond, the execution and delivery by the Issuer of the Issuer
Documents, and the adoption by the Issuer of the Bond Resolution and the
compliance by the Issuer with all of the provisions of each thereof (i) are
within the purposes, powers, and authority of the Issuer, (ii) have been done in
full compliance with the provisions of the Act and have been approved by the
Governing Body of the Issuer, and (iii) the Bond and the Issuer Documents have
been duly authorized by all necessary action on the part of the Issuer, have
been duly executed, are legal and valid and do not conflict with or constitute
on the part of the Issuer a violation of or a breach of or a default under, or
result in the creation or imposition of any lien, charge, restriction, or
encumbrance upon any property of the Issuer under the provisions of, any charter
instrument, bylaw, indenture,




--------------------------------------------------------------------------------




mortgage, deed to secure debt, pledge, note, lease, loan, or installment sale
agreement, contract, or other agreement or instrument to which the Issuer is a
party or by which the Issuer or its properties are otherwise subject or bound,
or any license, judgment, decree, law, statute, order, writ, injunction, demand,
rule, or regulation of any court or governmental agency or body having
jurisdiction over the Issuer or any of its activities or properties.


(d)Governmental Consents. Neither the nature of the Issuer nor any of its
activities or properties, nor any relationship between the Issuer and any other
Person, nor any circumstance in connection with the offer, issue, sale, or
delivery of the Bond is such as to require the consent, approval, permission,
order, license, or authorization of, or the filing, registration, or
qualification with, any governmental authority on the part of the Issuer in
connection with the execution, delivery, and performance of the Issuer
Documents, the adoption of the Bond Resolution, the consummation of any
transaction therein contemplated, or the offer, issue, sale, or delivery of the
Bond, except as shall have been obtained or made and as are in full force and
effect.


(e)No Defaults. To the knowledge of the Issuer, after making due inquiry with
respect thereto, no event has occurred and no condition exists which would
constitute an Event of Default (as such term is used in the various Issuer
Documents) or which, with the lapse of time or with the giving of notice or
both, would become an Event of Default under any of the Issuer Documents. To the
knowledge of the Issuer, after making due inquiry with respect thereto, the
Issuer is not in default or violation in any material respect under the Act or
under any charter instrument, bylaw, or other agreement or instrument to which
it is a party or by which it may be bound.


(f)No Prior Pledge. Neither the Project, this Lease, nor any of the payments or
amounts to be received by the Issuer hereunder have been or will be mortgaged,
pledged, or hypothecated by the Issuer in any manner or for any purpose or have
been or will be the subject of a grant of a security interest by the Issuer
other than (i) as security for the payment of the Bond, as provided in the Bond
Resolution and the Security Document, or (ii) with the consent of the Company
and the Holder, as may be provided in a Superior Security Document.


(g)Disclosure. The representations of the Issuer contained in the Issuer
Documents and any certificate, document, written statement or other instrument
furnished to the Company by or on behalf of the Issuer in connection with the
transactions contemplated thereby do not contain any untrue statement of a
material fact relating to the Issuer and do not omit to state a material fact
relating to the Issuer necessary in order to make the statements contained
herein and therein relating to the Issuer not misleading. Nothing has come to
the attention of the Issuer which would materially and adversely affect or in
the future may (so far as the Issuer can now reasonably foresee) materially and
adversely affect the acquisition and installation of the Project by the Issuer
(and by the Company, as agent of the Issuer) or any other transactions
contemplated by the Issuer Documents and the Bond Resolution which has not been
set forth in writing to the Company and the Purchaser or in the certificates,
documents, and instruments furnished to the Company and the Purchaser by or on
behalf of the Issuer prior to the date of execution of this Lease in connection
with the transactions contemplated hereby.


(h)Compliance with Conditions Precedent to the Issuance of the Bond. All acts,
conditions, and things required to exist, happen, and be performed precedent to
and in the execution and delivery by the Issuer of the Bond do exist, have
happened, and have been performed in due time, form, and manner as required by
law; the issuance of the Bond, together with all other obligations of the
Issuer, do not exceed or violate any constitutional or statutory limitation.




--------------------------------------------------------------------------------




Section 2.2.Representations by the Company. The Company makes the following
representations and warranties as the basis for the undertakings on its part
herein contained:


(a)Organization and Power. The Company is a limited liability company duly
organized, validly existing, and in good standing under and by virtue of the
laws of the State of Delaware, and has all requisite power and authority to
lease the Project from the Issuer and to enter into, and perform its obligations
and exercise its rights under, the Company Documents.


(b)Agreements Are Legal and Authorized. The Company Documents, the consummation
of the transactions therein contemplated, and the fulfillment of or the
compliance with all of the provisions thereof (i) are within the power, legal
right, and authority of the Company, (ii) have been duly authorized by all
necessary and appropriate action on the part of the members or managers of the
Company, (iii) have been duly executed and delivered on the part of the Company,
(iv) are legal, valid and binding as to the Company, subject to bankruptcy,
moratorium and other equitable principles and (v) will not conflict with or
constitute on the part of the Company a violation of, or a breach of or a
default under, any charter instrument, bylaw, indenture, mortgage, deed to
secure debt, pledge, note, lease, loan, installment sale agreement, contract, or
other agreement or instrument to which the Company is a party or by which the
Company or its properties are otherwise subject or bound which would have a
material adverse impact on the Company's ability to perform its obligations
hereunder, or any judgment, order, writ, injunction, decree, or demand of any
court or governmental agency or body having jurisdiction over the Company or any
of its activities or properties.


(c)No Defaults. No event has occurred and no condition exists that would
constitute an Event of Default by the Company or which, with the lapse of time
or with the giving of notice or both, would become an Event of Default by the
Company hereunder.


(d)Disclosure. The representations of the Company contained in the Company
Documents and any certificate, document, written statement, or other instrument
furnished by or on behalf of the Company to the Issuer or Purchaser in
connection with the transactions contemplated hereby, do not contain any untrue
statement of a material fact and do not omit to state a material fact necessary
to make the statements contained herein or therein not misleading. To the actual
knowledge of the signatory hereto, there is no fact that the Company has not
disclosed to the Issuer and to the Purchaser in writing that materially and
adversely affects or in the future may (so far as the Company can now reasonably
foresee) materially and adversely affect the acquisition of the Project or the
ability of the Company to perform its obligations under the Company Documents or
any of the documents or transactions contemplated thereby which has not been set
forth in writing to the Issuer and to the Purchaser or in the certificates,
documents, and instruments furnished to the Issuer and to the Purchaser by or on
behalf of the Company prior to the date of execution of this Lease in connection
with the transactions contemplated hereby.


(e)Inducement. The issuance of the Bond by the Issuer for the benefit of the
Company has induced the Company to lease the Project and thereby to promote and
expand for the public good and welfare industry and trade within the City and to
use commercially reasonable efforts to operate and manage the Project in an
effort to reduce unemployment.


ARTICLE III


LEASING CLAUSE; SECURITY; TITLE


Section 3.1.Lease of the Project. The Issuer, as landlord, hereby rents the
Project to the Company, as tenant, and the Company hereby rents the Project from
the Issuer at the rental set forth in Section 5.3




--------------------------------------------------------------------------------




hereof and for the Term (as defined in Section 5.1 hereof), in accordance with
the provisions of this Lease. This Lease shall be effective on its delivery. It
is the intention of the parties that the interest of the Company hereunder shall
be a usufruct under O.C.G.A. § 44-7-1(a) as to real property of the Project, and
as a bailment for hire under O.C.G.A. § 44-6-101, as to the personal property of
the Project, and not an estate for years. The parties hereto further agree such
usufruct and bailment status is evidenced by the fact that (a) neither the
initial term nor either renewal term is five years or more, and (b) various
provisions of this Lease restrict and limit the tenant's rights in the Project
to such an extent that the Company does not have the right to use the Project in
as absolute a manner as it would have if it were the owner of the Project or a
lessee with an estate for years (subject only to rules prohibiting waste),
to-wit:


(i)Limitation on Nature of Company's Use. This Lease provides that the Project
may be used only for the limited purposes permitted by the Act and imposes other
restrictions on the Company's use of the Project; thus, the Company does not
have the right to use the Project in as absolute a manner as it would have if it
were the owner of an estate for years.


(ii)Interest Not Freely Assignable. This Lease contains certain limited
restrictions on the right of the Company to assign its rights hereunder.


(iii)Issuer's Right to Enforce Compliance With Applicable Laws. In order that
the Issuer, as landlord, may control the use of the Project in order to assure
that such use is at all times lawful, the parties have provided in this Lease
that the Company's use and occupancy of the Project and its activities thereat
shall be conducted at all times in accordance with all applicable laws,
ordinances, rules and regulations and that the Issuer, as landlord, has the
right to enforce such covenants. Notwithstanding anything contained herein to
the contrary, the Company shall be entitled, at its sole cost and expense and
with prior notice to the Issuer, to contest the application or validity of any
such laws, ordinances, rules or regulations.


(iv)Landlord's Rights of Inspection. In order that the Issuer may monitor
compliance by the Company, as tenant, with the restrictions and covenants
contained in this Lease, this Lease provides that the Issuer shall be entitled
to inspect the Project, subject to the conditions provided herein.


(v)Repair and Maintenance Covenants. Under current law, if this Lease were to
create an “estate for years,” the Company, as tenant, would have, under law, the
duty to maintain the Project, normal wear and tear excepted, and it would not be
necessary to so provide in this Lease; in this Lease, the parties hereto, by
operation of express covenant and not by operation of law, have provided for the
Company, as tenant, to repair and maintain the Project.


(vi)Insurance Covenants. Under current law, the granting of a usufruct and
bailment for hire does not impose upon the tenant any obligation to insure the
property that is the subject of such grant; however, in this Lease, the parties,
by operation of express covenant and not by operation of law, have provided that
the tenant shall be responsible for insuring the Project.


(vii)Taxes and Governmental Charges. Under current law, the granting of a
usufruct or a bailment for hire does not impose upon the tenant any obligation
to pay taxes, or other governmental charges against the Project that is the
subject of such lease; however, in this Lease, the parties, by operation of
express covenant and not by operation of law, have provided that the tenant
shall be responsible for any actual ad valorem taxes and any governmental
charges lawfully levied on the Project and payments in lieu of taxes in
accordance with Exhibit B hereto.




--------------------------------------------------------------------------------




Section 3.2.Security for Payments Under the Bond. As security for the payment of
the Bond, the Issuer has adopted the Bond Resolution, under the terms of which
the Issuer shall execute and deliver to the Purchaser the Security Document, in
which the Issuer shall grant unto the Purchaser, its successors and assigns,
security title to the Project and shall assign unto the Purchaser, its
successors and assigns, all of the right, title, interest, and remedies of the
Issuer in, to, and under this Lease (except the Unassigned Rights), together
with all rents, revenues, and amounts to be received by the Issuer hereunder
(except for amounts the Issuer shall be entitled to receive and retain on
account of being included in such Unassigned Rights), as security for, among
other things, the payment of the Bond. Subject to Section 5.4 hereof and
applicable provisions of the Bond Resolution and the Bond Documents, the Company
hereby agrees that its obligations to pay Basic Rent under this Lease shall be
absolute and shall not be subject to any defense, except payment, or to any
right of set off, counterclaim, or recoupment arising out of any breach by the
Issuer of any obligation to the Company, whether hereunder or otherwise, or
arising out of any indebtedness or liability at any time owing to the Company by
the Issuer; provided, however, the Company shall not be obligated to pay Basic
Rent if for any reason the Company is prevented or prohibited from receiving
Debt Service during a period when the Company is also the Holder.
Notwithstanding anything to the contrary herein, the Issuer and the Company
agree that all payments of Basic Rent required to be made by the Company under
this Lease shall be paid directly or credited against the Debt Service due to
the Holder as provided in the Bond Resolution and the applicable Bond Documents.
The Holder shall have all rights and remedies herein accorded to the Issuer
(except for Unassigned Rights), and any reference herein to the Issuer shall be
deemed, with the necessary changes in detail, to include the Purchaser or if the
Bond shall have been transferred to a successor Holder, shall be deemed to
include such successor Holder and the Purchaser or successor Holder shall be
deemed to be and is a third party beneficiary of the representations, covenants,
and agreements of the Company in favor of the Issuer herein contained (except
for covenants and agreements pertaining to the Unassigned Rights).


Section 3.3.Warranties and Covenants of Issuer as to Title. The Issuer disclaims
any interest in any items of equipment and related personal property that are
neither acquired with proceeds of the Bond nor Additions or Alterations,
replacements or substitutions therefor. The Issuer warrants and covenants that,
except for this Lease and the Security Document, the Issuer shall not otherwise
encumber the Project or any part thereof without the prior written consent of
the Company, the Holder and any Lender (if any is known to the Issuer). The
Issuer covenants to take all acts necessary to defend its title to the Project
and will do no act (except as permitted by Section 9.2 hereof) to impair such
title, provided that the cost of such action is paid for in advance by the
Company, or the Issuer is indemnified for such costs by the Company to the
Issuer's satisfaction. The Issuer makes no warranty as to the design,
suitability, condition or fitness for purpose of the Project.


Section 3.4.Warranties and Covenants of Company as to Title. The Company shall
take such actions as are necessary to cause title to the Project to vest in the
Issuer subject to this Lease and the Permitted Encumbrances. The Company further
covenants to pay all costs and expenses which are necessary to defend the title
of the Issuer to the Project, and will do no act that will impair such title,
except as may be expressly permitted by the Bond Resolution, this Lease and the
other Bond Documents.


Section 3.5.Acknowledgement of Subordination. Notwithstanding anything contained
herein, this Lease is subject and subordinate in all respects to any Superior
Security Document, to all other liens granted by the Company to the holder of
such Superior Security Document with respect to or in connection with the
indebtedness secured by such Superior Security Document, and to all
modifications, extensions, refinancings (where such liens continue), or renewals
of such lien.






--------------------------------------------------------------------------------




ARTICLE IV


ACQUISITION AND INSTALLATION OF THE PROJECT;
ISSUANCE OF THE BOND; FUNDS


Section 4.1.Agreement to Acquire and Install the Project. Simultaneously with
the issuance and sale of the Bond, the Issuer will acquire title to the Project
as it exists on such date of issuance. The Company will thereafter use
commercially reasonable efforts to lease premises within the Project to third
parties and to provide for the construction, installation and equipping of
premises contained therein, and will otherwise, to the extent necessary, in the
Company's sole discretion, perform such construction, equipment, repair,
renovation and replacement of the Project as may be required to manage and
operate the Project from time to time during the term of this Lease. Items of
used equipment, as well as new equipment, may be included in the Project. The
Company may, using its own funds, pay any of the Costs of the Project, and
acquire any property which is to be a part of the Project in its own name, for
the purpose of the later transfer of such property by the Company to the Issuer
pursuant hereto. The Company is not authorized to and will not obligate the
Issuer for any of the Costs of the Project. The Company may make changes in the
Project, so long as such changes do not cause the Project to be unsuitable for
its intended purpose or to fail to constitute a “project” under the Act or to
violate any applicable provisions of law. Any contracts for the construction of
any improvements that are a part of the Project shall be let by the Company as a
principal, and not as agent of the Issuer.


Section 4.2.Agreement to Issue the Bond. In order to provide funds for payment
of the Costs of the Project, the Issuer, contemporaneously with the delivery of
this Lease, is issuing the Bond to the Purchaser.


Section 4.3.Application of Proceeds. Any cash proceeds of the Bond shall be used
to pay or reimburse Costs of the Project and issuance costs of the Bond.


Section 4.4.Draws under Bond Purchase Loan Agreement. In Section 4.9 below, the
Issuer has authorized the Company to act as its agent for the purpose of
requesting advances under the Bond Purchase Loan Agreement to pay or reimburse
the Costs of the Project in one or more disbursements, upon the submission by
the Company to the Purchaser of a disbursement request in the form attached to
the Bond Purchase Loan Agreement. Such disbursement requests must be signed by
an Authorized Company Representative. It is agreed that advances under the Bond
Purchase Loan Agreement may be made by the Purchaser transferring to the Issuer,
at the Purchaser's cost, items of property that are to be a part of the Project,
and in such case the same shall be treated as a receipt by the Project Fund of
an amount equal to such Costs of the Project and a disbursement of such amount
to the Purchaser in payment of the purchase price of such property.


The Bond may be issued in exchange for the Project as it then exists. An amount
equal to the Costs of the Project theretofore incurred and any issuance costs of
the Bond that the Company elects to include in the initial request for advance
under the Bond Purchase Loan Agreement shall be submitted to the Purchaser and
the amount thereof shall be the initial Principal Balance of the Bond.
Thereafter, the Company, as agent for the Issuer, may request additional
advances under the Bond Purchase Loan Agreement, if any are needed, to evidence
additional amounts expended by the Company for Costs of the Project, provided
that the aggregate amounts drawn down from time to time shall not exceed the
Maximum Principal Amount of the Bond, and no draws shall be made after the
“Expiration Date” provided for in the Bond Purchase Loan Agreement. In the case
of advances for equipment or other personal property, a bill of sale
transferring such equipment or personal property shall be attached to the
request for advance. Amounts so drawn down shall be deemed disbursed at the
direction of the Company, as agent of the Issuer, to pay or to reimburse the
Company for




--------------------------------------------------------------------------------




Costs of the Project described in this Section and Section 5.3 of the Bond
Resolution. Draw requests shall comply with the requirements of the Bond
Purchase Loan Agreement and any other agreements between the Company and the
Issuer. The amounts drawn down are to be noted by the Holder on the Schedule of
Advances and Payments attached to the Bond.
Notwithstanding the foregoing, the Company, when requesting draws under the Bond
Purchase Loan Agreement on behalf of the Issuer, may request the Purchaser, or
any successor Holder that has assumed the Purchaser's obligations, to advance
cash under the Bond Purchase Loan Agreement, to make payments for Costs of the
Project and payments in reimbursement for Costs of the Project directly to (i)
contractors, materialmen, vendors and Persons providing services in connection
with the Project and the Bond, (ii) the Company or any Affiliate of the Company
to reimburse Costs of the Project, or (iii) any combination of the foregoing, in
which case the Company shall reflect such draws and payments on its books
relating to the Project.
Section 4.5.Obligation of the Parties to Cooperate in Furnishing Documents;
Reliance of the Custodian. Upon payment of any expenses of the Issuer incurred
pursuant to Section 5.3(b)(i) hereof, the Issuer agrees to cooperate with the
Company in furnishing to the Purchaser the documents referred to in Section 4.4
hereof that are required to effect disbursements of Bond Proceeds in accordance
with Section 4.4 hereof. In making any such disbursements, the Purchaser may
rely on any such orders and certifications delivered to it pursuant to Section
4.4 hereof.


Section 4.6.Excess Costs. The Issuer does not make any warranty, either express
or implied, that the amounts which may be drawn down under the Bond Purchase
Loan Agreement will be sufficient for the payment of all of the Costs of the
Project. The Company agrees that it shall not be entitled to any reimbursement
for any costs in excess of the Maximum Principal Amount of the Bond from the
Issuer or from the Holder, nor shall it be entitled to any diminution of the
amounts payable under Section 5.3(a) hereof.


Section 4.7.Authorized Company and Issuer Representatives and Successors. See
the definitions in Section 1.1 hereof, of the terms “Authorized Company
Representative” and “Authorized Issuer Representative” relating to the
designation thereof. In the event that any person so designated should become
unavailable or unable to take any action or make any certificate provided for or
required in this Lease, a successor or additional Authorized Company
Representative or Authorized Issuer Representative shall be appointed.


Section 4.8.Enforcement of Remedies Against Contractors and Subcontractors and
Their Sureties and Against Manufacturers and Vendors.


(a)The Issuer hereby authorizes the Company, as agent of the Issuer or in its
own behalf, to take such action and institute such proceedings as the Company
may elect in its sole discretion to cause and require all manufacturers,
fabricators, vendors, contractors and subcontractors and suppliers to complete
their contracts relating to the Project diligently in accordance with the terms
of such contracts, including, without limitation, the correction of any defects.
The Issuer agrees that the Company may, from time to time, in its own name, or
in the name of the Issuer, take such action as the Company may elect in its sole
discretion against such manufacturers, fabricators, vendors, contractors and
subcontractors and suppliers, and their sureties, to insure the proper
acquisition, construction and equipping of the Project.


(b)All plans, specifications, drawings and similar documentation governing the
planning, development, construction and improvement of the Project or any
portion thereof may be prepared, amended, supplemented or replaced, as the case
may be, at the sole discretion of the Company so long as the elements




--------------------------------------------------------------------------------




of the Project covered thereunder are consistent with the objectives and
requirements of the Act and the general description of the Project in this
Lease. The Company may engage or disengage architects, engineers and other
professionals in the preparation of all such work product.


(c)All warranties, bonds, letters of credit or other security or other
undertakings furnished by or on behalf of any contractors, subcontractors,
fabricators, vendors, manufacturers or suppliers which provide labor or
materials (including building fixtures) for the Project shall be in the name of
the Company for the benefit of the Issuer, the Holder, and the Company and may
be enforced by the Company, at its own risk and expense, without consultation
with or direction by either the Issuer or the Holder.


(d)The Issuer hereby authorizes the Company, as agent of the Issuer or on its
own behalf, and at the sole expense of the Company, to take such action and
institute such proceedings as the Company may elect in its sole discretion to
cause and require any contractors, subcontractors, fabricators, vendors,
manufacturers and suppliers that have provided labor or materials (including
building fixtures) for the Project to fulfill their warranties and contractual
responsibilities diligently in accordance with the terms of any purchase or
installation contracts, including, without limitation, the correction of any
defective parts or workmanship. The Issuer agrees that the Company may, from
time to time, take such action as the Company may elect, in its sole discretion,
to insure the conformity of the Project to the specifications therefor.


Section 4.9.Appointment of Agent. The Issuer hereby appoints the Company as its
agent and authorizes the Company to act as its agent of and attorney-in-fact for
the Issuer for purposes of:


(a)requesting advances to pay Costs of the Project pursuant to the Bond Purchase
Loan Agreement;


(b)serving as, or appointing a, Registrar, Custodian and Paying Agent for the
Bond;


(c)requesting funds from the Custodian of the Project Fund for the Project to
pay the costs thereof, as provided in the Lease, provided that any contracts in
connection therewith shall be by the Company as a principal and not as agent of
the Issuer.


During the Term of this Lease, the Company hereby accepts the appointment
described above and agrees to perform the duties contemplated thereby in
accordance with general agency principles and the terms of the Bond Resolution,
this Lease and the Bond Purchase Loan Agreement. The Company agrees to perform
such services, without charge, in consideration of the Issuer's issuance of the
Bond and the leasing of the Project to the Company. The Company shall be
entitled to reimbursement for expenditures that constitute Costs of the Project,
but only to the extent that proceeds of the Bond are available for such purpose,
and shall be entitled to reimbursement for expenditures relating to the
restoration or replacement of the Project, or portions thereof, which are
damaged or destroyed by casualty or taken by eminent domain, but only to the
extent that the amounts in the Project Fund for the Project (including Net
Proceeds of casualty insurance or any eminent domain award, any funds deposited
therein by the Company, and any investment income thereon) are available
therefor under the terms of this Lease.




--------------------------------------------------------------------------------




ARTICLE V


EFFECTIVE DATE OF THIS LEASE; DURATION OF LEASE TERM;
RENTAL PROVISIONS; NATURE OF OBLIGATIONS OF COMPANY


Section 5.1.Effective Date of this Lease; Duration of Lease Term.


(a)This Lease shall be effective when delivered on the date of issuance of the
Bond. The initial term hereof (the “Initial Term”), shall expire at 11:59 p.m.
Dunwoody, Georgia time, on April 1, 2016.


(b)Provided that this Lease is in full force and effect and the Company is not
in default under the terms hereof beyond any applicable notice and cure period
provided for herein, the Issuer hereby grants to the Company the option to
extend the Term of this Lease on the terms stated herein, except as otherwise
provided herein, for a renewal period expiring at 11:59 p.m. Dunwoody, Georgia
time, on April 1, 2020 (the “First Renewal Term”).


(c)Provided that this Lease is in full force and effect and the Company is not
in default under the terms hereof beyond any applicable notice and cure period
provided for herein, the Issuer hereby grants to the Company the option to
extend the Term of this Lease on the terms stated herein, except as otherwise
provided herein, for a renewal period expiring at 11:59 p.m. Dunwoody, Georgia
time, on April 1, 2024 (the “Second Renewal Term”).


(d)Provided that this Lease is in full force and effect and the Company is not
in default under the terms hereof beyond any applicable notice and cure period
provided for herein, the Issuer hereby grants to the Company the option to
extend the Term of this Lease on the terms stated herein, except as otherwise
provided herein, for a renewal period expiring at 11:59 p.m. Dunwoody, Georgia
time, on April 1, 2027 (the “Third Renewal Term”).


(e)Each extension option shall be deemed to be exercised automatically unless
the Company, at least ninety (90) days prior to the expiration of the
then-current Initial Term or Renewal Term, as applicable, delivers a Non-Renewal
Notice to the Issuer and the Holder of the Bond.


(f)Notwithstanding any expiration or termination of this Lease, those covenants
and obligations that by the provisions hereof are stated to survive the
expiration or termination of this Lease shall survive the expiration or earlier
termination of this Lease.


(g)The “Term” of this Lease shall be the Initial Term; if extended for a Renewal
Term, the “Term” shall then be the Initial Term and each Renewal Term for which
this Lease is, in fact, extended.


Section 5.2.Delivery and Acceptance of Possession. The Company shall, commencing
with the date of delivery of this Lease (or such later date as is provided for
in Section 3.1 hereof), have possession, custody and control of the Project as
it exists on such date, and the Company hereby accepts such possession, custody
and control, subject to the Permitted Encumbrances. The Issuer covenants and
agrees that it shall not take any action, other than pursuant to Article X of
this Lease, to prevent the Company from having possession and enjoyment of the
Project during the Lease Term and shall, at the request of the Company, if
indemnified by the Company, cooperate with the Company in order that the Company
may have peaceful possession and enjoyment of the Project.




--------------------------------------------------------------------------------




Section 5.3.Rents and Other Amounts Payable.


(a)Basic Rent: Until the Principal Balance of, redemption premium, if any, and
interest on the Bond shall have been fully paid or provision for the payment
thereof shall have been made in accordance with the Bond Resolution, the Company
shall pay to the Holder, for the account of the Issuer, as Basic Rent for the
Project on or before 11:00 a.m., Dunwoody, Georgia time, on each date on which
Debt Service on the Bond is due, a sum equal to the amount payable on that date
as Debt Service on the Bond, as provided in the Bond and in the Bond Resolution.
Such Basic Rent payments shall be applied to and credited as Debt Service
payments on the Bond.


(b)Additional Rent:


(i)The Company agrees that, during the Lease Term, it shall pay directly to the
Issuer, as Additional Rent, an amount sufficient to reimburse the Issuer for all
reasonable expenses and advances incurred by the Issuer in connection with the
Project subsequent to the execution of this Lease, including, but not limited
to, the reasonable fees and expenses of counsel for the Issuer actually incurred
as a result of the failure of the Company to comply with the terms of this Lease
or are subject to payment or indemnification by the Company under this Section
5.3(b)(i) or Sections 6.6, 8.4 or 10.4 hereof. All payments of Additional Rent
described in this paragraph shall be billed to the Company by the Issuer from
time to time, together with a statement certifying that the amount for which
reimbursement is sought for one or more of the above-described expenditures has
been incurred or paid by the Issuer. Amounts so billed shall be paid by the
Company within thirty (30) days after receipt of the bill, which shall contain
reasonable detail, by the Company; the right of the Issuer to payments under
this paragraph is one of the Unassigned Rights. In the event the Company shall
fail to make any of the payments required in this Section 5.3(b)(i), the unpaid
amount shall continue as an obligation of the Company until fully paid, and
shall accrue interest from such thirtieth day at the Default Interest Rate.


(ii)The Company agrees that, during the Lease Term, if at any time the Company
is not the Holder, it shall pay directly to the Holder, as Additional Rent, an
amount sufficient to reimburse the Holder for all expenses and advances
reasonably incurred by the Holder hereunder in connection with the Project
subsequent to the execution of this Lease, including, but not limited to, the
reasonable fees and expenses of counsel for the Holder actually incurred as a
result of the failure of the Company to comply with the terms of this Lease or
are subject to indemnification by the Company under this Section 5.3(b)(ii) or
Sections 6.6, 8.4 or 10.4 hereof. All payments of Additional Rent described in
this paragraph shall be billed to the Company by the Holder from time to time,
together with a statement. If the bill relates to a reimbursement, such
statement shall certify that the amount for which reimbursement is sought for
one or more of the above-described expenditures has been incurred or paid by the
Holder. Amounts so billed shall be paid by the Company within thirty (30) days
after receipt of the bill by the Company. In the event the Company shall fail to
make any of the payments required by this Section 5.3(b)(ii), the unpaid amount
shall continue as an obligation of the Company until fully paid, and shall
accrue interest from such thirtieth day at the Default Interest Rate. The Holder
shall be a third-party beneficiary of this Section 5.3(b)(ii) and shall be
entitled to enforce the same against the Company, subject to the provisions of
this Lease.


Section 5.4.Place of Rental Payments. The Basic Rent provided for in
Section 5.3(a) hereof, shall be paid directly to the Holder for the account of
the Issuer in the manner provided in the Bond or in the Bond Resolution for the
payment of Debt Service on the Bond. Such payments shall be made in lawful money
of the United States of America; provided, however, that so long as the Company
is both the tenant of the




--------------------------------------------------------------------------------




Project and the Holder of the Bond, such payments shall be deemed to have been
made, without the necessity of any funds being transmitted or any records being
maintained with respect to the Sinking Fund.


The Additional Rent provided for in Section 5.3(b)(i) and any interest on late
payments thereof shall be payable directly to the Issuer. The Additional Rent
provided for in Section 5.3(b)(ii) and any interest on late payments thereof
shall be payable directly to the Holder.
Section 5.5.Nature of Obligations of Company Hereunder.


(a)Subject to Section 5.4 hereof and applicable provisions of the Bond
Resolution and the Bond Documents, the obligations of the Company to make the
payments required in Section 5.3 hereof shall be absolute and unconditional
irrespective of any defense or any rights of set-off, recoupment, or
counterclaim, except payment, it may otherwise have against the Issuer or the
Holder; provided, however, the Company shall not be obligated to pay Basic Rent
if, for any reason, the Company is prevented or prohibited from receiving Debt
Service during a period when the Company is also the Holder, irrespective of the
reason therefor. The Company agrees that it shall not suspend, abate, reduce,
abrogate, diminish, postpone, modify, or discontinue any payments provided for
in Section 5.3(a) hereof, or except as provided in Section 11.1 hereof,
terminate its obligations under this Lease, for any contingency, act of God,
event, or cause whatsoever, including, without limiting the generality of the
foregoing, failure of the Company to occupy or to use the Project as
contemplated in this Lease or otherwise, any change or delay in the time of
availability of the Project, any acts or circumstances which may impair or
preclude the use or possession of the Project, any defect in the title, design,
operation, merchantability, fitness, or condition of the Project or in the
suitability of the Project for the Company's purposes or needs, failure of
consideration, any declaration or finding that the Bond is unenforceable or
invalid, the invalidity of any provision of this Lease, any acts or
circumstances that may constitute an eviction or constructive eviction,
destruction of or damage to the Project, the taking by eminent domain of title
to or the use of all or any part of the Project, failure of the Issuer's title
to the Project or any part thereof, commercial frustration of purpose, any
change in the tax or other laws of the United States of America or of the State
or any political subdivision of either thereof or in the rules or regulations of
any governmental authority, or any failure of the Issuer to perform and observe
any agreement, whether express or implied, or any duty, liability, or obligation
arising out of or connected with this Lease.


(b)Nothing contained in this Section shall be construed to release the Issuer
from the performance of any of the agreements on its part herein contained. In
the event the Issuer should fail to perform any such agreement on its part, the
Company may institute such action against the Issuer as the Company may deem
necessary to compel performance so long as such action does not abrogate the
Company's obligations hereunder. The Issuer hereby agrees, to the extent legally
permissible, that it shall not take or omit to take any action that would cause
this Lease to be terminated without the prior written consent of the Holder of
the Bond.


(c)The Company may, however, at its own cost and expense and in its own name or
in the name of the Issuer, prosecute or defend any action or proceeding or take
any other action involving third persons which the Company deems reasonably
necessary in order to secure or protect its right of possession, occupancy, and
use hereunder, and in such event the Issuer hereby agrees to cooperate fully
with the Company and to take all action necessary to effect the substitution of
the Company for the Issuer in any such action or proceeding if the Company shall
so request, including without limitation, to join in any legal or administrative
proceeding, at the request of the Company, so long as the Company reimburses the
Issuer in accordance with Section 5.3(b) hereof.






--------------------------------------------------------------------------------




Section 5.6.Restrictions on the Use of Project. The Project may be used only for
the limited purposes permitted by the Act. The Company shall not permit the
Project, or any part thereof, to be used in any fashion that would violate any
applicable law. The Issuer's right to enforce this covenant shall be among the
Unassigned Rights.


ARTICLE VI


MAINTENANCE, TAXES, INSURANCE
AND EMINENT DOMAIN


Section 6.1.Maintenance of Project. The Issuer shall not be under any obligation
to renew, repair, or maintain any portion of the Project or to remove and
replace any inadequate, obsolete, worn out, unsuitable, undesirable, or
unnecessary portion thereof. The Company, shall maintain, or cause to be
maintained, the Project at the expense of the Company. Subject to the provisions
of Article VII hereof, the Company, at its own expense, may from time to time
make any Additions or Alterations and any modifications, upgrades, replacements
and substitutions to the Project that it may deem desirable for its purposes,
and expenses incurred in connection with such Additions or Alterations,
modifications, upgrades, replacements and substitutions shall be deemed Costs of
the Project, unless otherwise elected by the Company pursuant to Section 4.1
hereof. Subject to the provisions of Sections 3.3, 4.1, and 9.7 hereof, such
Additions or Alterations and any modifications, upgrades, replacements and
substitutions to the Project so made shall become a part of the Project. The
Company shall not do, or permit any other Person under its control to do, any
work in or about the Project or related to any repair, rebuilding, restoration,
replacement, alteration of, or addition to the Project, or any part thereof,
unless the Company or such other Person shall have first procured and paid for
all requisite municipal and other governmental permits and authorizations. All
such work shall be done in a good and workmanlike manner and in compliance with
all applicable laws, ordinances, governmental regulations, and requirements.
Notwithstanding the foregoing, in the event any part of the Project, or any part
thereof, is damaged or destroyed by casualty, the Company's obligations to
repair or replace the Project, or such portion thereof so damaged or destroyed,
shall be governed exclusively by Article VII hereof.


Section 6.2.Removal of Fixtures or Equipment. The Company shall not be under any
obligation to renew, repair, or replace any inadequate, obsolete, worn out,
unsuitable, undesirable, or unnecessary fixtures or items of Leased Equipment
that are a part of the Project. If any fixture, item of Leased Equipment or
parts thereof have become obsolete or worn out, the Company, in its sole and
absolute discretion, at its own expense may remove from the Project such
fixtures, item of Leased Equipment or parts thereof and dispose of them (as a
whole or in part) without any responsibility or accountability to the Issuer
therefor, in which case the removed property shall cease to be a part of the
Project. If the Company, in its sole and absolute discretion, determines that
any fixtures, item of Leased Equipment or parts thereof should be sold or traded
in then the Company may do so provided that it either: (a) replaces such fixture
or item of Leased Equipment or parts with other items of property having a value
at least equal to the net book value of the property sold or traded in and
causes title to such replacement property to be transferred to the Issuer,
whereupon the replacement property shall become a part of the Project; or (b)
prepays in part the principal of the Bond (or if the Company or an Affiliate of
the Company then owns the Bond, the Company causes a credit to be reflected on
the Schedule of Payments attached to the Bond as a partial payment of principal)
in an amount equal to the net book value of the property sold or traded in. At
the written request of the Company, the Issuer shall execute such instruments as
shall be required to convey title to any such removed fixture or parts thereof
to the Company, to the purchaser thereof or to the person accepting the same as
a trade in and the Bondholder shall release the lien and security interest of
the Security Document therein. The removal from the Project of any fixture, item
of Leased Equipment or parts thereof pursuant to the provisions of this Section
shall not entitle the Company to any abatement or diminution of the rental
payments payable under Section 5.3 hereof (except




--------------------------------------------------------------------------------




to the extent that a prepayment of principal or a credit in reduction of
principal of the Bond may result in a reduction of Debt Service on the Bond and
a corresponding reduction in the Basic Rent hereunder).


Section 6.3.Taxes, Other Governmental Charges, and Utility Charges.


(a)The Company shall, throughout the Lease Term, duly pay and discharge, as the
same become due and payable: (i) all taxes, special assessments for benefits and
governmental charges of any kind whatsoever that may (on account of a change in
law or otherwise) at any time be lawfully assessed or levied against or with
respect to the interests of the Issuer, of the Company and of the Holder in the
Project, (ii) any taxes levied upon or with respect to the lease revenues and
receipts of the Issuer from the Project which, if not paid, will become a lien
on the Project or a charge on the revenues and receipts therefrom prior to or on
a parity with the charge, pledge, and assignment thereof created and made in the
Bond Resolution and in the Security Document, (iii) all utility and other
charges incurred in the operation, maintenance, use, occupancy, and upkeep of
the Project, and (iv) other levies, permit fees, inspection and license fees and
all other charges imposed upon or assessed against the Project or any part
thereof or upon the revenues, rents, issues, income and profits of the Project
or arising in respect of the occupancy, uses or possession thereof. Both the
Issuer and the Holder shall be entitled to enforce the provisions of this
Section, and the Issuer's right to enforce the same is one of the Unassigned
Rights. It is the understanding of the parties that, under the Act, the Issuer's
interest in the Project is exempt from ad valorem taxes. The Company's interest
in the Project is a mere usufruct and bailment for hire (which are not
separately taxable estates) and not an estate for years (which would be an
estate in which the leasehold interest would be taxable based on the value of
the leasehold interest). Thus, while this Lease is in effect, the parties hereto
contemplate that the Company shall be liable for no actual taxes on its
leasehold or bailment for hire interest in the Project. However, in order to
prevent the taxing authorities from being deprived of revenues relating to the
Project during the period title thereto is in the Issuer, the Company shall, in
consideration of the lease structure and other benefits, make payments in lieu
of taxes in accordance with the payment percentages and terms provided in
Exhibit B hereto, subject to and in accordance with the terms and conditions set
forth in the Memorandum of Understanding. Notwithstanding anything herein to the
contrary, the Issuer cannot and does not warrant, guaranty or promise any
particular ad valorem tax treatment resulting from this Lease. The Company shall
exhibit to the Issuer and to the Holder, upon request, validated receipts
showing the payment of any payments of taxes, payments in lieu of taxes and
other charges which may be or become a lien or encumbrance on the Project.


(b)Upon notifying the Holder and the Issuer of its intention to do so, the
Company may, at its own expense and in its own name and behalf or in the name
and behalf of the Issuer and in good faith, contest any such taxes, assessments,
and other charges and, in the event of any such contest, may permit the taxes,
assessments, or other charges so contested to remain unpaid during the period of
such contest and any appeal therefrom, but only so long as neither the Project
nor any part thereof will be subject to imminent loss or forfeiture by reason of
such nonpayment; provided, that no such contest may be made in the name of the
Issuer unless (i) it is necessary to protect or assert the rights or interests
of the Company; and (ii) the Company has received concurrence of such necessity
from the Issuer in writing. The procedures for contesting payments in lieu of
taxes are more fully set forth in Exhibit B hereto.


(c)Both the Issuer and the Holder shall be entitled to enforce the provisions of
this Section, and the Issuer's right to enforce the same is one of the
Unassigned Rights.


Section 6.4.Insurance Required.


(a)The Company, at its expense, throughout the Term, shall carry the following
insurance:




--------------------------------------------------------------------------------




(i)hazard and casualty insurance (including flood insurance of the project is
located in a high hazard flood zone and if available at reasonable cost) on the
Leased Improvements and any Leased Equipment, exclusive of the foundation of the
Leased Improvements, in amounts (taking into account a deductible of not more
than $25,000 per occurrence, except in the case of flood and/or earthquake
insurance, for which the deductible may be $50,000 per occurrence) not less than
the lesser of (A) an amount not less than 100% of replacement cost of the
Project or (B) full insurable value of the Project; all hazard, casualty, and
flood insurance policies obtained by the Company as required by this Section
6.4(a)(i) shall be endorsed to name the Issuer and any Lender as co-loss payees
and shall be payable to the Issuer or the Holder, as assignee of the Issuer,
without contribution, under a standard mortgagee clause (the deductible amount
specified above may be increased with the written consent of the Issuer);


(ii)general liability insurance, in amounts of $1,000,000 per occurrence and
$2,000,000 in the aggregate, subject to deductibles per occurrence not to exceed
$25,000; such policy or policies shall name the Issuer and the Holder as
additional insureds (the deductible amount specified above may be increased with
the written consent of the Issuer and the Holder); and


(iii)worker's compensation insurance as required by law relating to the
Company's employees working at the Project.


(b)The Issuer, by the Security Agreement, shall assign its interest in the
casualty insurance described in (a)(i) above to the Holder, together with all
unearned premiums as further security for the Bond.


(c)The Issuer, the Holder and any Lender shall each, respectively, be entitled
to enforce the provisions of this Article insofar as their rights are concerned
and the Issuer's right to enforce this Article shall be one of the Unassigned
Rights. So long as the Company or an Affiliate is the owner of the Bond, the
Company shall, however, have the exclusive right to make all elections,
determinations, settlements, or decisions with respect to any hazard and
casualty insurance policy or the proceeds thereof that may be affected by the
provisions of this Section 6.4. So long as the Company or an Affiliate is the
owner of the Bond and without limiting the foregoing, the Company shall have the
right to make all settlements as to any casualties that affect the Project
without the consent of the Issuer. Furthermore, so long as the Company or an
Affiliate is the owner of the Bond, the Company shall have the right to pledge
to a Lender all of the hazard and casualty insurance proceeds with respect to a
casualty affecting the Project and to grant to the Lender the right to govern
the distribution of such funds, which shall be superior to the rights of the
Holder thereto. The Issuer acknowledges and agrees that, so long as the Company
or an Affiliate is the owner of the Bond, the Lender may require the application
of the insurance proceeds to the indebtedness owed to the Lender by the Company
and, in such event, the insurance proceeds may not be applied in their entirety
to the restoration of the Project.


Section 6.5.Application of Net Proceeds of Insurance. The Net Proceeds of the
liability insurance carried pursuant to the provisions of Section 6.4 shall be
applied toward extinguishment or satisfaction of the liability with respect to
which such insurance proceeds have been paid. The Net Proceeds of casualty
insurance carried pursuant to Section 6.4 shall be paid jointly to the Holder
and the Company, and shall be transferred to the Custodian and deposited in the
Project Fund to be applied as provided in Article VII hereof, or if the same has
been pledged to a Lender, the same shall be transferred to such Lender.


Section 6.6.Advances by the Issuer or the Holder. If the Company shall fail to
do or cause to be done any act or pay any taxes, assessments, charges or
insurance premiums required by this Article, the Issuer or the Holder may (but
shall be under no obligation to), after expiration of applicable notice and cure
periods, do any such act or pay any such taxes, assessments, charges or premiums
required by this Article,




--------------------------------------------------------------------------------




and all amounts so advanced therefor by the Issuer or the Holder shall become an
additional obligation of the Company to the one making the advancement, which
amounts shall constitute Additional Rent which shall be payable, with interest
as provided in Section 5.3(b). Any remedy herein vested in the Issuer for the
collection of rent shall also be available to the Holder for the collection of
any Additional Rent payable to the Holder on account thereof.


Section 6.7.Eminent Domain. If the Issuer or the Company obtains knowledge of
the institution or threat of institution of any proceedings for the taking of
the Project or any portion thereof by exercise of the power of eminent domain,
it shall immediately notify the other party hereto and shall also notify the
Holder of such proceedings. The Holder may participate in any such proceedings
and the Issuer and the Company from time to time shall deliver to the Holder all
instruments requested by it to permit such participation. The Issuer and the
Company shall not settle any eminent domain proceeding relating to the Project
or any part thereof or sell the Project or any part thereof under threat of
eminent domain without the prior written consent of the Holder, which consent
shall not unreasonably be withheld, conditioned or delayed. The Net Proceeds of
any eminent domain award or any sale in lieu of a taking by eminent domain shall
be paid jointly to the Holder and the Company, and shall be transferred to the
Custodian and deposited in the Project Fund to be applied as provided in Article
VII hereof. Notwithstanding the foregoing, with the consent of the Holder, the
Net Proceeds of eminent domain may be pledged to a Lender, which shall be
superior to the rights of the Holder thereto, and if so pledged, shall be
applied in accordance with the terms of such pledge.


ARTICLE VII


DAMAGE, DESTRUCTION, AND CONDEMNATION


Section 7.1.Election to Repair, Restore or Replace. If any portion of the
Project is damaged, destroyed or taken by eminent domain or is sold (under
threat of eminent domain or otherwise), the Net Proceeds shall be deposited upon
receipt in the Project Fund, which shall be held by the Custodian, unless the
same are otherwise required to be used as may be provided in any pledge thereof
to a Lender. Subject to the rights of any Lender, the Company may, within 210
days following the receipt of such Net Proceeds, elect to use such Net Proceeds,
in whole or in part, to repair, restore or replace the Project. Any property
repaired, restored or acquired to replace any property which was a part of the
Project shall become a part of the Project. Upon the completion of such repair,
restoration or replacement of the Project and payment of all costs thereof, any
unspent Net Proceeds and investment income remaining in the Project Fund may be
used, at the election of the Company, to acquire additional property for the
Project or to prepay and redeem principal of the Bond.


Section 7.2.Election Not to Repair, Restore or Replace. If an election to
repair, restore or replace damaged, destroyed or taken portions or all of the
Project is not made within the time provided in Section 7.1, above, or if prior
to such time the Company notifies the Issuer and the Custodian that it elects
not to repair, restore or replace damaged, destroyed or taken portions or all of
the Project, the Custodian of the Project Fund shall immediately apply such
moneys to prepay principal of the Bond, unless otherwise provided in a pledge to
a Lender. If the Bond is not fully retired, the obligation to pay Basic Rent
hereunder shall remain in full force and effect, without abatement or diminution
(except to the extent the amount of Basic Rent is reduced on account of such
prepayment). If the Company is then the Holder of the Bond, and the Bond is not
fully retired, the Company may surrender the Bond for cancellation, whereupon
the obligation for payment of Basic Rent shall terminate, and any obligation for
Additional Rent theretofore accrued shall become immediately due and payable.






--------------------------------------------------------------------------------




ARTICLE VIII


ADDITIONAL COVENANTS; ADDITIONAL BONDS


Section 8.1.No Warranty of Condition or Suitability by the Issuer. THE ISSUER
MAKES NO WARRANTY, EITHER EXPRESS OR IMPLIED, AS TO THE MERCHANTABILITY,
CONDITION, OR WORKMANSHIP OF ANY PART OF THE PROJECT OR THAT THE SAME WILL BE
SUITABLE FOR THE COMPANY'S PURPOSES OR NEEDS.


Section 8.2.Access to the Project and Records. The Issuer, the Holder, any
Lender and their respective duly authorized representatives and agents, shall
have the right, upon reasonable notice to the Company and subject to any
reasonable restriction imposed by the Company for safety purposes or for the
protection of its patents, trademarks, trade secrets, and other confidential or
proprietary information, to enter the Project at all reasonable times during the
Lease Term, if accompanied by a Company representative, for the purpose of (i)
examining and inspecting the Project and (ii) performing such work relating to
the Project as has been made necessary by reason of an Event of Default.


Section 8.3.Good Standing in the State. The Company agrees that, if required by
law, it will be in good standing in the State while this Lease is in effect.


Section 8.4.Indemnity.


(a)The Company shall, and agrees to, indemnify and save the Issuer and the
Holder and their respective officials, directors, officers, members, counsel,
agents and employees (the “Indemnified Persons”) harmless against and from all
claims by or on behalf of any Person arising from the conduct or management of
or from any work or thing done on or at the Project and against and from all
claims arising from or relating to (i) any condition of the installation of or
the operation of the Project, (ii) any act or negligence of the Company or of
any of its agents, contractors, servants, employees, or licensees, (iii) any act
or negligence of any assignee or subtenant of the Company or of any agents,
contractors, servants, employees, or licensees of any assignee or subtenant of
the Company, (iv) any violation or alleged violation of any federal or State
securities laws, or (v) any legal proceeding relating to the non-taxability or
taxability of this Lease or the Project or the interest of the Issuer in the
Project. However, with respect to matters referred to in the preceding clauses
(i), (ii), (iii) or (iv), this indemnity shall not apply, as to the Issuer, to
any acts of gross negligence or willful misconduct or intentional misconduct of
the Issuer and, as to the Holder, to any acts of gross negligence or willful
misconduct or intentional misconduct of the Holder, or in the case of matters
referred to in clause (iv), this indemnity shall not apply to the Holder if the
Holder has acquired the Bond other than in a bona fide private placement and has
failed to perform a thorough due diligence investigation in connection
therewith. The Company shall indemnify and save the Issuer and the Holder (and
the other Persons and entities referred to above, as appropriate) harmless from
and against all reasonable costs and expenses incurred in or in connection with
any such claim or in connection with any action or proceeding brought thereon,
including reasonable attorneys' fees, and upon notice from the Issuer, the
Company shall defend it (and the other persons and entities referred to above,
as and to the extent appropriate) in any such action or proceeding, except for
the gross negligence or willful or intentional misconduct of the Indemnified
Person or its failure to comply with applicable local, state or federal law in
any material respect. The indemnities set forth above specifically extend to,
but are in no way limited to, governmental or other claims relating to any
actual or alleged violation of any Environmental Laws, regardless of whether or
not any such violation relates to any period prior to the acquisition of the
Project by the Issuer or its acquisition theretofore by the Company.




--------------------------------------------------------------------------------




(b)Notwithstanding the fact that it is the intention of the parties that the
Indemnified Persons referred to in (a), above, shall not incur pecuniary
liability by reason of the terms of this Lease or the Bond Resolution, or the
undertakings required of the Issuer hereunder or by reason of (i) the issuance
of the Bond, (ii) the execution of this Lease or the adoption of the Bond
Resolution, (iii) the performance of any act required by this Lease or the Bond
Resolution, (iv) the performance of any act requested by the Company, or (v) any
other costs, fees, or expenses incurred by the Issuer with respect to the
Project or the acquisition thereof, including all claims, liabilities, or losses
arising in connection with the violation of any statutes or regulations
pertaining to the foregoing, nevertheless, if any such Indemnified Person should
incur any such pecuniary liability, then in such event the Company shall
indemnify and hold harmless such Indemnified Person against all claims by or on
behalf of any Person arising out of the same and all reasonable costs and
expenses incurred in connection with any such claim or in connection with any
action or proceeding brought thereon, including reasonable attorneys' fees, and
upon notice from the Issuer, the Company shall defend the Issuer in any such
action or proceeding; provided that if a court of competent jurisdiction
determines that any of the provisions of this Section violate O.C.G.A. § 13-8-2
and are applicable to this Lease, the indemnity contained in this Section 8.4
shall not extend to any indemnification which is prohibited by O.C.G.A.
§ 13-8-2.


(c)Nothing contained in this Section 8.4 shall require the Company to indemnify
any Indemnified Person for any claim or liability for which the Company was not
given any opportunity to contest or for any settlement of any such action
effected without the Company's consent (assuming such rights are available and
have not been waived in writing by the Company). The indemnity of the
Indemnified Persons contained in this Section 8.4 shall survive the termination
of this Lease.


The Issuer and the Holder shall each be entitled to enforce its right to
indemnification under this Section, and the Issuer's right to indemnification
hereunder shall be one of the Unassigned Rights.
Section 8.5.Licenses and Permits. The Company shall do all things necessary to
obtain, maintain, modify, supplement and renew, from time to time, as necessary,
all public filings, permits, licenses, franchises, and other governmental
approvals necessary for its ownership of and activities relating to the Project,
the lack of which would have a material adverse affect upon the Company's
ability to meet its obligations under this Lease.


Section 8.6.Compliance with Laws. The Company warrants that throughout the Lease
Term it shall, at its own expense, maintain the Project in all material
respects, in compliance with all applicable life and safety codes and all
applicable building and zoning, health, environmental, and safety ordinances and
laws, including the Occupational Health and Safety Act and all applicable
Environmental Laws, and all other applicable laws, ordinances, rules, and
regulations of the United States of America, the State, and any political
subdivision or agency thereof having jurisdiction over the Project and which
relate to the operations of the Project, any violation of which would have a
material adverse affect on the Company's ability to fully perform its
obligations under this Lease. The Company's use of the Project shall, in all
material respects, conform to all laws and regulations of any governmental
authority possessing jurisdiction thereof, and the Company shall, in its use or
operation of the Project, not discriminate or permit discrimination on the basis
of race, sex, color or national origin in any manner prohibited by local state
or federal laws, rules, orders or regulations.


The Company may, at its own expense and in its own name and behalf or in the
name and behalf of the Issuer and in good faith, contest any allegation that it
has not complied with the laws described in this Section 8.6 and, in the event
of any such contest, the provisions of this Section 8.6 shall not apply to any
such alleged violations of law during the period of such contest and any appeal
therefrom. The Issuer shall, at the expense of the Company, cooperate fully with
the Company in any such contest.




--------------------------------------------------------------------------------




The Issuer and the Holder shall each be entitled to enforce the provisions of
this Section, and the Issuer's right to enforce this Section shall be one of the
Unassigned Rights.
Section 8.7.Granting and Release of Easements. If no Event of Default shall have
happened and be continuing, the Company may at any time or times cause to be
granted, modified, amended, released or terminated conveyances to public
authorities or utilities, easements, licenses, rights of way (temporary or
perpetual and including the dedication of public highways), plats, covenants,
restrictions and agreements with respect to any property included in the Project
and other contracts or agreements helpful in effecting the development,
construction, maintenance, operation or restoration of the Project and such
grant will be free from the lien or security interests created by the Security
Document or this Lease and the Issuer agrees that it shall execute and deliver
any instrument necessary or appropriate to confirm, grant, amend, modify,
terminate or release any such matters within fourteen (14) business days upon
receipt of: (i) a copy of the operative instrument, and (ii) a written
application of the Company signed by an Authorized Company Representative
requesting such instrument and stating (1) that such matter is not detrimental
to the proper conduct of the business of the Company, and (2) that such matter
will not impair the effective use or materially interfere with the operation of
the Project and will not weaken, diminish or impair the security intended to be
given by or under the Security Document.


ARTICLE IX


ASSIGNMENT, SUBLEASING, ENCUMBERING,
AND SELLING; REDEMPTION; RENT PREPAYMENTS;
ABATEMENT; AND EQUIPMENT


Section 9.1.Assignment and Subleasing.


(a)The Company may sublease the Project, as a whole or in part. No sublease
shall relieve the Company from primary liability for any of its obligations
hereunder, and in the event of any such sublease, the Company shall continue to
remain primarily liable for payment of the rents specified in Section 5.3 hereof
and for the payment, performance, and observance of the other obligations and
agreements on its part herein provided to be performed and observed by it. The
Company shall furnish or cause to be furnished to the Issuer, upon request,
assurances reasonably satisfactory to the Issuer that the Project will continue
to be operated in compliance with the provisions hereof and for purposes
permitted by the Act. The Issuer shall have the right, at any time and from time
to time, to notify any sublessee of the rights of the Issuer as provided by this
Section. The Issuer, at the request of the Company, shall enter into a
non-disturbance agreement with any subtenant of the Project recognizing its
rights and benefits under its sublease so long as the terms and conditions
thereof do not conflict with this Lease.


(b)The Company may not assign this Lease except as permitted by this Section.
This Lease may be assigned in whole but not in part to a company that is the
survivor of a consolidation, merger or transfer of substantially all of the
assets of the Company without obtaining the consent of the Issuer or of the
Holder. This Lease may be assigned to the Holder of the Bond without the consent
of the Issuer. This Lease may be assigned to an Affiliate of the Company with
the prior written consent of the Holder and without the consent of the Issuer.
Except as provided herein, this Lease may be assigned only with the prior
written consent of the Holder and of the Issuer. The Issuer's consent shall not
unreasonably be withheld, conditioned or delayed.


(c)Notwithstanding anything to the contrary set forth in this Lease, the Company
may assign its interest in this Lease pursuant to an Exempt Assignment
(hereinafter defined) without the approval of the Issuer or the Holder of the
Bond.




--------------------------------------------------------------------------------




(1)An “Exempt Assignment” means any of the following assignments:


(i)Any bona fide Leasehold Mortgage;


(ii)The acquisition by any grantee or a Leasehold Mortgagee or its designee of
the Company's interest in this Lease through the exercise of any right or remedy
of such Leasehold Mortgagee under a bona fide Leasehold Mortgage, including any
assignment of the Company's interest in this Lease to a Leasehold Mortgagee or
its designee made in lieu of foreclosure;


(iii)Any foreclosure sale by any Leasehold Mortgagee pursuant to any power of
sale contained in a bona fide Leasehold Mortgage;


(iv)Any sale or assignment of the Company's interest in this Lease by any
Leasehold Mortgagee (or its designee) which has acquired the Company's interest
in this Lease by means of any transaction described above;


(v)Any sale or assignment of the Company's interest in this Lease to the holder
of a Superior Security Document;


(vi)Any sale or assignment of the Company's interest in this Lease to any
Qualified Real Estate Investor (hereinafter defined);


(vii)Any sale or assignment of the Company's interest in this Lease to any
person if (a) the Company or the proposed assignee provides Adequate Financial
Assurance (hereinafter defined) of the payment of rent and other financial
obligations under this Lease for the period the proposed assignee is the Company
under this Lease, and (b) the proposed assignee has sufficient commercial real
estate experience with respect to office buildings to properly manage, or
oversee the management of, the Project; and


(viii)Any sale or assignment in connection with any sale/leaseback or other
arrangement entered into by the Company in connection with a financing
transaction.


(ix)Any sale or assignment to any of the following:


(A)Any savings bank, savings and loan association, commercial bank, or trust
company having shareholder equity (as determined in accordance with GAAP
accounting) of at least $10,000,000;


(B)Any college, university, credit union, trust or insurance company having
assets of at least $10,000,000;


(C)Any employment benefit plan subject to ERISA having assets held in trust of
$10,000,000 or more;


(D)Any pension plan established for the benefit of the employees of any state or
local government, or any governmental authority, having assets of at least
$10,000,000;




--------------------------------------------------------------------------------




(E)Any limited partnership, limited liability company or other investment entity
having committed capital of $10,000,000 or more;


(F)Any corporation, limited liability company or other Person having shareholder
equity (or its equivalent for non-corporate entities) of at least $10,000,000;


(G)Any lender which performs real estate lending functions similar to any of the
foregoing, and which has assets of at least $10,000,000; and


(H)Any partnership having as a general partner any Person or entity described in
the preceding subparagraphs of this definition, or any corporation, limited
liability company or other Person or entity controlling, controlled by or under
common control with any Person or entity described in the preceding
subparagraphs of this Section 9.1(c)(1)(ix).


(2)“Adequate Financial Assurance” means a guaranty of payment of the rent and
other financial obligations of the Company under this Lease made by a Qualified
Real Estate Investor for the period of time that a proposed assignee of this
Lease is the Company under this Lease.


(3)“Qualified Real Estate Investor” means any Person domiciled within the United
States of America that has, together with its Affiliates, a minimum net worth
(treating any subordinated or mezzanine financing as equity) at least equal to
the lesser of (i) $10,000,000 or (ii) 20% of the appraised value of the Leased
Land, as of the date of its (or their) last audited financial statements or as
otherwise certified by an independent certified public accountant or firm
thereof, provided the managers of such Person or its Affiliates have sufficient
commercial real estate experience with respect to developments similar to the
Project or have hired a manager or separate management company that has such
experience and will manage, or oversee the management of, the Project. For
purposes of the above the term “last audited financial statements” shall be
deemed to include unaudited financial statements compiled by an independent
certified public accountant or firm thereof accompanied by an accountant's
letter or unaudited financial statements certified by a member of the management
of the proposed assignee of this Lease.


(d)Any assignment authorized by this Section 9.1 shall be subject to each of the
following conditions:


(i)Any such assignee shall agree to fully and unconditionally assume all
obligations of the Company under this Lease arising from and after the date of
such assignment, including, without limitation, all indemnity provisions
contained in this Lease, whereupon the assignor shall automatically be released
from all obligations arising under this Lease accruing after the assignment; and


(ii)The Company shall, within thirty (30) days prior to the execution of any
assignment or any merger, consolidation or sale of substantially all of its
assets, furnish or cause to be furnished to the Issuer a true and complete copy
of such proposed assignment or documents of merger, consolidation or sale of
assets, as the case may be. The Company or such assignee shall, within thirty
(30) days after the execution thereof, furnish or cause to be furnished to the
Issuer a true and complete copy of such assignment or documents of merger or
consolidation or sale of assets, as the case may be, as actually executed. The
Issuer and the Holder shall have the right, at any time and from time to time,
to notify any assignee of their rights under this paragraph.




--------------------------------------------------------------------------------




Any purported assignment in violation of this Section shall be void, as the
interest of the Company, being a usufruct and bailment for hire, is not
assignable except as herein provided. In the case of an assignment that is
permitted hereby or that is consented to as herein described, the assignee may
not further assign this Lease except in accordance with this Section. As set
forth in Section 2.7(b) of the Bond Resolution, the Bond may be assigned to any
assignee of this Lease.
Section 9.2.Provisions Relating to Sale, Encumbrance, or Conveyance of the
Project by the Issuer. Except pursuant to the Security Document or a Superior
Security Document executed by the Issuer at the written request of the Company,
and except for any sale under threat of a taking by eminent domain or a sale
pursuant to Article VI hereof, the Issuer agrees that, during the Lease Term, it
shall not, except pursuant to or as permitted by the Security Document: (1)
directly, indirectly, or beneficially sell, convey, or otherwise dispose of any
part of its interest in the Project, (2) permit any part of the Project to
become subject to any lien, claim of title, encumbrance, security interest,
conditional sale contract, title retention arrangement, finance lease, or other
charge of any kind, without the written consent of the Company, and (3) assign,
transfer, or hypothecate (other than pursuant to the Bond Resolution and the
Security Document) any payment of rent (or analogous payment) then due or to
accrue in the future under any lease of the Project, except that if the laws of
the State at the time shall permit, nothing contained in this Section shall
prevent the consolidation of the Issuer with, or merger of the Issuer into, or
transfer of the Project as an entirety to, any public body of the State whose
property and income are not subject to taxation and which has authority to carry
on the business of owning and leasing the Project, provided, that upon any such
consolidation, merger, or transfer, the due and punctual payment of the
principal of, premium, if any, and interest on the Bond according to its tenor,
and the due and punctual performance and observance of all the agreements and
conditions of this Lease, the Bond Resolution and the Security Document to be
kept and performed by the Issuer, shall be expressly assumed in writing by the
public body resulting from such consolidation or surviving such merger or to
which the Project shall be transferred as an entirety. All such trade fixtures,
machinery, equipment, software and other personal property may be removed from
the Project by the Company, any such subtenant, any such equipment lessor, or
any Person to which the same is pledged, and the Issuer and the Company shall
provide access, ingress and egress to any such Person for purposes of
inspection. repair, maintenance or removal of any such trade fixtures,
machinery, equipment, software and other personal property.


The Issuer, at the written request of the Company with the written consent of
the Holder of the Bond, shall execute and deliver to a Lender, or shall join the
Company in the execution and delivery to a Lender, of a Superior Security
Document in favor of such Lender with respect to the Project which encumbers the
Issuer's fee interest and execute any related documents in connection with the
Company's financing or refinancing of the Project. At the Company's written
request, and with the prior written consent of the Holder, the Issuer shall, by
a subordination agreement, subordinate its fee simple interest and estate in the
Project to a Leasehold Mortgage. Any such Superior Security Document or
subordination agreement shall be prepared at the expense of the Company and
reviewed at the expense of the Company and shall be subject to the approval by
the Issuer, which approval shall not unreasonably be withheld, conditioned or
delayed.
Section 9.3.Pledge of this Lease by the Company. The Company may finance and
refinance any debt secured by the Project freely and may pledge its interest
hereunder without the consent of the Issuer. In accordance with the provisions
of Section 9.2 above, the Issuer, at the written request of the Company with the
written consent of the Holder, shall execute and deliver to a Lender any
documents related to such pledge, financing or refinancing requested by the
Company or Lender. The Issuer and Company acknowledge and agree that in the
event of a foreclosure of any Leasehold Mortgage, the purchaser at such
foreclosure shall become the “Company” hereunder.






--------------------------------------------------------------------------------




Section 9.4.Redemption of Bond. The Issuer, at the written request of the
Company and if the Company provides funds therefor, shall forthwith take all
steps that may be necessary under the redemption or defeasance provisions of the
Bond Resolution to effect the redemption or defeasance of all or part of the
then Outstanding Bond, as may be specified by the Company, on the earliest date
on which such redemption or defeasance may be made under such applicable
provisions. If this Lease is not renewed and expires before the maturity date of
the Bond, or if there is an acceleration of the Bond, the Company shall
immediately cause the Bond to be redeemed or cancelled.


Section 9.5.Prepayment of Rents. There is expressly reserved to the Company the
right, and the Company is authorized and permitted, at any time it may choose,
to prepay all or any part of the Basic Rent payable under Section 5.3(a) hereof,
and the Issuer agrees that it shall accept such prepayments of rents when the
same are tendered by the Company. All Basic Rent so prepaid shall at the written
direction of the Company be credited toward the Basic Rent payments specified in
Section 5.3(a) hereof, in the same manner as such payments are applied to the
payment of Debt Service in accordance with terms of the Bond and the Bond
Resolution. The Company shall also have the right to surrender the Bond, if it
is then owned by the Company, to the Issuer for cancellation, and such Bond,
upon such surrender and cancellation, shall be deemed to be paid and no further
Basic Rent shall be paid, as provided in Section 9.6, below.


Section 9.6.Company Entitled to Certain Rent Abatements if Bond Paid Prior to
Maturity. If at any time the Bond shall cease to be Outstanding, under
circumstances not resulting in termination of the Lease Term, and if the Company
is not at the time otherwise in default hereunder, the Company shall be entitled
to use the Project from the date such Bond is no longer Outstanding to, and
including the end of, the Lease Term, with no obligation to make payments of
Basic Rent specified in Section 5.3(a) hereof during that interval (but
otherwise on the terms and conditions hereof).


Section 9.7.Installation of Other Machinery and Rented Equipment. The Company
may from time to time, in its sole discretion and at its own expense, install
trade fixtures, machinery, equipment, and other personal property at the
Project. All such trade fixtures, machinery, equipment, and other personal
property which are not transferred to the Issuer as part of the Project shall
remain the sole property of the Company (or of any leasing company from whom the
Company may be renting such items), and the Company (or such leasing company)
may remove the same from the Project at any time, in its sole discretion and at
its own expense, provided, however, that the Company or such leasing company
shall not be prohibited from transferring its interest in trade fixtures,
machinery, equipment, and other personal property at the Project to the Issuer
in a bond transaction. The Company or such leasing company, as applicable, may
create any mortgage, encumbrance, lien, or charge on any such trade fixtures,
machinery, equipment, and other personal property that is not a part of the
Project. Unless so transferred to the Issuer in such a bond transaction, the
Issuer shall not have any interest in and waives any lessor's lien that it may
have on any such trade fixtures, machinery, equipment, or other personal
property so installed pursuant to this Section, and all such trade fixtures,
machinery, equipment, software and other personal property shall be and remain
identified as the property of the Company or such leasing company on its books
and/or by appropriate tags or other markings.


Section 9.8.Reference to Bond Ineffective After Bond Paid. Upon payment in full
of the Bond (or provision for payment thereof having been made in accordance
with the defeasance provisions of the Bond Resolution), all references in this
Lease to the Bond and the Holder shall be ineffective, and the owner of the Bond
shall not thereafter have any rights hereunder, saving and excepting those that
shall have theretofore vested. For purposes of this Lease the Bond shall be
deemed fully paid if it is defeased as provided in the Bond Resolution.




--------------------------------------------------------------------------------




ARTICLE X


EVENTS OF DEFAULT AND REMEDIES


Section 10.1.Events of Default Defined. The following shall be “Events of
Default” under this Lease, and the terms “Event of Default” or “Default” shall
mean, whenever they are used in this Lease, any one or more of the following
events:


(a)a failure of the Company to pay Basic Rent in the amounts and at the times
required by Section 5.3(a) of this Lease, provided that if the Company is then
the Holder of the Bond such Basic Rent shall be deemed to have been paid and the
corresponding Debt Service on the Bond shall be deemed to have also been paid,
subject, however, to Section 5.4 hereof; or


(b)the Company's failure to observe, perform, or comply with any other covenant,
condition, or agreement in this Lease or in any other Company Documents on the
part of the Company to be observed or performed (other than as referred to in
subsection (a) of this Section) if such covenant, condition or agreement is for
the benefit of the Issuer and constitutes any of the Unassigned Rights, for a
period of thirty (30) days after the Company's receipt of written notice from
the Issuer specifying such breach or failure and requesting that it be remedied,
unless the Issuer shall agree in writing to an extension of such time prior to
its expiration. It shall not constitute an Event of Default if corrective action
is instituted by or on behalf of the Company within the thirty (30) day period
and diligently pursued until the breach or default is corrected; or


(c)the Company's failure to observe, perform, or comply with any covenant,
condition, or agreement in this Lease or in the other Company Documents on the
part of the Company to be observed or performed, which covenant, condition or
agreement is for the benefit of the Holder other than as referred to in
subsections (a) and (b) of this Section, for a period of thirty (30) days after
the Company's receipt of written notice from the Holder specifying such breach
or failure and requesting that it be remedied, unless the Holder shall agree in
writing to an extension of such time prior to its expiration. It shall not
constitute an Event of Default if corrective action is instituted by the Company
or on behalf of the Company within the applicable thirty (30) day period and
diligently pursued until the breach or default is corrected; or


(d)any default under any of the Loan Documents, if the Lender that is a party
thereto notifies the Issuer, the Company and the Holder that the same should be
deemed an Event of Default hereunder, in the Lender's sole judgment, and the
curative period for such default has not been thereafter extended or such
default has not been waived by the Lender. It shall not constitute an Event of
Default if corrective action is instituted by the Company or on behalf of the
Company within the applicable curative period and diligently pursued until such
default is corrected.


The Issuer shall notify the Company, any Lender that has requested such notice
and provided its address for such notice to the Issuer, and the Holder in
writing of any Event of Default hereunder of which the Issuer has knowledge.
Section 10.2.Remedies on Default. Whenever any Event of Default referred to in
Section 10.1 hereof shall have happened and be subsisting, the Issuer, or the
Holder as assignee of the Issuer, to the extent permitted by law, may take any
one or more of the following remedial steps:


(a)from time to time, take whatever action at law or in equity or under the
terms of this Lease may appear necessary or desirable to collect the rents and
other amounts payable by the




--------------------------------------------------------------------------------




Company hereunder then due or thereafter to become due, or to enforce
performance and observance of any obligation, agreement, or covenant of the
Company under this Lease; or


(b)terminate, subject to the respective provisions concerning the priority of
the Company's option to purchase the Project that are set forth in the Option
Agreement, this Lease and recover, as and for liquidated and agreed final
damages for the Company's default, all amounts that have theretofore become due
plus an amount equal to all unpaid installments of Basic Rent, and if any
statute or rule of law shall validly limit the amount of such liquidated final
damages to less than the amount agreed upon, the Issuer shall be entitled to the
maximum amount allowable under such statute or rule of law; no termination of
this Lease pursuant to this Section shall relieve the Company from its
obligations pursuant to Section 8.4 hereof.


Any amounts of Basic Rent collected pursuant to action taken under this Section
shall be applied in payment of the then-Outstanding Bond. Any amounts collected
as Additional Rent shall be paid to the Person or Persons to whom such
Additional Rent is due and owing hereunder.
Notwithstanding that this Lease (except for Unassigned Rights) is to be assigned
to the Holder, the Issuer shall be entitled to enforce this Lease if any Event
of Default relates to such Unassigned Rights or exposes the Issuer, its assets
(other than the Pledged Security) or its members, officers, employees or agents
to any liability. The Holder shall be entitled to enforce the provisions hereof
that affect its interests hereunder. Notwithstanding the foregoing and
notwithstanding any statutory, decisional, or other law to the contrary, in no
event shall the Issuer have any right to terminate this Lease or to enter upon
or otherwise to obtain possession of the Project, by reason of the occurrence of
any Event of Default by the Company hereunder without the prior written consent
of the Holder.
Section 10.3.Remedies Not Exclusive. Subject to the limitations herein, the
remedies herein expressly conferred upon the Issuer and the Holder are intended
to be in addition to other remedies existing at law or in equity or by statute.
Without limiting the generality of the foregoing, and notwithstanding the
foregoing provisions of this Article, and notwithstanding any other term or
provision of this Lease (other than Section 11.18 hereof), and notwithstanding
any statutory, decisional, or other law to the contrary, in no event shall the
Issuer have any right to terminate this Lease, to enter upon and take possession
of the Project, to the dispossession of the Company or the repossession of the
Project, or otherwise to obtain possession of the Project, by reason of the
occurrence of any Event of Default by the Company hereunder without the prior
written consent of the Holder of the Bond, of any pledgee of the Bond and of any
Lender that is the holder of a Superior Security Document. No delay or omission
to exercise any right or power accruing upon any Event of Default shall impair
any such right or power or shall be construed to be a waiver thereof, but any
such right and power may be exercised from time to time and as often as may be
deemed expedient. In order to entitle the Issuer to exercise any remedy reserved
to it in this Article, the Holder, any pledgee of the Bond and any Lender that
is the holder of a Superior Security Document must consent to such exercise. The
Holder, any pledgee of the Bond and any Lender that is the holder of a Superior
Security Document shall each be deemed a third party beneficiary of all
covenants and agreements herein contained, except for covenants relating solely
to the Issuer's Unassigned Rights.


Section 10.4.Company to Pay Fees and Expenses. In the event the Company should
default under any of the provisions of this Lease and the Issuer or the Holder
should employ attorneys, accountants, or other experts or incur other expenses
for the collection of amounts due it hereunder or the enforcement of performance
or observance of any obligation or agreement on the part of the Company herein
contained for its benefit, the Company agrees that it shall on demand therefor
pay to such Person the reasonable fees and expenses of such attorneys,
accountants, or other experts and such other expenses so incurred by the Issuer.




--------------------------------------------------------------------------------




Any attorneys' fees required to be paid by the Company under this Lease shall
include attorneys' and paralegal's fees through all proceedings, including, but
not limited to, negotiations, administrative hearings, trials, and appeals,
court costs and reimbursable expenses of such attorneys. The Company and the
Holder shall be entitled to enforce their respective rights under this Article
and the Issuer's rights under this Article shall be one of the Unassigned
Rights. This section shall survive the termination of this Lease.


Section 10.5.Waiver of Events of Default. The Issuer may waive any Event of
Default hereunder and its consequences or rescind any declaration of
acceleration of payments of the rents and other amounts due hereunder provided
that the Issuer shall not waive any Event of Default (other than Events of
Default relating to the Unassigned Rights) without the prior written consent of
the Holder. The Holder may waive any Event of Default hereunder other than
Events of Default relating to the Unassigned Rights, which may be waived only by
the Issuer. In case of any such waiver or rescission, or in case any proceeding
taken by the Issuer or the Holder on account of any such Event of Default shall
be discontinued or abandoned or determined adversely to the Issuer or the
Holder, then and in every such case the Issuer, the Holder and the Company shall
be restored to their former positions and rights hereunder, but no such waiver
or rescission shall extend to or affect any subsequent or other Event of Default
or impair or exhaust any right, power, or remedy consequent thereon.


ARTICLE XI


MISCELLANEOUS


Section 11.1.Company's Option to Terminate Lease. The Company shall have, and is
hereby granted, at any time and without notice, the option to terminate this
Lease by (i) causing the Bond to be paid or defeased in accordance with the
provisions of the Bond Resolution, (ii) paying any amounts due the Issuer or the
Holder for Additional Rent, and (iii) giving the Issuer notice in writing of
such termination which shall forthwith become effective.


Section 11.2.Quiet Enjoyment. The Issuer agrees that so long as the Company
shall fully and punctually pay all of the rents and other amounts provided to be
paid hereunder by the Company and shall fully and punctually perform all of its
other covenants and agreements hereunder, the Company shall peaceably and
quietly have, hold, and enjoy the Project during the Lease Term, and the Issuer
warrants and covenants that it will defend the Company in such peaceable and
quiet possession of the Project.


Section 11.3.Notices. Any request, demand, authorization, direction, notice,
consent, or other document provided or permitted by this Lease to be made upon,
given or furnished to, or filed with, the Issuer, the Company or the initial
Holder as set forth below shall be sufficient for every purpose hereunder if in
writing and (except as otherwise provided in this Lease) either (i) delivered
personally to the party or, if such party is not an individual, to an officer or
other legal representative of the party to whom the same is directed, or (ii)
mailed by registered or certified mail, return receipt requested, postage
prepaid, or (iii) sent via nationally recognized overnight courier for next
business day delivery, as follows:




--------------------------------------------------------------------------------




To the Issuer:
Dunwoody Development Authority
41 Perimeter Center East - Suite 250
Dunwoody, Georgia 30346
Attention: Michael Starling
with a copy to:
Seyfarth Shaw LLP
1075 Peachtree Street, N.E.
Suite 2500
Atlanta, Georgia 30309
Attention: Daniel M. McRae, Esq.
To the Company:
RB 64 PCE, LLC
c/o Rubenstein Partners
400 Perimeter Center Terrace - Suite 45
Atlanta, Georgia 30346
Attention: David Canaday
with a copy to:
Rubenstein Partners
Cira Center - 28th Floor
2929 Arch Street
Philadelphia, Pennsylvania 19104-2868
Attention: Bruce Balderson, Esq.
with a copy to:
Morris, Manning & Martin, LLP
1600 Atlanta Financial Center
3343 Peachtree Road NE
Atlanta, Georgia 30326
Attention: Andrew C. Williams, Esq.

Any person designated in this Section 11.3 may, by notice given to each of the
others, designate any additional or different addresses to which subsequent
notices, certificates, or other communications shall be sent.
Section 11.4.Construction and Binding Effect. This Lease constitutes the entire
agreement of the parties concerning the subject matter hereof and supersedes any
prior agreements with respect thereto. This Lease shall inure to the benefit of
the Issuer, the Company, the Holder and their respective successors and assigns,
and shall be binding upon the Issuer and the Company, subject, however, to the
limitations contained in Sections 9.1 and 9.2 hereof.


Section 11.5.Severability. In the event any provision of this Lease shall be
held invalid or unenforceable by any court of competent jurisdiction, such
holding shall not invalidate or render unenforceable any other provision hereof.


Section 11.6.Amounts Remaining in the Funds. It is agreed by the parties hereto
that any amounts remaining in the Funds upon expiration or sooner termination of
the Lease Term, as provided in this Lease, after payment or defeasance of the
Bond in full and all sums due and owing to the Issuer and the Holder shall have
been paid, shall belong to and shall be paid to the Company as an overpayment of
rent.


Section 11.7.Fees Paid by the Company. Except as Section 4.3 hereof permits the
payment or reimbursement thereof, the Company shall pay all fees and expenses
relating to this Lease, including but not limited to, any recording fee and tax
upon this Lease, and reasonable attorneys' fees. In case the Issuer, with the
written consent of the Company, pays or advances any money for recording,
preparation of documents, any expenses incurred in the completion of this
transaction, the payment of any insurance premiums, encumbrances, tax,
assessment, or other charge or lien upon the Project, or any other amounts
necessary for




--------------------------------------------------------------------------------




the payment of the Costs of the Project, the same shall be advances payable in
accordance with Section 6.6 of this Lease.


Section 11.8.No Issuer Liability; Immunity of Members, Officers, and Employees
of Issuer. The Company, assumes full responsibility for the acquisition and
installation of the Project and for any Additions or Alterations thereto
replacements thereof and substitutions therefor, and hereby releases the Issuer
for any responsibility or liability with respect to the foregoing. No recourse
shall be had for the enforcement of any obligation, covenant, promise, or
agreement of the Issuer contained in this Lease or for any claim based hereon or
otherwise in respect hereof or upon any obligation, covenant, promise, or
agreement of the Issuer contained in the Bond Resolution against any director,
member, officer, or employee, as such, in his/her individual capacity, past,
present, or future, of the Issuer, or any successor Person, whether by virtue of
any constitutional provision, statute, or rule of law, or by the enforcement of
any assessment or penalty or otherwise, it being expressly agreed and understood
that this Lease is solely a corporate obligation of the Issuer payable only from
the funds and assets of Issuer herein specifically provided to be subject to
such obligation and that no personal liability whatsoever shall attach to, or be
incurred by, any director, member, officer, or employee, as such, past, present,
or future, of the Issuer, or of any successor Person, either directly or through
the Issuer, or any successor Person, under or by reason of any of the
obligations, covenants, promises, or agreements entered into between the Issuer
and the Company whether contained in this Lease or in the Bond, in the Bond
Resolution, in the Bond Documents or to be implied hereunder or thereunder as
being supplemental hereto or thereto, and that all personal liability of that
character against every such director, member, officer, and employee of the
Issuer or any such successor Person is, by the execution of this Lease and as a
condition of and as part of the consideration for the execution of this Lease,
expressly waived and released by the Company. The immunity of directors,
members, officers, and employees of the Issuer under the provisions contained in
this Section shall survive the completion of the Project and the termination of
this Lease.


Section 11.9.Amendments, Changes, and Modifications. This Lease may not be
amended, modified, altered, or terminated, except as provided in the Bond
Resolution.


Section 11.10.Execution of Counterparts. This Lease may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.


Section 11.11.Law Governing Construction of this Lease. This Lease is prepared
and entered into with the intention that the laws of the State of Georgia,
exclusive of such State's rules governing choice of law, shall govern its
construction.


Section 11.12.Covenants Run with Project. The covenants, agreements, and
conditions herein contained shall run with the Project hereby leased and shall
be binding upon, inure to the benefit of, and be enforceable by the parties
hereto and their respective successors and assigns. Time is of the essence under
this Lease.


Section 11.13.Subordination to Security Document. This Lease and the rights and
privileges hereunder of the Company are specifically made subject and
subordinate to the rights and privileges of the Holder, as set forth in the
Security Document.


Section 11.14.Net Lease. This Lease shall be deemed and construed to be a
“triple net lease,” and the Company shall pay absolutely net, during the Lease
Term, the rent and all other payments required hereunder, free of any
deductions, without abatement, diminution, or set off other than those herein
expressly provided.




--------------------------------------------------------------------------------




Section 11.15.Surrender of Project. Except as otherwise provided in this Lease,
at the expiration or sooner termination of the Lease Term, the Company agrees to
surrender possession of the Project peaceably and promptly to the Issuer in as
good condition as at the commencement of the Lease Term, excepting only ordinary
wear, tear, and obsolescence, and damage by fire or other casualty or a taking
by eminent domain which the Company is not obligated by this Lease to repair.


Section 11.16.Immunity of Directors and Employees of Company. No recourse shall
be had for the enforcement of any obligation, covenant, promise, or agreement of
the Company contained in this Lease or for any claim based hereon or otherwise
in respect hereof, against any stockholder, director, limited partner (but not
general partner), member, manager, employee, trustee for, or agent of the
Company or any successor entity, in his or her individual capacity, past,
present, or future, whether by virtue of any constitutional provision, statute,
or rule of law, or by the enforcement of any assessment or penalty or otherwise,
it being expressly agreed and understood that this Lease is solely an obligation
of the Company and that no personal liability whatsoever shall attach to, or be
incurred by, any such stockholder, director, limited partner (but not general
partner), member, manager, employee, trustee for, or agent, either directly or
through the Company, or any successor entity, under or by reason of any of the
obligations, covenants, promises, or agreements contained in this Lease or to be
implied here from, and that all personal liability of that character against
every such stockholder, director, limited partner (but not general partner),
member, manager, employee, trustee for, or agent is, by the execution of this
Lease and as a condition of and as part of the consideration for the execution
of this Lease, expressly waived and released. The immunity of each such
stockholder, director, limited partner (but not general partner), member,
manager, employee, trustee for, or agent of the Company under the provisions
contained in this Section shall survive the termination of this Lease.


Section 11.17.Payments Due on Other than Business Days. Whenever a date upon
which a payment is to be made under this Lease falls on a date which is not a
Business Day, such payment may be made on the next succeeding Business Day
without interest for the intervening period.


Section 11.18.Holder of Pledged Interest. The Issuer agrees and the Holder, by
its acceptance of the Bond, shall be deemed to have agreed, that upon receipt of
notice from the Holder of a pledged interest in this Lease, all elections,
options, or rights of the Company to terminate this Lease shall be effective
only if consented to in writing by the holder of the pledged interest.


Section 11.19.Required Consent of Leasehold Mortgagee. Notwithstanding anything
contained herein to the contrary, whenever the provisions of this Lease require
the Company's consent, the consent of any Lender which holds a Leasehold
Mortgage or Superior Security Document must also be obtained.


Section 11.20.Estoppel Certificates. Upon ten (10) business days' written
request of the Company, the Issuer will provide a statement to any Lender which
is the holder of any Superior Security Document or any Leasehold Mortgage
concerning, to the best of its knowledge, (i) the outstanding amount of the
Bond; (ii) whether a default exists under this Lease or the other Company
Documents, and if so specifying the nature of such default; (iii) whether this
Lease or the Company Documents have been amended, and if so, specifying the
amendments; and (iv) any other matter concerning this Lease or the Company
Documents reasonably requested by such holders.


Section 11.21.Holdover. In the event the Company remains in possession of the
Project after the expiration of the Term without the Issuer's written consent,
the Company shall be a tenant at will. The Company shall be obligated to pay
rent for each month that it holds over without written consent at a monthly
rental of $1.00. All of the Company's obligations under this Lease shall apply
during such holdover period




--------------------------------------------------------------------------------




and Company shall also be liable for any Additional Rent as herein provided.
There shall be no renewal of this Lease by operation of law or otherwise.


Section 11.22.Option Agreement. Notwithstanding anything in this Lease to the
contrary, in the event of expiration, scheduled or other termination of this
Lease for any reason whatsoever, the Company in all events shall have the right
to exercise the purchase option set forth in the Option Agreement, subject to
and in accordance with the terms and conditions set forth therein. To the extent
the Closing Date (as such term is defined in the Option Agreement) occurs after
the scheduled expiration or earlier termination of this Lease, notwithstanding
such scheduled expiration or earlier termination, the Issuer and the Company
acknowledge and agree that this Lease shall continue in full force and effect,
except that, during the period after the scheduled expiration or earlier
termination and prior to the Closing Date, the Company shall pay rent in
accordance with Section 11.21 above, such that the Company may continue to
operate the Project for the purposes set forth in this Lease, the Bond
Resolution and the other Bond Documents without interruption.
[SIGNATURES BEGIN ON FOLLOWING PAGE]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties have caused this Lease to be duly
executed and delivered, under seal, by its respective duly authorized
representatives, all being done as of the day and year first above written.
DUNWOODY DEVELOPMENT AUTHORITY






By:________________________________________            
Chairman
ATTEST:






______________________________________        
Secretary


[SEAL]


[SIGNATURES CONTINUE ON FOLLOWING PAGE]




--------------------------------------------------------------------------------






RB 64 PCE, LLC,
a Delaware limited liability company






By:________________________________(SEAL)            
David Canaday, Senior Vice President




--------------------------------------------------------------------------------






EXHIBIT A


DESCRIPTION OF THE LEASED LAND
Parcel 4
Part 2 - Building 64 (formerly known as Building 64-A & Parking Deck)
All that tract or parcel of land lying and being in Land Lot 347 of the 18th
District of DeKalb County, Georgia, being known as Building 64-A Perimeter
Center East, and being more particularly described as follows:
To find the true point of Beginning: Commence at a 5/8" reinforcing bar at the
intersection of the northerly right-of-way line of Interstate Highway 285 (300'
public right-of-way) with the easterly line of Land Lot 347 (being the westerly
line of Land Lot 346), and being the southeasterly corner of property now or
formerly owned by Perimeter Center Investments, now or formerly known as
Building 56 Perimeter Center East (hereinafter called "Building 56 Tract");
thence proceed along said northerly right-of-way of Interstate Highway 285 along
a curve to the left having a radius of 5879.58 feet and an arc length of 379.24
feet, being subtended by a chord of South 83 degrees 46 minutes 36 seconds West
for a distance of 379.17 feet to a capped rebar set at the southwesterly corner
of said Building 56 Tract, said point being the point of Beginning; the point of
Beginning thus established, thence continue along said northerly right-of-way of
Interstate Highway 285 along a curve to the left having a radius of 5879.58 feet
and an arc length of 658.30 feet, being subtended by a chord of South 78 degrees
43 minutes 16 seconds West for a distance of 657.96 feet to a capped rebar set
at the southeasterly corner of property now or formerly known as Building 64
Perimeter Center East (hereinafter called "Building 64 Tract"); thence depart
said northerly right-of-way of Interstate Highway 285 and proceed along the
easterly line of said Building 64 Tract North 25 degrees 07 minutes 30 seconds
East for a distance of 218.53 feet to a capped rebar set; thence continue along
said easterly line of Building 64 Tract North 00 degree 33 minutes 00 seconds
West for a distance of 260.70 feet to a capped rebar set at the southerly
right-of-way of Perimeter Center East (a dedicated road of variable width public
right-of-way); thence proceed along the southerly and southeasterly right-of-way
of said Perimeter Center East along a curve to the left having a radius of
253.45 feet and an arc length of 118.73 feet, being subtended by a chord of
North 89 degrees 18 minutes 19 seconds East for a distance of 117.65 feet to a
capped rebar set; thence continue along said southeasterly right-of-way of
Perimeter Center East North 75 degrees 53 minutes 04 seconds East for a distance
of 264.99 feet to a capped rebar set; thence continue along said southeasterly
right-of-way of Perimeter Center East along a curve to the left having a radius
of 381.16 feet and an arc length of 178.06 feet, being subtended by a chord of
North 62 degrees 30 minutes 04 seconds East for a distance of 176.45 feet to a
"P.K." nail found in a concrete sidewalk at the northwesterly corner of
aforementioned Building 56 Tract; thence depart said southeasterly right-of-way
of Perimeter Center East and proceed along the westerly line of said Building 56
Tract South 04 degrees 28 minutes 04 seconds West for a distance of 112.35 feet
to a capped rebar set; thence continue along said westerly line of Building 56
Tract South 06 degrees 34 minutes 47 seconds East for a distance of 154.49 feet
to a 1/2" rebar found; thence continue along said westerly line of Building 56
Tract South 04 degrees 05 minutes 41 seconds West for a distance of 47.54 feet
to a 1/2" rebar found; thence continue along said westerly line of Building 56
Tract South 06 degrees 20 minutes 16 seconds East for a distance of 165.49 feet
to the Point of Beginning; said property contains 5.4042 acres or 235,405 square
feet, as per survey by James M. McNeely, Georgia Registered Land Surveyor #2301,
dated January 18, 2007, last revised January 30, 2007.




--------------------------------------------------------------------------------




TOGETHER WITH, as appurtenances to the title to the hereinabove described
property hereinafter referred to as the "Building 56 Site"), the following
easements:
(a)
Easement Grant and Agreement by and between Taylor & Mathis Enterprises, a
Georgia general partnership comprised of Charles McKenzie, T. Harvey Mathis,
Graydon B. Leake, Jr., James D. Fluker, Jr., and E.H. Avery, and Metropolitan
Life Insurance Company, a New York corporation, and Centennial Equities
Corporation, a New York corporation d/b/a a joint venture under the name of
Perimeter Center Associates; The First National Bank of Atlanta; Metropolitan
Life Insurance Company; Metropolitan Life Insurance Company, and Centennial
Equities Corporation; and The Ohio National Life Insurance Company, an Ohio
corporation, and The Citizens and Southern National Bank, as Trustee for The
Citizens and Southern Bank Income Fund, dated November 24, 1976, filed for
record November 24, 1976 at 4:30 p.m., recorded in Deed Book 3591, Page 525,
Records of DeKalb County, Georgia.

(b)
Grant of Easements by and among Metropolitan Life Insurance Company, a New York
corporation, and Taylor & Mathis Enterprises, L.P., a Georgia limited
partnership, and Beacon Properties, L.P., a Delaware limited partnership, dated
February 15, 1996, filed for record February 20, 1996 at 11:27 a.m., recorded in
Deed Book 8871, Page 181, aforesaid Records; as amended by that certain First
Amendment to Grant of Easements by and among Metropolitan Life Insurance
Company, a New York corporation, Taylor & Mathis Enterprises, L.P., a Georgia
limited partnership and Beacon Properties, L.P., a Delaware limited partnership,
dated March 7, 1997, filed for record July 3, 1997 at 2:13 p.m., recorded in
Deed Book 9510, Page 723, aforesaid Records.





--------------------------------------------------------------------------------






EXHIBIT B
PAYMENTS IN LIEU OF TAXES
1.    Valuation and Calculation of Normal Taxes and Procedural Matters.
Not later than April 1, 2013 and each April 1 of each year thereafter while the
Lease is in effect, the Company shall file with the Issuer, the DeKalb County
Board of Tax Assessors (“BOTA”) and with the DeKalb County Tax Commissioner
(“Tax Commissioner”) a pro forma property tax return (the “Annual Return”)
containing a detailed list describing the items of property comprising the
Project and showing the cost and date of purchase of each such item. The amount
of payments in lieu of taxes payable pursuant to this Lease shall be the
percentages (provided for herein) of normal taxes based on values of the items
comprising the Project, determined in accordance with this Lease, but as though
the Company, rather than the Issuer, held the legal title to the Project. For
purposes of determining normal taxes on the items of property comprising the
Project, the fair market value thereof shall be as provided in the Annual Return
or as otherwise determined by the BOTA in accordance with the Georgia Department
of Revenue's Appraisal Procedures Manual or as otherwise legally required at the
time. A notice as to value shall be sent by the BOTA to the Company at the same
time as such notices are sent to other property owners in DeKalb County
(“County”). The BOTA agrees that the Company may administratively contest such
value in the same manner as other property owners and shall have the same rights
to judicial review of the BOTA's determination of values as other property
owners. The fair market value of the item of property shall be multiplied by 40%
(or other factor legally required at the time) to determine the “Assessed Value”
thereof against which the millage rates of the various taxing authorities shall
be applied to determine the normal taxes that would be due such taxing
authorities if the same were subject to tax. The appropriate payment percentages
as provided in the below Payment Schedule shall be applied to normal taxes to
determine the payments in lieu of taxes that are payable hereunder. The
provisions of this Lease relative to valuation of the Project and the giving of
notice thereof shall be the obligation and responsibility of the BOTA (and not
of the Issuer, the City, the County or any other body). If for any reason the
foregoing provisions relating to administratively or judicially contesting the
value of the Project established by the BOTA shall be judicially determined not
to be effective, the matter of value shall, at the request of the Company be
subject to arbitration, pursuant to the commercial arbitration rules of the
American Arbitration Association before an arbitrator that is reasonably
satisfactory to the parties and acknowledgers that are involved in such
arbitration. At the time tax bills are sent to property owners in the County,
the Tax Commissioner shall send to the Company a bill or invoice for the
payments due hereunder for payments in lieu of taxes. The Company shall pay by
separate check to the Tax Commissioner, on or before the date set for the
payment of ad valorem property taxes in the County generally, an amount equal to
the payment in lieu of taxes due for such year calculated as provided herein.
Should the Company fail to make payments in lieu of taxes required by this Lease
at the times and in the manner provided for in this Lease, the Company shall be
obligated to pay to the Tax Commissioner, in addition to such payment in lieu of
taxes, an additional amount that shall be equal to the penalties and interest
that would be assessed against the Company if such payment in lieu of taxes were
delinquent ad valorem property taxes. The BOTA and the Tax Commissioner shall
have all of the rights and remedies related to payments in lieu of taxes,
interest and penalties, as they would have in the case of delinquent ad valorem
property taxes.
2.    Years and Payment Percentages.
For investments made prior to December 31, 2012, Year 1, for purposes of this
paragraph, is 2013 and there is a 10-year payment percentage and correlative
savings percentage schedule for such investments. For investments made in the
period of 2013 through 2017, there is a 10-year payment percentage and




--------------------------------------------------------------------------------




correlative savings percentage schedule for all of the investments made in the
Project during each calendar year. For such purposes, the calendar year
following the calendar year in which the investment with respect to an asset is
made is deemed to be Year 1 for that asset. That is to say, every new investment
will receive a separate 10-year savings schedule for the sum that was invested
during the calendar year preceding Year 1 for that asset. The 10-year savings
schedule for each of such investments by year is as stated below.
The Company shall pay payments in lieu of taxes on the items of property of the
Project in amounts equal to the applicable percentages of the normal taxes on
such property as described on the following Payment Schedule:
Tax Years
Payment Percentage
Savings Percentage
1
15.00%
85.00%
2
24.00%
76.00%
3
33.00%
67.00%
4
42.00%
58.00%
5
51.00%
49.00%
6
60.00%
40.00%
7
69.00%
31.00%
8
78.00%
22.00%
9
87.00%
13.00%
10
96.00%
4.00%
11 and thereafter
100.00%
0.00%







--------------------------------------------------------------------------------












DUNWOODY DEVELOPMENT AUTHORITY


(a public body corporate and politic, as Lessor),


and


RB 66 PCE, LLC


(a Delaware limited liability company, as Lessee)




LEASE AGREEMENT




Dated as of  1, 2012
THE RIGHTS AND INTEREST OF THE DUNWOODY DEVELOPMENT AUTHORITY IN THE PROJECT
LEASED HEREUNDER, THIS LEASE AGREEMENT AND CERTAIN REVENUES AND RECEIPTS DERIVED
HEREUNDER, EXCEPT FOR CERTAIN UNASSIGNED RIGHTS, AS DEFINED HEREIN, HAVE BEEN
ASSIGNED AND PLEDGED AS SECURITY FOR THE $34,000,000 MAXIMUM PRINCIPAL AMOUNT
DUNWOODY DEVELOPMENT AUTHORITY TAXABLE REVENUE BOND (RB 66 PCE, LLC PROJECT),
SERIES 2012, AS PROVIDED IN A DEED TO SECURE DEBT, ASSIGNMENT OF RENTS AND
LEASES AND SECURITY AGREEMENT, OF EVEN DATE HEREWITH, FROM THE DUNWOODY
DEVELOPMENT AUTHORITY TO RB 66 PCE, LLC AND SUCCESSOR HOLDERS OF SUCH BOND.





--------------------------------------------------------------------------------




TABLE OF CONTENTS
(This Table of Contents is not a part of this Lease
Agreement and is only for convenience of reference.)
Page
Parties and Recitals
...................................................................................................................1

ARTICLE I
DEFINITIONS AND OTHER PROVISIONS OF GENERAL

APPLICATION...............................................................................................2
Section 1.1.
Definitions    .......................................................................................................2

Section 1.2.
Construction of Certain
Terms........................................................................7

Section 1.3.
Table of Contents; Titles and
Headings...........................................................7

Section 1.4.
Contents of Certificates or
Opinions...............................................................7

ARTICLE II
REPRESENTATIONS AND UNDERTAKINGS............................................8

Section 2.1.
Representations by the
Issuer...........................................................................8

Section 2.2.
Representations by the
Company...................................................................10

ARTICLE III
LEASING CLAUSE; SECURITY;
TITLE....................................................11

Section 3.1.
Lease of the
Project.........................................................................................11

Section 3.2.
Security for Payments Under the
Bond..........................................................12

Section 3.3.
Warranties and Covenants of Issuer as to
Title...............................................13

Section 3.4.
Warranties and Covenants of Company as to
Title.........................................13

Section 3.5.
Acknowledgement of
Subordination..............................................................13

ARTICLE IV
ACQUISITION AND INSTALLATION OF THE PROJECT;

ISSUANCE OF THE BOND;
FUNDS...........................................................13
Section 4.1.
Agreement to Acquire and Install the
Project.................................................13

Section 4.2.
Agreement to Issue the
Bond..........................................................................14

Section 4.3.
Application of
Proceeds..................................................................................14

Section 4.4.
Draws under Bond Purchase Loan
Agreement...............................................14

Section 4.5.
Obligation of the Parties to Cooperate in Furnishing Documents;

Reliance of the
Custodian...............................................................................15
Section 4.6.
Excess
Costs....................................................................................................15

Section 4.7.
Authorized Company and Issuer Representatives and Successors..................15

Section 4.8.
Enforcement of Remedies Against Contractors and Subcontractors and

Their Sureties and Against Manufacturers and
Vendors..................................15
Section 4.9.
Appointment of
Agent.....................................................................................16

ARTICLE V
EFFECTIVE DATE OF THIS LEASE; DURATION OF LEASE TERM; RENTAL PROVISIONS; NATURE
OF OBLIGATIONS OF COMPANY....17

Section 5.1.
Effective Date of this Lease; Duration of Lease
Term....................................17

Section 5.2.
Delivery and Acceptance of
Possession..........................................................17

Section 5.3.
Rents and Other Amounts
Payable..................................................................18

Section 5.4.
Place of Rental
Payments................................................................................19

Section 5.5.
Nature of Obligations of Company
Hereunder................................................19

Section 5.6.
Restrictions on the Use of
Project...................................................................20

ARTICLE VI
MAINTENANCE, TAXES, INSURANCE AND EMINENT DOMAIN.......20

Section 6.1.
Maintenance of
Project....................................................................................20

Section 6.2.
Removal of Fixtures or
Equipment..................................................................21

Section 6.3.
Taxes, Other Governmental Charges, and Utility
Charges..............................21

Section 6.4.
Insurance
Required...........................................................................................22

Section 6.5.
Application of Net Proceeds of
Insurance.......................................................23

Section 6.6.
Advances by the Issuer or the
Holder..............................................................23

Section 6.7.
Eminent
Domain..............................................................................................24





--------------------------------------------------------------------------------




ARTICLE VII
DAMAGE, DESTRUCTION, AND CONDEMNATION..............................24

Section 7.1.
Election to Repair, Restore or
Replace............................................................24

Section 7.2.
Election Not to Repair, Restore or
Replace.....................................................24

ARTICLE VIII
ADDITIONAL COVENANTS; ADDITIONAL BONDS..............................25

Section 8.1.
No Warranty of Condition or Suitability by the
Issuer....................................25

Section 8.2.
Access to the Project and
Records...................................................................25

Section 8.3.
Good Standing in the
State..............................................................................25

Section 8.4.
Indemnity.........................................................................................................25

Section 8.5.
Licenses and
Permits.......................................................................................26

Section 8.6.
Compliance with
Laws....................................................................................27

Section 8.7.
Granting and Release of
Easements................................................................27

ARTICLE IX
ASSIGNMENT, SUBLEASING, ENCUMBERING, AND SELLING; REDEMPTION; RENT PREPAYMENTS;
ABATEMENT; AND

EQUIPMENT..................................................................................................28
Section 9.1.
Assignment and
Subleasing.............................................................................28

Section 9.2.
Provisions Relating to Sale, Encumbrance, or Conveyance of the

Project by the
Issuer.........................................................................................31
Section 9.3.
Pledge of this Lease by the
Company..............................................................32

Section 9.4.
Redemption of
Bond........................................................................................32

Section 9.5.
Prepayment of
Rents........................................................................................32

Section 9.6.
Company Entitled to Certain Rent Abatements if Bond Paid Prior to

Maturity............................................................................................................32
Section 9.7.
Installation of Other Machinery and Rented
Equipment.................................32

Section 9.8.
Reference to Bond Ineffective After Bond
Paid...............................................33

ARTICLE X
EVENTS OF DEFAULT AND
REMEDIES....................................................33

Section 10.1.
Events of Default
Defined................................................................................33

Section 10.2.
Remedies on
Default........................................................................................34

Section 10.3.
Remedies Not
Exclusive..................................................................................35

Section 10.4.
Company to Pay Fees and
Expenses................................................................35

Section 10.5.
Waiver of Events of
Default.............................................................................35

ARTICLE XI
MISCELLANEOUS.........................................................................................36

Section 11.1.
Company's Option to Terminate
Lease.............................................................36

Section 11.2.
Quiet
Enjoyment...............................................................................................36

Section 11.3.
Notices..............................................................................................................36

Section 11.4.
Construction and Binding
Effect......................................................................37

Section 11.5.
Severability.......................................................................................................37

Section 11.6.
Amounts Remaining in the
Funds....................................................................37

Section 11.7.
Fees Paid by the
Company................................................................................37

Section 11.8.
No Issuer Liability; Immunity of Members, Officers, and Employees

of
Issuer............................................................................................................37
Section 11.9.
Amendments, Changes, and
Modifications......................................................38

Section 11.10.
Execution of
Counterparts................................................................................38

Section 11.11.
Law Governing Construction of this
Lease......................................................38

Section 11.12.
Covenants Run with
Project.............................................................................38

Section 11.13.
Subordination to Security
Document...............................................................38

Section 11.14.
Net
Lease..........................................................................................................38

Section 11.15.
Surrender of
Project..........................................................................................38

Section 11.16.
Immunity of Directors and Employees of
Company........................................39

Section 11.17.
Payments Due on Other than Business
Days...................................................39





--------------------------------------------------------------------------------




Section 11.18.
Holder of Pledged
Interest..............................................................................39

Section 11.19.
Required Consent of Leasehold
Mortgagee...................................................39

Section 11.20.
Estoppel
Certificates.......................................................................................39

Section 11.21.
Holdover.........................................................................................................40

Section 11.22.
Option
Agreement    ..........................................................................................40



EXHIBIT A    DESCRIPTION OF THE LEASED LAND
EXHIBIT B    PAYMENTS IN LIEU OF TAXES




--------------------------------------------------------------------------------






LEASE AGREEMENT
This LEASE AGREEMENT (this “Lease”), dated as of  1, 2012, is by and between the
DUNWOODY DEVELOPMENT AUTHORITY (the “Issuer”), a development authority and a
public body corporate and politic created and existing under the laws of the
State of Georgia (the “State”) and RB 66 PCE, LLC (the “Company”), a Delaware
limited liability company.
W I T N E S S E T H:
WHEREAS, the Issuer is a public body corporate and politic and a development
authority duly created pursuant to the Development Authorities Law of the State
of Georgia, O.C.G.A. § 36-62-1, et seq., as amended (the “Act”), and activated
by ordinance of the Mayor and Council of the City of Dunwoody (the “City”); and
WHEREAS, the Act provides that the Issuer is created to develop and promote
trade, commerce, industry and employment opportunities for the public good and
the general welfare within the City and is authorized by the Act to issue its
revenue bonds to acquire land, buildings and related personal property, which
revenue bonds are required to be validated pursuant to the provisions of the
Revenue Bond Law (O.C.G.A. § 36-82-60, et seq.); and
WHEREAS, the Act further authorizes and empowers the Issuer: (i) to lease any
such projects; (ii) to pledge, mortgage, convey, assign, hypothecate or
otherwise encumber such projects and the revenues therefrom as security for the
Issuer's revenue bonds; and (iii) to do any and all acts and things necessary or
convenient to accomplish the purpose and powers of the Issuer; and
WHEREAS, the Company desires to lease a capital project in the City consisting
of land, existing improvements and improvements to be constructed thereon,
building fixtures and building equipment installed and to be installed thereat
(the “Project”); and
WHEREAS, it is desirable for the Issuer to issue and sell its revenue bond (the
“Bond”) in an amount of up to $34,000,000 (the “Maximum Principal Amount”), to
acquire the Project and to lease the Project to the Company under this Lease;
and
WHEREAS, pursuant to the resolution (the “Bond Resolution”) adopted by the
Issuer, authorizing the issuance and sale of the Bond to the Company, as both
the “Purchaser” and the initial “Bondholder,” the execution of this Lease and
the other Issuer Documents (identified in the Bond Resolution) relating to the
Bond, the Issuer is pledging to the payment of the Bond the Pledged Security (as
defined in the Bond Resolution).
NOW, THEREFORE, in consideration of the respective representations and
agreements hereinafter contained, the parties hereto agree as follows, provided
that, in the performance of the agreements of the Issuer herein contained, any
obligation it may thereby incur for the payment of money shall not constitute a
general obligation of the Issuer but shall be payable solely out of the Pledged
Security for the Bond, and the Bond shall not constitute a general obligation of
the Issuer nor constitute an indebtedness or general obligation of the State or
any other agency or political subdivision of the State, within the meaning of
any constitutional or statutory provision whatsoever:




--------------------------------------------------------------------------------




ARTICLE I


DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION


Section 1. 1. Definitions. Certain capitalized words and terms used in this
Lease are defined in the text hereof or in the Bond Resolution (defined below).
In addition to the words and terms defined elsewhere herein and in the Bond
Resolution, the following words and terms are defined terms under this Lease:


“Additional Rent” means the amounts payable by the Company, described in Section
5.3(b) of this Lease.
“Additions or Alterations” means modifications, upgrades, alterations,
additions, enlargements, or expansions to property comprising the Project.
“Affiliate” means a Person which is controlled by the Company or its corporate
successor, which controls the Company or its successor, or which is under common
control with the Company or its successor (direct or indirect ownership of more
than fifty percent (50%) of the voting power constituting “control” of a Person
for such purpose).
“Authorized Company Representative” means any officer of the Company who
executes this Lease or any other person at the time designated to act on behalf
of the Company by written certificate furnished to the Issuer, the Holder and
the Custodian, containing the specimen signature of such person and signed on
behalf of the Company by an officer of the Company; more than one person may be
designated as an Authorized Company Representative.
“Authorized Issuer Representative” means any officer or official of the Issuer
who executes this Lease and any other person at the time designated to act on
behalf of the Issuer by written certificate furnished to the Company, the Holder
and the Custodian, containing the specimen signature of such person and signed
on behalf of the Issuer by the Chairman or other officer of the Issuer; more
than one person may be designated as an Authorized Issuer Representative.
“Basic Rent” means the rent payable by the Company to the Issuer, described
under the subheading “Basic Rent” in Section 5.3(a) of this Lease.
“Bond Documents” means the documents, the forms of which are attached to the
Bond Resolution as Exhibits B through F thereto.
“Bond Purchase Loan Agreement” means the Bond Purchase Loan Agreement, dated as
of the Document Date, between the Issuer and the Company (in its capacities as
the tenant hereunder and as the “Purchaser” thereunder), in substantially the
form attached as Exhibit C to the Bond Resolution, as it may hereafter be
amended in accordance with the Bond Resolution.
“Bond Resolution” means the resolution, adopted by the Issuer, as it may
hereafter be amended in accordance with the terms thereof, providing the terms
and provisions under which the Bond will be issued and pursuant to which the
Pledged Security is assigned and pledged as security for the payment of the
principal of, premium, if any, and interest on the Bond; the term “Bond
Resolution” shall include any resolution supplemental or amendatory thereto.
“Business Day” means a day which is not a Saturday, Sunday, a legal holiday, or
any other day on which banking institutions are authorized to be closed in the
State.




--------------------------------------------------------------------------------




“Company” means RB 66 PCE, LLC, a Delaware limited liability company, and any
successor tenant under this Lease.
“Company Documents” means those of the Bond Documents to which the Company is a
party signatory.
“Corporate Successor” and “corporate successor” mean any corporation or limited
liability company into which the Company may merge, any corporation or limited
liability company resulting from a consolidation to which the Company is a party
or any corporation or limited liability company to which the Company transfers
its interest under this Lease, and also includes any Corporate Successor (as
above defined, but substituting “corporate successor” for “Company”) of a
Corporate Successor.
“Costs of the Project” means those aggregate costs and expenses paid or incurred
in connection with the acquisition, construction, equipping, rehabilitation, or
installation of the Project and permitted by the Act (including, without
limitation, those costs and expenses more particularly described in O.C.G.A.
§ 36-62-2), the Bond Resolution and Section 4.3 hereof to be paid or reimbursed
from proceeds of the Bond, including, without limitation, costs associated with
the construction and installation of tenant improvements in connection with the
leasing of the Project, whether such costs be directly or indirectly incurred by
the Company.
“Custodian” means the Company, or any other Person that is serving from time to
time as Custodian of the Funds.
“Debt Service” and “debt service” mean, as to the Bond, the principal of,
interest on and redemption amount, if any, payable on the Bond.
“Debt Service Payment Date” means, as to the Bond, any Principal Payment Date or
Interest Payment Date and any date on which the Bond is to be redeemed, in whole
or in part, and includes any special Debt Service Payment Date established as
provided in the Bond Resolution.
“Default Interest Rate” means, as to the Bond, as to delinquent payments of
Basic Rent under this Lease and the Debt Service on the Bond, the Stated
Interest Rate, and as to delinquent payments of Additional Rent under this
Lease, means the lesser of the Prime Rate plus 300 basis points or the maximum
rate allowed by law.
“Document Date” means the date of this Lease.
“Environmental Laws” means all federal, state, and local laws, rules,
regulations, ordinances, programs, permits, guidance, orders, and consent
decrees relating to health, safety, and environmental matters, including, but
not limited to, the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, the Toxic Substances Control Act, as amended,
the Clean Water Act, as amended, the Clean Air Act, as amended, the Superfund
Amendments and Reauthorization Act of 1986, as amended, state and federal
superlien and environmental cleanup programs and laws, and U.S. Department of
Transportation regulations.
“Event of Default” means, when used with respect to this Lease, the events
specified in Section 10.1 of this Lease, and when used with reference to any
other instrument any “Event of Default, “event of default,” “Default,” or
“default” (as such term is defined in such other instrument).
“Financing Statement” means a UCC financing statement to be filed with the
Georgia Secretary of State evidencing the Holder's security interest in and to
those portions of the Pledged Security which constitute




--------------------------------------------------------------------------------




personal property, including, without limitation, the Holder's security interest
in and to the Net Proceeds, the Sinking Fund and the Project Fund.
“Fixture Filing” means a UCC fixture filing to be filed in the real property
records of DeKalb County, Georgia, evidencing the Holder's security interest in
and to those portions of the Pledged Security which constitute fixtures pursuant
to applicable law.
“Governing Body” means, as to the Issuer, the members of the Issuer acting as
its board of directors.
“Government Obligations” means any direct and general obligations of the United
States of America (including obligations issued or held in book-entry form on
the books of the Department of Treasury of the United States of America) or
obligations the payment of the principal of and interest on which when due are
fully and unconditionally guaranteed by the United States of America.
“Holder” and “Bondholder” mean the Person in whose name the Bond is registered
on the registration books of the Issuer and, as stated in Section 4.2 of this
Lease, initially means the Company.
“Interest Payment Date” means the first April 1 following the issue date of the
Bond and each April 1 thereafter, with the final interest payment being due on
the Maturity Date, unless the Bond is earlier retired in full by redemption.
“Issuer Documents” means those of the Bond Documents to which the Issuer is to
be a party signatory.
“Leased Equipment” means any building fixtures and building equipment (but not
trade fixtures or furniture, office or production equipment ) that the Company
elects to include in the Project.
“Leased Improvements” means all of the improvements located and to be located on
the Leased Land, including, but not limited to any buildings, structures,
paving, landscaping and building fixtures, including tenant improvements,
located on the Leased Land and all Additions or Alterations, replacements and
substitutions for any portion thereof.
“Leased Land” means the land described in Exhibit A attached hereto.
“Leasehold Mortgage” means any leasehold mortgage or leasehold deed to secure
debt pursuant to which the Company pledges its interest in this Lease herein to
a Lender.
“Leasehold Mortgagee” means a holder of a Leasehold Mortgage.
“Lease Term” means the term of this Lease as specified in Section 5.1 hereof.
“Lender” means any financial institution which has advanced credit to the
Company with respect to the Project.
“Loan Documents” means the loan documents with respect to the Company's
Leasehold Mortgage or a Superior Security Document.
“Memorandum of Understanding” means the instrument entitled “Memorandum of
Understanding” between and among the Issuer, the Company, and RB 64 PCE, LLC, a
Delaware limited liability company, in substantially the form attached as
Exhibit F to the Bond Resolution.
“Net Proceeds” means, when used with respect to any proceeds of casualty
insurance received with respect to any damage or destruction of the Project,
proceeds of sale or any eminent domain award (or




--------------------------------------------------------------------------------




proceeds of sale in lieu of a taking by eminent domain) or with respect to any
other recovery on a contractual claim or claim for damage to or for taking of
the Project, or any part thereof, the gross proceeds from such insurance,
eminent domain award, sale or recovery with respect to which that term is used
remaining after payment of all costs and expenses (including attorneys' fees and
reimbursable expenses) incurred in the collection of such gross proceeds.
“Non-Renewal Notice” means a written notice given by the Company to the Issuer
and the Holder that the Company elects not to exercise an option granted in
Section 5.1 hereof to renew this Lease for the next consecutive renewal term,
which notice shall constitute an irrevocable agreement on the part of the
Company either: (a) to cause the Bond to be redeemed at the end of the
then-current term of this Lease and to make a Termination Payment in the amount
needed for such purpose; or (b) if the Company owns the Bond, to surrender the
Bond for cancellation at the end of the then-current term of this Lease.
“Option Agreement” means the Option Agreement, dated as of the Document Date,
from the Issuer to the Company, in substantially the form attached as Exhibit E
to the Bond Resolution, as it may hereafter be amended in accordance with the
Bond Resolution.
“Permitted Encumbrances” means, as of any particular time, (i) liens for ad
valorem taxes and special assessments not then delinquent or permitted to exist
as provided in Section 6.3 hereof, (ii) this Lease; (iii) the Security Document
and the UCC Filings, (iv) utility, access or other easements and rights of way,
restrictions, reservations, reversions and exceptions in the nature of easements
that the Company certifies will not materially interfere with or impair the
operations being conducted at the Project leased hereunder, (v) unfiled and
inchoate mechanics' and materialmen's liens for construction work in progress,
(vi) architects', contractors', subcontractors', mechanics', materialmen's,
suppliers', laborers' and vendors' liens or other similar liens not then payable
or permitted to exist hereunder, (vii) such minor defects, irregularities,
encumbrances, easements, rights-of-way, and clouds on title as the Company, by
an Authorized Company Representative, certifies do not, in the aggregate,
materially impair the portions of the Project affected thereby for the purpose
for which it was acquired or is held by the Issuer, (viii) existing encumbrances
of record, (ix) exceptions described in any policy of title insurance that may
be procured by the Company for itself or for a Lender, (x) any Leasehold
Mortgage and (xi) any Superior Encumbrances.
“Person” means a natural person, business organization, public body, or other
legal entity.
“Project” means that certain project in the City consisting of land, existing
improvements and improvements to be constructed thereon or therein, including,
without limitation, tenant improvements in conjunction with the leasing of such
improvements to third parties, building fixtures and building equipment
installed and to be installed thereat, and shall be comprised of the Leased
Land, the Leased Improvements and the Leased Equipment, as the same shall exist
from time to time.
“Security Document” means the instrument entitled “Deed to Secure Debt,
Assignment of Rents and Leases and Security Agreement,” dated as of the Document
Date, between the Issuer and the Purchaser, its successors and assigns, in
substantially the form attached as Exhibit D to the Bond Resolution, securing
the Bond.
“State” means the State of Georgia.
“Superior Encumbrances” means all encumbrances and title exceptions on the
Project in existence at the time of recording of the Security Document relating
to the Project and any encumbrances created by any Superior Security Document.




--------------------------------------------------------------------------------




“Superior Security Document” means any deed to secure debt or similar instrument
or instruments in which the Company or the Issuer (at the request of the
Company), or both, pledges the Project or its interest in this Lease to a
Lender; the Issuer may be a grantor or debtor thereunder, but the Issuer's
obligations thereunder shall be non-recourse, except that recourse may be had
against the Issuer's interest in the collateral pledged under such instrument.
“Termination Payment” means a payment equal to the then-Principal Balance of the
Bond plus accrued interest on the Bond, which is to be made by the Company to
the Holder of the Bond to redeem the Bond at the end of the then-current Initial
Term or Renewal Term, as applicable, of this Lease, if the Company has given a
Non-Renewal Notice to the Issuer and the Holder as provided in Section 5.1
hereof.
“UCC Filings” means the Financing Statement and the Fixture Filing.
“Unassigned Rights” means all of the rights of the Issuer (i) to receive
reimbursements and payments pursuant to Sections 5.3(b)(i) and 10.4 hereof, (ii)
to receive notices under or pursuant to any provision of this Lease or the Bond
Resolution, (iii) certain consensual and enforcement rights pursuant to Sections
5.6, 6.3, 6.4, 8.6 and 10.2 hereof and (iv) to be indemnified as provided in
Sections 6.6 and 8.4 of this Lease.
Section 1. 2. Construction of Certain Terms. For all purposes of this Lease,
except as otherwise expressly provided or unless the context otherwise requires,
the following rules of construction shall apply:


(1)
the use of the masculine, feminine, or neuter gender is for convenience only and
shall be deemed and construed to include correlative words of the masculine,
feminine, or neuter gender, as appropriate;



(2)
“this Lease” means this instrument as originally executed or as it may from time
to time be supplemented or amended by one or more leases supplemental to this
Lease and entered into pursuant to the applicable provisions hereof;



(3)
all references in this instrument to designated “Articles,” “Sections,” and
other subdivisions are to the designated articles, sections, and other
subdivisions of this instrument;



(4)
the words “herein, “hereof,” and “hereunder” and other words of similar import
refer to this Lease as a whole and not to any particular article, section, or
other subdivision;



(5)
the terms defined in this Article shall have the meanings assigned to them in
this Article and include the plural as well as the singular; and



(6)
all accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles as promulgated
by the American Institute of Certified Public Accountants, on and as of the date
of this Lease.



Section 1. 3. Table of Contents; Titles and Headings. The table of contents, the
titles of the articles, and the headings of the sections of this Lease are
solely for convenience of reference, are not a part of this Lease, and shall not
be deemed to affect the meaning, construction, or effect of any of its
provisions.


Section 1. 4. Contents of Certificates or Opinions. Every certificate or written
opinion delivered by any director or official of the Issuer or the Company with
respect to the compliance by the Issuer or the Company with any condition or
covenant provided for in this Lease shall be delivered only after the person or
persons signing the same has made such examination or investigation as is
necessary to enable him, her




--------------------------------------------------------------------------------




or them to express an informed opinion as to whether or not such covenant or
condition has been complied with. Any such certificate or opinion made or given
by any director or official of the Issuer or the Company, insofar as it relates
to legal or accounting matters, may be made or given in reliance upon an opinion
of counsel or a letter of such accountant. Any such opinion of counsel or
accountant's letter may be based (insofar as it relates to factual matters with
respect to information which is in the possession of a director or an official
of the Issuer, the Company or any third party) upon the certificate or opinion
of, or representations by, such director or official of the Issuer, the Company
or such third party on whom such counsel or accountant may reasonably rely,
unless such counsel or such accountant knows that the certificate or opinion or
representations with respect to the matters upon which his legal opinion or
accountant's letter may be based, as aforesaid, is erroneous or in the exercise
of reasonable care should have known that the same was erroneous. The same
director or official of the Issuer, the Company or third party, or the same
counsel or accountant, as the case may be, need not certify or opine to all of
the matters required to be certified or opined under any provision of this
Lease, but different directors, officials, counsel, or accountants may certify
or opine to different matters, respectively.


ARTICLE II


REPRESENTATIONS AND UNDERTAKINGS


Section 2.1.Representations by the Issuer. The Issuer makes the following
representations and warranties as the basis for the undertakings on its part
herein contained:


(a)Creation and Authority. The Issuer is a public body corporate and politic
duly created and validly existing under the laws of the State. The Issuer has
all requisite power and authority under the Act and the laws of the State (i) to
issue the Bond, (ii) to acquire the Project and to lease the same to the Company
for the purposes set forth in, and in accordance with, the Bond Resolution, and
(iii) to enter into, perform its obligations under, and exercise its rights
under the Issuer Documents. The Issuer has found that the Project will promote
and expand for the public good and welfare industry and trade within the City
and reduce unemployment, and has found that the Project is for the lawful and
valid public purposes set forth in the Act.


(b)Pending Litigation. There are no actions, suits, proceedings, inquiries, or
investigations pending or, to the knowledge of the Issuer, after making due
inquiry with respect thereto, threatened against or affecting the Issuer in any
court or by or before any governmental authority or arbitration board or
tribunal, which involve the possibility of materially and adversely affecting
the transactions contemplated by the Issuer Documents or which, in any way,
would adversely affect the validity or enforceability of the Bond, the Bond
Resolution, this Lease, or any agreement or instrument to which the Issuer is a
party and which is used or contemplated for use in the consummation of the
transactions contemplated hereby or thereby, nor is the Issuer aware of any
facts or circumstances presently existing which would form the basis for any
such actions, suits, proceedings, inquiries, or investigations.


(c)Issue, Sale, and Other Transactions Are Legal and Authorized. The issue and
sale of the Bond, the execution and delivery by the Issuer of the Issuer
Documents, and the adoption by the Issuer of the Bond Resolution and the
compliance by the Issuer with all of the provisions of each thereof (i) are
within the purposes, powers, and authority of the Issuer, (ii) have been done in
full compliance with the provisions of the Act and have been approved by the
Governing Body of the Issuer, and (iii) the Bond and the Issuer Documents have
been duly authorized by all necessary action on the part of the Issuer, have
been duly executed, are legal and valid and do not conflict with or constitute
on the part of the Issuer a violation of or a breach of or a default under, or
result in the creation or imposition of any lien, charge, restriction, or
encumbrance upon any property of the Issuer under the provisions of, any charter
instrument, bylaw, indenture,




--------------------------------------------------------------------------------




mortgage, deed to secure debt, pledge, note, lease, loan, or installment sale
agreement, contract, or other agreement or instrument to which the Issuer is a
party or by which the Issuer or its properties are otherwise subject or bound,
or any license, judgment, decree, law, statute, order, writ, injunction, demand,
rule, or regulation of any court or governmental agency or body having
jurisdiction over the Issuer or any of its activities or properties.


(d)Governmental Consents. Neither the nature of the Issuer nor any of its
activities or properties, nor any relationship between the Issuer and any other
Person, nor any circumstance in connection with the offer, issue, sale, or
delivery of the Bond is such as to require the consent, approval, permission,
order, license, or authorization of, or the filing, registration, or
qualification with, any governmental authority on the part of the Issuer in
connection with the execution, delivery, and performance of the Issuer
Documents, the adoption of the Bond Resolution, the consummation of any
transaction therein contemplated, or the offer, issue, sale, or delivery of the
Bond, except as shall have been obtained or made and as are in full force and
effect.


(e)No Defaults. To the knowledge of the Issuer, after making due inquiry with
respect thereto, no event has occurred and no condition exists which would
constitute an Event of Default (as such term is used in the various Issuer
Documents) or which, with the lapse of time or with the giving of notice or
both, would become an Event of Default under any of the Issuer Documents. To the
knowledge of the Issuer, after making due inquiry with respect thereto, the
Issuer is not in default or violation in any material respect under the Act or
under any charter instrument, bylaw, or other agreement or instrument to which
it is a party or by which it may be bound.


(f)No Prior Pledge. Neither the Project, this Lease, nor any of the payments or
amounts to be received by the Issuer hereunder have been or will be mortgaged,
pledged, or hypothecated by the Issuer in any manner or for any purpose or have
been or will be the subject of a grant of a security interest by the Issuer
other than (i) as security for the payment of the Bond, as provided in the Bond
Resolution and the Security Document, or (ii) with the consent of the Company
and the Holder, as may be provided in a Superior Security Document.


(g)Disclosure. The representations of the Issuer contained in the Issuer
Documents and any certificate, document, written statement or other instrument
furnished to the Company by or on behalf of the Issuer in connection with the
transactions contemplated thereby do not contain any untrue statement of a
material fact relating to the Issuer and do not omit to state a material fact
relating to the Issuer necessary in order to make the statements contained
herein and therein relating to the Issuer not misleading. Nothing has come to
the attention of the Issuer which would materially and adversely affect or in
the future may (so far as the Issuer can now reasonably foresee) materially and
adversely affect the acquisition and installation of the Project by the Issuer
(and by the Company, as agent of the Issuer) or any other transactions
contemplated by the Issuer Documents and the Bond Resolution which has not been
set forth in writing to the Company and the Purchaser or in the certificates,
documents, and instruments furnished to the Company and the Purchaser by or on
behalf of the Issuer prior to the date of execution of this Lease in connection
with the transactions contemplated hereby.


(h)Compliance with Conditions Precedent to the Issuance of the Bond. All acts,
conditions, and things required to exist, happen, and be performed precedent to
and in the execution and delivery by the Issuer of the Bond do exist, have
happened, and have been performed in due time, form, and manner as required by
law; the issuance of the Bond, together with all other obligations of the
Issuer, do not exceed or violate any constitutional or statutory limitation.




--------------------------------------------------------------------------------




Section 2.2.Representations by the Company. The Company makes the following
representations and warranties as the basis for the undertakings on its part
herein contained:


(a)Organization and Power. The Company is a limited liability company duly
organized, validly existing, and in good standing under and by virtue of the
laws of the State of Delaware, and has all requisite power and authority to
lease the Project from the Issuer and to enter into, and perform its obligations
and exercise its rights under, the Company Documents.


(b)Agreements Are Legal and Authorized. The Company Documents, the consummation
of the transactions therein contemplated, and the fulfillment of or the
compliance with all of the provisions thereof (i) are within the power, legal
right, and authority of the Company, (ii) have been duly authorized by all
necessary and appropriate action on the part of the members or managers of the
Company, (iii) have been duly executed and delivered on the part of the Company,
(iv) are legal, valid and binding as to the Company, subject to bankruptcy,
moratorium and other equitable principles and (v) will not conflict with or
constitute on the part of the Company a violation of, or a breach of or a
default under, any charter instrument, bylaw, indenture, mortgage, deed to
secure debt, pledge, note, lease, loan, installment sale agreement, contract, or
other agreement or instrument to which the Company is a party or by which the
Company or its properties are otherwise subject or bound which would have a
material adverse impact on the Company's ability to perform its obligations
hereunder, or any judgment, order, writ, injunction, decree, or demand of any
court or governmental agency or body having jurisdiction over the Company or any
of its activities or properties.


(c)No Defaults. No event has occurred and no condition exists that would
constitute an Event of Default by the Company or which, with the lapse of time
or with the giving of notice or both, would become an Event of Default by the
Company hereunder.


(d)Disclosure. The representations of the Company contained in the Company
Documents and any certificate, document, written statement, or other instrument
furnished by or on behalf of the Company to the Issuer or Purchaser in
connection with the transactions contemplated hereby, do not contain any untrue
statement of a material fact and do not omit to state a material fact necessary
to make the statements contained herein or therein not misleading. To the actual
knowledge of the signatory of the Company hereto, there is no fact that the
Company has not disclosed to the Issuer and to the Purchaser in writing that
materially and adversely affects or in the future may (so far as the Company can
now reasonably foresee) materially and adversely affect the acquisition of the
Project or the ability of the Company to perform its obligations under the
Company Documents or any of the documents or transactions contemplated thereby
which has not been set forth in writing to the Issuer and to the Purchaser or in
the certificates, documents, and instruments furnished to the Issuer and to the
Purchaser by or on behalf of the Company prior to the date of execution of this
Lease in connection with the transactions contemplated hereby.


(e)Inducement. The issuance of the Bond by the Issuer for the benefit of the
Company has induced the Company to lease the Project and thereby to promote and
expand for the public good and welfare industry and trade within the City and to
use commercially reasonable efforts to operate and manage the Project in an
effort to reduce unemployment.


ARTICLE III


LEASING CLAUSE; SECURITY; TITLE


Section 3.1.Lease of the Project. The Issuer, as landlord, hereby rents the
Project to the Company, as tenant, and the Company hereby rents the Project from
the Issuer at the rental set forth in Section 5.3




--------------------------------------------------------------------------------




hereof and for the Term (as defined in Section 5.1 hereof), in accordance with
the provisions of this Lease. This Lease shall be effective on its delivery. It
is the intention of the parties that the interest of the Company hereunder shall
be a usufruct under O.C.G.A. § 44-7-1(a) as to real property of the Project, and
as a bailment for hire under O.C.G.A. § 44-6-101, as to the personal property of
the Project, and not an estate for years. The parties hereto further agree such
usufruct and bailment status is evidenced by the fact that (a) neither the
initial term nor either renewal term is five years or more, and (b) various
provisions of this Lease restrict and limit the tenant's rights in the Project
to such an extent that the Company does not have the right to use the Project in
as absolute a manner as it would have if it were the owner of the Project or a
lessee with an estate for years (subject only to rules prohibiting waste),
to-wit:


(i)Limitation on Nature of Company's Use. This Lease provides that the Project
may be used only for the limited purposes permitted by the Act and imposes other
restrictions on the Company's use of the Project; thus, the Company does not
have the right to use the Project in as absolute a manner as it would have if it
were the owner of an estate for years.


(ii)Interest Not Freely Assignable. This Lease contains certain limited
restrictions on the right of the Company to assign its rights hereunder.


(iii)Issuer's Right to Enforce Compliance With Applicable Laws. In order that
the Issuer, as landlord, may control the use of the Project in order to assure
that such use is at all times lawful, the parties have provided in this Lease
that the Company's use and occupancy of the Project and its activities thereat
shall be conducted at all times in accordance with all applicable laws,
ordinances, rules and regulations and that the Issuer, as landlord, has the
right to enforce such covenants. Notwithstanding anything contained herein to
the contrary, the Company shall be entitled, at its sole cost and expense and
with prior notice to the Issuer, to contest the application or validity of any
such laws, ordinances, rules or regulations.


(iv)Landlord's Rights of Inspection. In order that the Issuer may monitor
compliance by the Company, as tenant, with the restrictions and covenants
contained in this Lease, this Lease provides that the Issuer shall be entitled
to inspect the Project, subject to the conditions provided herein.


(v)Repair and Maintenance Covenants. Under current law, if this Lease were to
create an “estate for years,” the Company, as tenant, would have, under law, the
duty to maintain the Project, normal wear and tear excepted, and it would not be
necessary to so provide in this Lease; in this Lease, the parties hereto, by
operation of express covenant and not by operation of law, have provided for the
Company, as tenant, to repair and maintain the Project.


(vi)Insurance Covenants. Under current law, the granting of a usufruct and
bailment for hire does not impose upon the tenant any obligation to insure the
property that is the subject of such grant; however, in this Lease, the parties,
by operation of express covenant and not by operation of law, have provided that
the tenant shall be responsible for insuring the Project.


(vii)Taxes and Governmental Charges. Under current law, the granting of a
usufruct or a bailment for hire does not impose upon the tenant any obligation
to pay taxes, or other governmental charges against the Project that is the
subject of such lease; however, in this Lease, the parties, by operation of
express covenant and not by operation of law, have provided that the tenant
shall be responsible for any actual ad valorem taxes and any governmental
charges lawfully levied on the Project and payments in lieu of taxes in
accordance with Exhibit B hereto.




--------------------------------------------------------------------------------




Section 3.2.Security for Payments Under the Bond. As security for the payment of
the Bond, the Issuer has adopted the Bond Resolution, under the terms of which
the Issuer shall execute and deliver to the Purchaser the Security Document, in
which the Issuer shall grant unto the Purchaser, its successors and assigns,
security title to the Project and shall assign unto the Purchaser, its
successors and assigns, all of the right, title, interest, and remedies of the
Issuer in, to, and under this Lease (except the Unassigned Rights), together
with all rents, revenues, and amounts to be received by the Issuer hereunder
(except for amounts the Issuer shall be entitled to receive and retain on
account of being included in such Unassigned Rights), as security for, among
other things, the payment of the Bond. Subject to Section 5.4 hereof and
applicable provisions of the Bond Resolution and the Bond Documents, the Company
hereby agrees that its obligations to pay Basic Rent under this Lease shall be
absolute and shall not be subject to any defense, except payment, or to any
right of set off, counterclaim, or recoupment arising out of any breach by the
Issuer of any obligation to the Company, whether hereunder or otherwise, or
arising out of any indebtedness or liability at any time owing to the Company by
the Issuer; provided, however, the Company shall not be obligated to pay Basic
Rent if for any reason the Company is prevented or prohibited from receiving
Debt Service during a period when the Company is also the Holder.
Notwithstanding anything to the contrary herein, the Issuer and the Company
agree that all payments of Basic Rent required to be made by the Company under
this Lease shall be paid directly or credited against the Debt Service due to
the Holder as provided in the Bond Resolution and the applicable Bond Documents.
The Holder shall have all rights and remedies herein accorded to the Issuer
(except for Unassigned Rights), and any reference herein to the Issuer shall be
deemed, with the necessary changes in detail, to include the Purchaser or if the
Bond shall have been transferred to a successor Holder, shall be deemed to
include such successor Holder and the Purchaser or successor Holder shall be
deemed to be and is a third party beneficiary of the representations, covenants,
and agreements of the Company in favor of the Issuer herein contained (except
for covenants and agreements pertaining to the Unassigned Rights).


Section 3.3.Warranties and Covenants of Issuer as to Title. The Issuer disclaims
any interest in any items of equipment and related personal property that are
neither acquired with proceeds of the Bond nor Additions or Alterations,
replacements or substitutions therefor. The Issuer warrants and covenants that,
except for this Lease and the Security Document, the Issuer shall not otherwise
encumber the Project or any part thereof without the prior written consent of
the Company, the Holder and any Lender (if any is known to the Issuer). The
Issuer covenants to take all acts necessary to defend its title to the Project
and will do no act (except as permitted by Section 9.2 hereof) to impair such
title, provided that the cost of such action is paid for in advance by the
Company, or the Issuer is indemnified for such costs by the Company to the
Issuer's satisfaction. The Issuer makes no warranty as to the design,
suitability, condition or fitness for purpose of the Project.


Section 3.4.Warranties and Covenants of Company as to Title. The Company shall
take such actions as are necessary to cause title to the Project to vest in the
Issuer subject to this Lease and the Permitted Encumbrances. The Company further
covenants to pay all costs and expenses which are necessary to defend the title
of the Issuer to the Project, and will do no act that will impair such title,
except as may be expressly permitted by the Bond Resolution, this Lease and the
other Bond Documents.


Section 3.5.Acknowledgement of Subordination. Notwithstanding anything contained
herein, this Lease is subject and subordinate in all respects to any Superior
Security Document, to all other liens granted by the Company to the holder of
such Superior Security Document with respect to or in connection with the
indebtedness secured by such Superior Security Document, and to all
modifications, extensions, refinancings (where such liens continue), or renewals
of such lien.






--------------------------------------------------------------------------------




ARTICLE IV


ACQUISITION AND INSTALLATION OF THE PROJECT;
ISSUANCE OF THE BOND; FUNDS


Section 4.1.Agreement to Acquire and Install the Project. Simultaneously with
the issuance and sale of the Bond, the Issuer will acquire title to the Project
as it exists on such date of issuance. The Company will thereafter use
commercially reasonable efforts to lease premises within the Project to third
parties and to provide for the construction, installation and equipping of
premises contained therein, and will otherwise, to the extent necessary, in the
Company's sole discretion, perform such construction, equipment, repair,
renovation and replacement of the Project as may be required to manage and
operate the Project from time to time during the term of this Lease. Items of
used equipment, as well as new equipment, may be included in the Project. The
Company may, using its own funds, pay any of the Costs of the Project, and
acquire any property which is to be a part of the Project in its own name, for
the purpose of the later transfer of such property by the Company to the Issuer
pursuant hereto. The Company is not authorized to and will not obligate the
Issuer for any of the Costs of the Project. The Company may make changes in the
Project, so long as such changes do not cause the Project to be unsuitable for
its intended purpose or to fail to constitute a “project” under the Act or to
violate any applicable provisions of law. Any contracts for the construction of
any improvements that are a part of the Project shall be let by the Company as a
principal, and not as agent of the Issuer.


Section 4.2.Agreement to Issue the Bond. In order to provide funds for payment
of the Costs of the Project, the Issuer, contemporaneously with the delivery of
this Lease, is issuing the Bond to the Purchaser.


Section 4.3.Application of Proceeds. Any cash proceeds of the Bond shall be used
to pay or reimburse Costs of the Project and issuance costs of the Bond.


Section 4.4.Draws under Bond Purchase Loan Agreement. In Section 4.9 below, the
Issuer has authorized the Company to act as its agent for the purpose of
requesting advances under the Bond Purchase Loan Agreement to pay or reimburse
the Costs of the Project in one or more disbursements, upon the submission by
the Company to the Purchaser of a disbursement request in the form attached to
the Bond Purchase Loan Agreement. Such disbursement requests must be signed by
an Authorized Company Representative. It is agreed that advances under the Bond
Purchase Loan Agreement may be made by the Purchaser transferring to the Issuer,
at the Purchaser's cost, items of property that are to be a part of the Project,
and in such case the same shall be treated as a receipt by the Project Fund of
an amount equal to such Costs of the Project and a disbursement of such amount
to the Purchaser in payment of the purchase price of such property.


The Bond may be issued in exchange for the Project as it then exists. An amount
equal to the Costs of the Project theretofore incurred and any issuance costs of
the Bond that the Company elects to include in the initial request for advance
under the Bond Purchase Loan Agreement shall be submitted to the Purchaser and
the amount thereof shall be the initial Principal Balance of the Bond.
Thereafter, the Company, as agent for the Issuer, may request additional
advances under the Bond Purchase Loan Agreement, if any are needed, to evidence
additional amounts expended by the Company for Costs of the Project, provided
that the aggregate amounts drawn down from time to time shall not exceed the
Maximum Principal Amount of the Bond, and no draws shall be made after the
“Expiration Date” provided for in the Bond Purchase Loan Agreement. In the case
of advances for equipment or other personal property, a bill of sale
transferring such equipment or personal property shall be attached to the
request for advance. Amounts so drawn down shall be deemed disbursed at the
direction of the Company, as agent of the Issuer, to pay or to reimburse the
Company for




--------------------------------------------------------------------------------




Costs of the Project described in this Section and Section 5.3 of the Bond
Resolution. Draw requests shall comply with the requirements of the Bond
Purchase Loan Agreement and any other agreements between the Company and the
Issuer. The amounts drawn down are to be noted by the Holder on the Schedule of
Advances and Payments attached to the Bond.
Notwithstanding the foregoing, the Company, when requesting draws under the Bond
Purchase Loan Agreement on behalf of the Issuer, may request the Purchaser, or
any successor Holder that has assumed the Purchaser's obligations, to advance
cash under the Bond Purchase Loan Agreement, to make payments for Costs of the
Project and payments in reimbursement for Costs of the Project directly to (i)
contractors, materialmen, vendors and Persons providing services in connection
with the Project and the Bond, (ii) the Company or any Affiliate of the Company
to reimburse Costs of the Project, or (iii) any combination of the foregoing, in
which case the Company shall reflect such draws and payments on its books
relating to the Project.
Section 4.5.Obligation of the Parties to Cooperate in Furnishing Documents;
Reliance of the Custodian. Upon payment of any expenses of the Issuer incurred
pursuant to Section 5.3(b)(i) hereof, the Issuer agrees to cooperate with the
Company in furnishing to the Purchaser the documents referred to in Section 4.4
hereof that are required to effect disbursements of Bond Proceeds in accordance
with Section 4.4 hereof. In making any such disbursements, the Purchaser may
rely on any such orders and certifications delivered to it pursuant to Section
4.4 hereof.


Section 4.6.Excess Costs. The Issuer does not make any warranty, either express
or implied, that the amounts which may be drawn down under the Bond Purchase
Loan Agreement will be sufficient for the payment of all of the Costs of the
Project. The Company agrees that it shall not be entitled to any reimbursement
for any costs in excess of the Maximum Principal Amount of the Bond from the
Issuer or from the Holder, nor shall it be entitled to any diminution of the
amounts payable under Section 5.3(a) hereof.


Section 4.7.Authorized Company and Issuer Representatives and Successors. See
the definitions in Section 1.1 hereof, of the terms “Authorized Company
Representative” and “Authorized Issuer Representative” relating to the
designation thereof. In the event that any person so designated should become
unavailable or unable to take any action or make any certificate provided for or
required in this Lease, a successor or additional Authorized Company
Representative or Authorized Issuer Representative shall be appointed.


Section 4.8.Enforcement of Remedies Against Contractors and Subcontractors and
Their Sureties and Against Manufacturers and Vendors.


(a)The Issuer hereby authorizes the Company, as agent of the Issuer or in its
own behalf, to take such action and institute such proceedings as the Company
may elect in its sole discretion to cause and require all manufacturers,
fabricators, vendors, contractors and subcontractors and suppliers to complete
their contracts relating to the Project diligently in accordance with the terms
of such contracts, including, without limitation, the correction of any defects.
The Issuer agrees that the Company may, from time to time, in its own name, or
in the name of the Issuer, take such action as the Company may elect in its sole
discretion against such manufacturers, fabricators, vendors, contractors and
subcontractors and suppliers, and their sureties, to insure the proper
acquisition, construction and equipping of the Project.


(b)All plans, specifications, drawings and similar documentation governing the
planning, development, construction and improvement of the Project or any
portion thereof may be prepared, amended, supplemented or replaced, as the case
may be, at the sole discretion of the Company so long as the elements




--------------------------------------------------------------------------------




of the Project covered thereunder are consistent with the objectives and
requirements of the Act and the general description of the Project in this
Lease. The Company may engage or disengage architects, engineers and other
professionals in the preparation of all such work product.


(c)All warranties, bonds, letters of credit or other security or other
undertakings furnished by or on behalf of any contractors, subcontractors,
fabricators, vendors, manufacturers or suppliers which provide labor or
materials (including building fixtures) for the Project shall be in the name of
the Company for the benefit of the Issuer, the Holder, and the Company and may
be enforced by the Company, at its own risk and expense, without consultation
with or direction by either the Issuer or the Holder.


(d)The Issuer hereby authorizes the Company, as agent of the Issuer or on its
own behalf, and at the sole expense of the Company, to take such action and
institute such proceedings as the Company may elect in its sole discretion to
cause and require any contractors, subcontractors, fabricators, vendors,
manufacturers and suppliers that have provided labor or materials (including
building fixtures) for the Project to fulfill their warranties and contractual
responsibilities diligently in accordance with the terms of any purchase or
installation contracts, including, without limitation, the correction of any
defective parts or workmanship. The Issuer agrees that the Company may, from
time to time, take such action as the Company may elect, in its sole discretion,
to insure the conformity of the Project to the specifications therefor.


Section 4.9.Appointment of Agent. The Issuer hereby appoints the Company as its
agent and authorizes the Company to act as its agent of and attorney-in-fact for
the Issuer for purposes of:


(a)requesting advances to pay Costs of the Project pursuant to the Bond Purchase
Loan Agreement;


(b)serving as, or appointing a, Registrar, Custodian and Paying Agent for the
Bond;


(c)requesting funds from the Custodian of the Project Fund for the Project to
pay the costs thereof, as provided in the Lease, provided that any contracts in
connection therewith shall be by the Company as a principal and not as agent of
the Issuer.


During the Term of this Lease, the Company hereby accepts the appointment
described above and agrees to perform the duties contemplated thereby in
accordance with general agency principles and the terms of the Bond Resolution,
this Lease and the Bond Purchase Loan Agreement. The Company agrees to perform
such services, without charge, in consideration of the Issuer's issuance of the
Bond and the leasing of the Project to the Company. The Company shall be
entitled to reimbursement for expenditures that constitute Costs of the Project,
but only to the extent that proceeds of the Bond are available for such purpose,
and shall be entitled to reimbursement for expenditures relating to the
restoration or replacement of the Project, or portions thereof, which are
damaged or destroyed by casualty or taken by eminent domain, but only to the
extent that the amounts in the Project Fund for the Project (including Net
Proceeds of casualty insurance or any eminent domain award, any funds deposited
therein by the Company, and any investment income thereon) are available
therefor under the terms of this Lease.




--------------------------------------------------------------------------------




ARTICLE V


EFFECTIVE DATE OF THIS LEASE; DURATION OF LEASE TERM;
RENTAL PROVISIONS; NATURE OF OBLIGATIONS OF COMPANY


Section 5.1.Effective Date of this Lease; Duration of Lease Term.


(a)This Lease shall be effective when delivered on the date of issuance of the
Bond. The initial term hereof (the “Initial Term”), shall expire at 11:59 p.m.
Dunwoody, Georgia time, on April 1, 2016.


(b)Provided that this Lease is in full force and effect and the Company is not
in default under the terms hereof beyond any applicable notice and cure period
provided for herein, the Issuer hereby grants to the Company the option to
extend the Term of this Lease on the terms stated herein, except as otherwise
provided herein, for a renewal period expiring at 11:59 p.m. Dunwoody, Georgia
time, on April 1, 2020 (the “First Renewal Term”).


(c)Provided that this Lease is in full force and effect and the Company is not
in default under the terms hereof beyond any applicable notice and cure period
provided for herein, the Issuer hereby grants to the Company the option to
extend the Term of this Lease on the terms stated herein, except as otherwise
provided herein, for a renewal period expiring at 11:59 p.m. Dunwoody, Georgia
time, on April 1, 2024 (the “Second Renewal Term”).


(d)Provided that this Lease is in full force and effect and the Company is not
in default under the terms hereof beyond any applicable notice and cure period
provided for herein, the Issuer hereby grants to the Company the option to
extend the Term of this Lease on the terms stated herein, except as otherwise
provided herein, for a renewal period expiring at 11:59 p.m. Dunwoody, Georgia
time, on April 1, 2027 (the “Third Renewal Term”).


(e)Each extension option shall be deemed to be exercised automatically unless
the Company, at least ninety (90) days prior to the expiration of the
then-current Initial Term or Renewal Term, as applicable, delivers a Non-Renewal
Notice to the Issuer and the Holder of the Bond.


(f)Notwithstanding any expiration or termination of this Lease, those covenants
and obligations that by the provisions hereof are stated to survive the
expiration or termination of this Lease shall survive the expiration or earlier
termination of this Lease.


(g)The “Term” of this Lease shall be the Initial Term; if extended for a Renewal
Term, the “Term” shall then be the Initial Term and each Renewal Term for which
this Lease is, in fact, extended.


Section 5.2.Delivery and Acceptance of Possession. The Company shall, commencing
with the date of delivery of this Lease (or such later date as is provided for
in Section 3.1 hereof), have possession, custody and control of the Project as
it exists on such date, and the Company hereby accepts such possession, custody
and control, subject to the Permitted Encumbrances. The Issuer covenants and
agrees that it shall not take any action, other than pursuant to Article X of
this Lease, to prevent the Company from having possession and enjoyment of the
Project during the Lease Term and shall, at the request of the Company, if
indemnified by the Company, cooperate with the Company in order that the Company
may have peaceful possession and enjoyment of the Project.




--------------------------------------------------------------------------------




Section 5.3.Rents and Other Amounts Payable.


(a)Basic Rent: Until the Principal Balance of, redemption premium, if any, and
interest on the Bond shall have been fully paid or provision for the payment
thereof shall have been made in accordance with the Bond Resolution, the Company
shall pay to the Holder, for the account of the Issuer, as Basic Rent for the
Project on or before 11:00 a.m., Dunwoody, Georgia time, on each date on which
Debt Service on the Bond is due, a sum equal to the amount payable on that date
as Debt Service on the Bond, as provided in the Bond and in the Bond Resolution.
Such Basic Rent payments shall be applied to and credited as Debt Service
payments on the Bond.


(b)Additional Rent:


(i)The Company agrees that, during the Lease Term, it shall pay directly to the
Issuer, as Additional Rent, an amount sufficient to reimburse the Issuer for all
reasonable expenses and advances incurred by the Issuer in connection with the
Project subsequent to the execution of this Lease, including, but not limited
to, the reasonable fees and expenses of counsel for the Issuer actually incurred
as a result of the failure of the Company to comply with the terms of this Lease
or are subject to payment or indemnification by the Company under this Section
5.3(b)(i) or Sections 6.6, 8.4 or 10.4 hereof. All payments of Additional Rent
described in this paragraph shall be billed to the Company by the Issuer from
time to time, together with a statement certifying that the amount for which
reimbursement is sought for one or more of the above-described expenditures has
been incurred or paid by the Issuer. Amounts so billed shall be paid by the
Company within thirty (30) days after receipt of the bill, which shall contain
reasonable detail, by the Company; the right of the Issuer to payments under
this paragraph is one of the Unassigned Rights. In the event the Company shall
fail to make any of the payments required in this Section 5.3(b)(i), the unpaid
amount shall continue as an obligation of the Company until fully paid, and
shall accrue interest from such thirtieth day at the Default Interest Rate.


(ii)The Company agrees that, during the Lease Term, if at any time the Company
is not the Holder, it shall pay directly to the Holder, as Additional Rent, an
amount sufficient to reimburse the Holder for all expenses and advances
reasonably incurred by the Holder hereunder in connection with the Project
subsequent to the execution of this Lease, including, but not limited to, the
reasonable fees and expenses of counsel for the Holder actually incurred as a
result of the failure of the Company to comply with the terms of this Lease or
are subject to indemnification by the Company under this Section 5.3(b)(ii) or
Sections 6.6, 8.4 or 10.4 hereof. All payments of Additional Rent described in
this paragraph shall be billed to the Company by the Holder from time to time,
together with a statement. If the bill relates to a reimbursement, such
statement shall certify that the amount for which reimbursement is sought for
one or more of the above-described expenditures has been incurred or paid by the
Holder. Amounts so billed shall be paid by the Company within thirty (30) days
after receipt of the bill by the Company. In the event the Company shall fail to
make any of the payments required by this Section 5.3(b)(ii), the unpaid amount
shall continue as an obligation of the Company until fully paid, and shall
accrue interest from such thirtieth day at the Default Interest Rate. The Holder
shall be a third-party beneficiary of this Section 5.3(b)(ii) and shall be
entitled to enforce the same against the Company, subject to the provisions of
this Lease.


Section 5.4.Place of Rental Payments. The Basic Rent provided for in
Section 5.3(a) hereof, shall be paid directly to the Holder for the account of
the Issuer in the manner provided in the Bond or in the Bond Resolution for the
payment of Debt Service on the Bond. Such payments shall be made in lawful money
of the United States of America; provided, however, that so long as the Company
is both the tenant of the




--------------------------------------------------------------------------------




Project and the Holder of the Bond, such payments shall be deemed to have been
made, without the necessity of any funds being transmitted or any records being
maintained with respect to the Sinking Fund.


The Additional Rent provided for in Section 5.3(b)(i) and any interest on late
payments thereof shall be payable directly to the Issuer. The Additional Rent
provided for in Section 5.3(b)(ii) and any interest on late payments thereof
shall be payable directly to the Holder.
Section 5.5.Nature of Obligations of Company Hereunder.


(a)Subject to Section 5.4 hereof and applicable provisions of the Bond
Resolution and the Bond Documents, the obligations of the Company to make the
payments required in Section 5.3 hereof shall be absolute and unconditional
irrespective of any defense or any rights of set-off, recoupment, or
counterclaim, except payment, it may otherwise have against the Issuer or the
Holder; provided, however, the Company shall not be obligated to pay Basic Rent
if, for any reason, the Company is prevented or prohibited from receiving Debt
Service during a period when the Company is also the Holder, irrespective of the
reason therefor. The Company agrees that it shall not suspend, abate, reduce,
abrogate, diminish, postpone, modify, or discontinue any payments provided for
in Section 5.3(a) hereof, or except as provided in Section 11.1 hereof,
terminate its obligations under this Lease, for any contingency, act of God,
event, or cause whatsoever, including, without limiting the generality of the
foregoing, failure of the Company to occupy or to use the Project as
contemplated in this Lease or otherwise, any change or delay in the time of
availability of the Project, any acts or circumstances which may impair or
preclude the use or possession of the Project, any defect in the title, design,
operation, merchantability, fitness, or condition of the Project or in the
suitability of the Project for the Company's purposes or needs, failure of
consideration, any declaration or finding that the Bond is unenforceable or
invalid, the invalidity of any provision of this Lease, any acts or
circumstances that may constitute an eviction or constructive eviction,
destruction of or damage to the Project, the taking by eminent domain of title
to or the use of all or any part of the Project, failure of the Issuer's title
to the Project or any part thereof, commercial frustration of purpose, any
change in the tax or other laws of the United States of America or of the State
or any political subdivision of either thereof or in the rules or regulations of
any governmental authority, or any failure of the Issuer to perform and observe
any agreement, whether express or implied, or any duty, liability, or obligation
arising out of or connected with this Lease.


(b)Nothing contained in this Section shall be construed to release the Issuer
from the performance of any of the agreements on its part herein contained. In
the event the Issuer should fail to perform any such agreement on its part, the
Company may institute such action against the Issuer as the Company may deem
necessary to compel performance so long as such action does not abrogate the
Company's obligations hereunder. The Issuer hereby agrees, to the extent legally
permissible, that it shall not take or omit to take any action that would cause
this Lease to be terminated without the prior written consent of the Holder of
the Bond.


(c)The Company may, however, at its own cost and expense and in its own name or
in the name of the Issuer, prosecute or defend any action or proceeding or take
any other action involving third persons which the Company deems reasonably
necessary in order to secure or protect its right of possession, occupancy, and
use hereunder, and in such event the Issuer hereby agrees to cooperate fully
with the Company and to take all action necessary to effect the substitution of
the Company for the Issuer in any such action or proceeding if the Company shall
so request, including without limitation, to join in any legal or administrative
proceeding, at the request of the Company, so long as the Company reimburses the
Issuer in accordance with Section 5.3(b) hereof.






--------------------------------------------------------------------------------




Section 5.6.Restrictions on the Use of Project. The Project may be used only for
the limited purposes permitted by the Act. The Company shall not permit the
Project, or any part thereof, to be used in any fashion that would violate any
applicable law. The Issuer's right to enforce this covenant shall be among the
Unassigned Rights.


ARTICLE VI


MAINTENANCE, TAXES, INSURANCE
AND EMINENT DOMAIN


Section 6.1.Maintenance of Project. The Issuer shall not be under any obligation
to renew, repair, or maintain any portion of the Project or to remove and
replace any inadequate, obsolete, worn out, unsuitable, undesirable, or
unnecessary portion thereof. The Company, shall maintain, or cause to be
maintained, the Project at the expense of the Company. Subject to the provisions
of Article VII hereof, the Company, at its own expense, may from time to time
make any Additions or Alterations and any modifications, upgrades, replacements
and substitutions to the Project that it may deem desirable for its purposes,
and expenses incurred in connection with such Additions or Alterations,
modifications, upgrades, replacements and substitutions shall be deemed Costs of
the Project, unless otherwise elected by the Company pursuant to Section 4.1
hereof. Subject to the provisions of Sections 3.3, 4.1, and 9.7 hereof, such
Additions or Alterations and any modifications, upgrades, replacements and
substitutions to the Project so made shall become a part of the Project. The
Company shall not do, or permit any other Person under its control to do, any
work in or about the Project or related to any repair, rebuilding, restoration,
replacement, alteration of, or addition to the Project, or any part thereof,
unless the Company or such other Person shall have first procured and paid for
all requisite municipal and other governmental permits and authorizations. All
such work shall be done in a good and workmanlike manner and in compliance with
all applicable laws, ordinances, governmental regulations, and requirements.
Notwithstanding the foregoing, in the event any part of the Project, or any part
thereof, is damaged or destroyed by casualty, the Company's obligations to
repair or replace the Project, or such portion thereof so damaged or destroyed,
shall be governed exclusively by Article VII hereof.


Section 6.2.Removal of Fixtures or Equipment. The Company shall not be under any
obligation to renew, repair, or replace any inadequate, obsolete, worn out,
unsuitable, undesirable, or unnecessary fixtures or items of Leased Equipment
that are a part of the Project. If any fixture, item of Leased Equipment or
parts thereof have become obsolete or worn out, the Company, in its sole and
absolute discretion, at its own expense may remove from the Project such
fixtures, item of Leased Equipment or parts thereof and dispose of them (as a
whole or in part) without any responsibility or accountability to the Issuer
therefor, in which case the removed property shall cease to be a part of the
Project. If the Company, in its sole and absolute discretion, determines that
any fixtures, item of Leased Equipment or parts thereof should be sold or traded
in then the Company may do so provided that it either: (a) replaces such fixture
or item of Leased Equipment or parts with other items of property having a value
at least equal to the net book value of the property sold or traded in and
causes title to such replacement property to be transferred to the Issuer,
whereupon the replacement property shall become a part of the Project; or (b)
prepays in part the principal of the Bond (or if the Company or an Affiliate of
the Company then owns the Bond, the Company causes a credit to be reflected on
the Schedule of Payments attached to the Bond as a partial payment of principal)
in an amount equal to the net book value of the property sold or traded in. At
the written request of the Company, the Issuer shall execute such instruments as
shall be required to convey title to any such removed fixture or parts thereof
to the Company, to the purchaser thereof or to the person accepting the same as
a trade in and the Bondholder shall release the lien and security interest of
the Security Document therein. The removal from the Project of any fixture, item
of Leased Equipment or parts thereof pursuant to the provisions of this Section
shall not entitle the Company to any abatement or diminution of the rental
payments payable under Section 5.3 hereof (except




--------------------------------------------------------------------------------




to the extent that a prepayment of principal or a credit in reduction of
principal of the Bond may result in a reduction of Debt Service on the Bond and
a corresponding reduction in the Basic Rent hereunder).


Section 6.3.Taxes, Other Governmental Charges, and Utility Charges.


(a)The Company shall, throughout the Lease Term, duly pay and discharge, as the
same become due and payable: (i) all taxes, special assessments for benefits and
governmental charges of any kind whatsoever that may (on account of a change in
law or otherwise) at any time be lawfully assessed or levied against or with
respect to the interests of the Issuer, of the Company and of the Holder in the
Project, (ii) any taxes levied upon or with respect to the lease revenues and
receipts of the Issuer from the Project which, if not paid, will become a lien
on the Project or a charge on the revenues and receipts therefrom prior to or on
a parity with the charge, pledge, and assignment thereof created and made in the
Bond Resolution and in the Security Document, (iii) all utility and other
charges incurred in the operation, maintenance, use, occupancy, and upkeep of
the Project, and (iv) other levies, permit fees, inspection and license fees and
all other charges imposed upon or assessed against the Project or any part
thereof or upon the revenues, rents, issues, income and profits of the Project
or arising in respect of the occupancy, uses or possession thereof. Both the
Issuer and the Holder shall be entitled to enforce the provisions of this
Section, and the Issuer's right to enforce the same is one of the Unassigned
Rights. It is the understanding of the parties that, under the Act, the Issuer's
interest in the Project is exempt from ad valorem taxes. The Company's interest
in the Project is a mere usufruct and bailment for hire (which are not
separately taxable estates) and not an estate for years (which would be an
estate in which the leasehold interest would be taxable based on the value of
the leasehold interest). Thus, while this Lease is in effect, the parties hereto
contemplate that the Company shall be liable for no actual taxes on its
leasehold or bailment for hire interest in the Project. However, in order to
prevent the taxing authorities from being deprived of revenues relating to the
Project during the period title thereto is in the Issuer, the Company shall, in
consideration of the lease structure and other benefits, make payments in lieu
of taxes in accordance with the payment percentages and terms provided in
Exhibit B hereto, subject to and in accordance with the terms and conditions set
forth in the Memorandum of Understanding. Notwithstanding anything herein to the
contrary, the Issuer cannot and does not warrant, guaranty or promise any
particular ad valorem tax treatment resulting from this Lease. The Company shall
exhibit to the Issuer and to the Holder, upon request, validated receipts
showing the payment of any payments of taxes, payments in lieu of taxes and
other charges which may be or become a lien or encumbrance on the Project.


(b)Upon notifying the Holder and the Issuer of its intention to do so, the
Company may, at its own expense and in its own name and behalf or in the name
and behalf of the Issuer and in good faith, contest any such taxes, assessments,
and other charges and, in the event of any such contest, may permit the taxes,
assessments, or other charges so contested to remain unpaid during the period of
such contest and any appeal therefrom, but only so long as neither the Project
nor any part thereof will be subject to imminent loss or forfeiture by reason of
such nonpayment; provided, that no such contest may be made in the name of the
Issuer unless (i) it is necessary to protect or assert the rights or interests
of the Company; and (ii) the Company has received concurrence of such necessity
from the Issuer in writing. The procedures for contesting payments in lieu of
taxes are more fully set forth in Exhibit B hereto.


(c)Both the Issuer and the Holder shall be entitled to enforce the provisions of
this Section, and the Issuer's right to enforce the same is one of the
Unassigned Rights.


Section 6.4.Insurance Required.


(a)The Company, at its expense, throughout the Term, shall carry the following
insurance:




--------------------------------------------------------------------------------




(i)hazard and casualty insurance (including flood insurance of the project is
located in a high hazard flood zone and if available at reasonable cost) on the
Leased Improvements and any Leased Equipment, exclusive of the foundation of the
Leased Improvements, in amounts (taking into account a deductible of not more
than $25,000 per occurrence, except in the case of flood and/or earthquake
insurance, for which the deductible may be $50,000 per occurrence) not less than
the lesser of (A) an amount not less than 100% of replacement cost of the
Project or (B) full insurable value of the Project; all hazard, casualty, and
flood insurance policies obtained by the Company as required by this Section
6.4(a)(i) shall be endorsed to name the Issuer and any Lender as co-loss payees
and shall be payable to the Issuer or the Holder, as assignee of the Issuer,
without contribution, under a standard mortgagee clause (the deductible amount
specified above may be increased with the written consent of the Issuer);


(ii)general liability insurance, in amounts of $1,000,000 per occurrence and
$2,000,000 in the aggregate, subject to deductibles per occurrence not to exceed
$25,000; such policy or policies shall name the Issuer and the Holder as
additional insureds (the deductible amount specified above may be increased with
the written consent of the Issuer and the Holder); and


(iii)worker's compensation insurance as required by law relating to the
Company's employees working at the Project.


(b)The Issuer, by the Security Agreement, shall assign its interest in the
casualty insurance described in (a)(i) above to the Holder, together with all
unearned premiums as further security for the Bond.


(c)The Issuer, the Holder and any Lender shall each, respectively, be entitled
to enforce the provisions of this Article insofar as their rights are concerned
and the Issuer's right to enforce this Article shall be one of the Unassigned
Rights. So long as the Company or an Affiliate is the owner of the Bond, the
Company shall, however, have the exclusive right to make all elections,
determinations, settlements, or decisions with respect to any hazard and
casualty insurance policy or the proceeds thereof that may be affected by the
provisions of this Section 6.4. So long as the Company or an Affiliate is the
owner of the Bond and without limiting the foregoing, the Company shall have the
right to make all settlements as to any casualties that affect the Project
without the consent of the Issuer. Furthermore, so long as the Company or an
Affiliate is the owner of the Bond, the Company shall have the right to pledge
to a Lender all of the hazard and casualty insurance proceeds with respect to a
casualty affecting the Project and to grant to the Lender the right to govern
the distribution of such funds, which shall be superior to the rights of the
Holder thereto. The Issuer acknowledges and agrees that, so long as the Company
or an Affiliate is the owner of the Bond, the Lender may require the application
of the insurance proceeds to the indebtedness owed to the Lender by the Company
and, in such event, the insurance proceeds may not be applied in their entirety
to the restoration of the Project.


Section 6.5.Application of Net Proceeds of Insurance. The Net Proceeds of the
liability insurance carried pursuant to the provisions of Section 6.4 shall be
applied toward extinguishment or satisfaction of the liability with respect to
which such insurance proceeds have been paid. The Net Proceeds of casualty
insurance carried pursuant to Section 6.4 shall be paid jointly to the Holder
and the Company, and shall be transferred to the Custodian and deposited in the
Project Fund to be applied as provided in Article VII hereof, or if the same has
been pledged to a Lender, the same shall be transferred to such Lender.


Section 6.6.Advances by the Issuer or the Holder. If the Company shall fail to
do or cause to be done any act or pay any taxes, assessments, charges or
insurance premiums required by this Article, the Issuer or the Holder may (but
shall be under no obligation to), after expiration of applicable notice and cure
periods, do any such act or pay any such taxes, assessments, charges or premiums
required by this Article,




--------------------------------------------------------------------------------




and all amounts so advanced therefor by the Issuer or the Holder shall become an
additional obligation of the Company to the one making the advancement, which
amounts shall constitute Additional Rent which shall be payable, with interest
as provided in Section 5.3(b). Any remedy herein vested in the Issuer for the
collection of rent shall also be available to the Holder for the collection of
any Additional Rent payable to the Holder on account thereof.


Section 6.7.Eminent Domain. If the Issuer or the Company obtains knowledge of
the institution or threat of institution of any proceedings for the taking of
the Project or any portion thereof by exercise of the power of eminent domain,
it shall immediately notify the other party hereto and shall also notify the
Holder of such proceedings. The Holder may participate in any such proceedings
and the Issuer and the Company from time to time shall deliver to the Holder all
instruments requested by it to permit such participation. The Issuer and the
Company shall not settle any eminent domain proceeding relating to the Project
or any part thereof or sell the Project or any part thereof under threat of
eminent domain without the prior written consent of the Holder, which consent
shall not unreasonably be withheld, conditioned or delayed. The Net Proceeds of
any eminent domain award or any sale in lieu of a taking by eminent domain shall
be paid jointly to the Holder and the Company, and shall be transferred to the
Custodian and deposited in the Project Fund to be applied as provided in Article
VII hereof. Notwithstanding the foregoing, with the consent of the Holder, the
Net Proceeds of eminent domain may be pledged to a Lender, which shall be
superior to the rights of the Holder thereto, and if so pledged, shall be
applied in accordance with the terms of such pledge.


ARTICLE VII


DAMAGE, DESTRUCTION, AND CONDEMNATION


Section 7.1.Election to Repair, Restore or Replace. If any portion of the
Project is damaged, destroyed or taken by eminent domain or is sold (under
threat of eminent domain or otherwise), the Net Proceeds shall be deposited upon
receipt in the Project Fund, which shall be held by the Custodian, unless the
same are otherwise required to be used as may be provided in any pledge thereof
to a Lender. Subject to the rights of any Lender, the Company may, within 210
days following the receipt of such Net Proceeds, elect to use such Net Proceeds,
in whole or in part, to repair, restore or replace the Project. Any property
repaired, restored or acquired to replace any property which was a part of the
Project shall become a part of the Project. Upon the completion of such repair,
restoration or replacement of the Project and payment of all costs thereof, any
unspent Net Proceeds and investment income remaining in the Project Fund may be
used, at the election of the Company, to acquire additional property for the
Project or to prepay and redeem principal of the Bond.


Section 7.2.Election Not to Repair, Restore or Replace. If an election to
repair, restore or replace damaged, destroyed or taken portions or all of the
Project is not made within the time provided in Section 7.1, above, or if prior
to such time the Company notifies the Issuer and the Custodian that it elects
not to repair, restore or replace damaged, destroyed or taken portions or all of
the Project, the Custodian of the Project Fund shall immediately apply such
moneys to prepay principal of the Bond, unless otherwise provided in a pledge to
a Lender. If the Bond is not fully retired, the obligation to pay Basic Rent
hereunder shall remain in full force and effect, without abatement or diminution
(except to the extent the amount of Basic Rent is reduced on account of such
prepayment). If the Company is then the Holder of the Bond, and the Bond is not
fully retired, the Company may surrender the Bond for cancellation, whereupon
the obligation for payment of Basic Rent shall terminate, and any obligation for
Additional Rent theretofore accrued shall become immediately due and payable.






--------------------------------------------------------------------------------




ARTICLE VIII


ADDITIONAL COVENANTS; ADDITIONAL BONDS


Section 8.1.No Warranty of Condition or Suitability by the Issuer. THE ISSUER
MAKES NO WARRANTY, EITHER EXPRESS OR IMPLIED, AS TO THE MERCHANTABILITY,
CONDITION, OR WORKMANSHIP OF ANY PART OF THE PROJECT OR THAT THE SAME WILL BE
SUITABLE FOR THE COMPANY'S PURPOSES OR NEEDS.


Section 8.2.Access to the Project and Records. The Issuer, the Holder, any
Lender and their respective duly authorized representatives and agents, shall
have the right, upon reasonable notice to the Company and subject to any
reasonable restriction imposed by the Company for safety purposes or for the
protection of its patents, trademarks, trade secrets, and other confidential or
proprietary information, to enter the Project at all reasonable times during the
Lease Term, if accompanied by a Company representative, for the purpose of (i)
examining and inspecting the Project and (ii) performing such work relating to
the Project as has been made necessary by reason of an Event of Default.


Section 8.3.Good Standing in the State. The Company agrees that, if required by
law, it will be in good standing in the State while this Lease is in effect.


Section 8.4.Indemnity.


(a)The Company shall, and agrees to, indemnify and save the Issuer and the
Holder and their respective officials, directors, officers, members, counsel,
agents and employees (the “Indemnified Persons”) harmless against and from all
claims by or on behalf of any Person arising from the conduct or management of
or from any work or thing done on or at the Project and against and from all
claims arising from or relating to (i) any condition of the installation of or
the operation of the Project, (ii) any act or negligence of the Company or of
any of its agents, contractors, servants, employees, or licensees, (iii) any act
or negligence of any assignee or subtenant of the Company or of any agents,
contractors, servants, employees, or licensees of any assignee or subtenant of
the Company, (iv) any violation or alleged violation of any federal or State
securities laws, or (v) any legal proceeding relating to the non-taxability or
taxability of this Lease or the Project or the interest of the Issuer in the
Project. However, with respect to matters referred to in the preceding clauses
(i), (ii), (iii) or (iv), this indemnity shall not apply, as to the Issuer, to
any acts of gross negligence or willful misconduct or intentional misconduct of
the Issuer and, as to the Holder, to any acts of gross negligence or willful
misconduct or intentional misconduct of the Holder, or in the case of matters
referred to in clause (iv), this indemnity shall not apply to the Holder if the
Holder has acquired the Bond other than in a bona fide private placement and has
failed to perform a thorough due diligence investigation in connection
therewith. The Company shall indemnify and save the Issuer and the Holder (and
the other Persons and entities referred to above, as appropriate) harmless from
and against all reasonable costs and expenses incurred in or in connection with
any such claim or in connection with any action or proceeding brought thereon,
including reasonable attorneys' fees, and upon notice from the Issuer, the
Company shall defend it (and the other persons and entities referred to above,
as and to the extent appropriate) in any such action or proceeding, except for
the gross negligence or willful or intentional misconduct of the Indemnified
Person or its failure to comply with applicable local, state or federal law in
any material respect. The indemnities set forth above specifically extend to,
but are in no way limited to, governmental or other claims relating to any
actual or alleged violation of any Environmental Laws, regardless of whether or
not any such violation relates to any period prior to the acquisition of the
Project by the Issuer or its acquisition theretofore by the Company.




--------------------------------------------------------------------------------




(b)Notwithstanding the fact that it is the intention of the parties that the
Indemnified Persons referred to in (a), above, shall not incur pecuniary
liability by reason of the terms of this Lease or the Bond Resolution, or the
undertakings required of the Issuer hereunder or by reason of (i) the issuance
of the Bond, (ii) the execution of this Lease or the adoption of the Bond
Resolution, (iii) the performance of any act required by this Lease or the Bond
Resolution, (iv) the performance of any act requested by the Company, or (v) any
other costs, fees, or expenses incurred by the Issuer with respect to the
Project or the acquisition thereof, including all claims, liabilities, or losses
arising in connection with the violation of any statutes or regulations
pertaining to the foregoing, nevertheless, if any such Indemnified Person should
incur any such pecuniary liability, then in such event the Company shall
indemnify and hold harmless such Indemnified Person against all claims by or on
behalf of any Person arising out of the same and all reasonable costs and
expenses incurred in connection with any such claim or in connection with any
action or proceeding brought thereon, including reasonable attorneys' fees, and
upon notice from the Issuer, the Company shall defend the Issuer in any such
action or proceeding; provided that if a court of competent jurisdiction
determines that any of the provisions of this Section violate O.C.G.A. § 13-8-2
and are applicable to this Lease, the indemnity contained in this Section 8.4
shall not extend to any indemnification which is prohibited by O.C.G.A.
§ 13-8-2.


(c)Nothing contained in this Section 8.4 shall require the Company to indemnify
any Indemnified Person for any claim or liability for which the Company was not
given any opportunity to contest or for any settlement of any such action
effected without the Company's consent (assuming such rights are available and
have not been waived in writing by the Company). The indemnity of the
Indemnified Persons contained in this Section 8.4 shall survive the termination
of this Lease.


The Issuer and the Holder shall each be entitled to enforce its right to
indemnification under this Section, and the Issuer's right to indemnification
hereunder shall be one of the Unassigned Rights.
Section 8.5.Licenses and Permits. The Company shall do all things necessary to
obtain, maintain, modify, supplement and renew, from time to time, as necessary,
all public filings, permits, licenses, franchises, and other governmental
approvals necessary for its ownership of and activities relating to the Project,
the lack of which would have a material adverse affect upon the Company's
ability to meet its obligations under this Lease.


Section 8.6.Compliance with Laws. The Company warrants that throughout the Lease
Term it shall, at its own expense, maintain the Project in all material
respects, in compliance with all applicable life and safety codes and all
applicable building and zoning, health, environmental, and safety ordinances and
laws, including the Occupational Health and Safety Act and all applicable
Environmental Laws, and all other applicable laws, ordinances, rules, and
regulations of the United States of America, the State, and any political
subdivision or agency thereof having jurisdiction over the Project and which
relate to the operations of the Project, any violation of which would have a
material adverse affect on the Company's ability to fully perform its
obligations under this Lease. The Company's use of the Project shall, in all
material respects, conform to all laws and regulations of any governmental
authority possessing jurisdiction thereof, and the Company shall, in its use or
operation of the Project, not discriminate or permit discrimination on the basis
of race, sex, color or national origin in any manner prohibited by local state
or federal laws, rules, orders or regulations.


The Company may, at its own expense and in its own name and behalf or in the
name and behalf of the Issuer and in good faith, contest any allegation that it
has not complied with the laws described in this Section 8.6 and, in the event
of any such contest, the provisions of this Section 8.6 shall not apply to any
such alleged violations of law during the period of such contest and any appeal
therefrom. The Issuer shall, at the expense of the Company, cooperate fully with
the Company in any such contest.




--------------------------------------------------------------------------------




The Issuer and the Holder shall each be entitled to enforce the provisions of
this Section, and the Issuer's right to enforce this Section shall be one of the
Unassigned Rights.
Section 8.7.Granting and Release of Easements. If no Event of Default shall have
happened and be continuing, the Company may at any time or times cause to be
granted, modified, amended, released or terminated conveyances to public
authorities or utilities, easements, licenses, rights of way (temporary or
perpetual and including the dedication of public highways), plats, covenants,
restrictions and agreements with respect to any property included in the Project
and other contracts or agreements helpful in effecting the development,
construction, maintenance, operation or restoration of the Project and such
grant will be free from the lien or security interests created by the Security
Document or this Lease and the Issuer agrees that it shall execute and deliver
any instrument necessary or appropriate to confirm, grant, amend, modify,
terminate or release any such matters within fourteen (14) business days upon
receipt of: (i) a copy of the operative instrument, and (ii) a written
application of the Company signed by an Authorized Company Representative
requesting such instrument and stating (1) that such matter is not detrimental
to the proper conduct of the business of the Company, and (2) that such matter
will not impair the effective use or materially interfere with the operation of
the Project and will not weaken, diminish or impair the security intended to be
given by or under the Security Document.


ARTICLE IX


ASSIGNMENT, SUBLEASING, ENCUMBERING,
AND SELLING; REDEMPTION; RENT PREPAYMENTS;
ABATEMENT; AND EQUIPMENT


Section 9.1.Assignment and Subleasing.


(a)The Company may sublease the Project, as a whole or in part. No sublease
shall relieve the Company from primary liability for any of its obligations
hereunder, and in the event of any such sublease, the Company shall continue to
remain primarily liable for payment of the rents specified in Section 5.3 hereof
and for the payment, performance, and observance of the other obligations and
agreements on its part herein provided to be performed and observed by it. The
Company shall furnish or cause to be furnished to the Issuer, upon request,
assurances reasonably satisfactory to the Issuer that the Project will continue
to be operated in compliance with the provisions hereof and for purposes
permitted by the Act. The Issuer shall have the right, at any time and from time
to time, to notify any sublessee of the rights of the Issuer as provided by this
Section. The Issuer, at the request of the Company, shall enter into a
non-disturbance agreement with any subtenant of the Project recognizing its
rights and benefits under its sublease so long as the terms and conditions
thereof do not conflict with this Lease.


(b)The Company may not assign this Lease except as permitted by this Section.
This Lease may be assigned in whole but not in part to a company that is the
survivor of a consolidation, merger or transfer of substantially all of the
assets of the Company without obtaining the consent of the Issuer or of the
Holder. This Lease may be assigned to the Holder of the Bond without the consent
of the Issuer. This Lease may be assigned to an Affiliate of the Company with
the prior written consent of the Holder and without the consent of the Issuer.
Except as provided herein, this Lease may be assigned only with the prior
written consent of the Holder and of the Issuer. The Issuer's consent shall not
unreasonably be withheld, conditioned or delayed.


(c)Notwithstanding anything to the contrary set forth in this Lease, the Company
may assign its interest in this Lease pursuant to an Exempt Assignment
(hereinafter defined) without the approval of the Issuer or the Holder of the
Bond.




--------------------------------------------------------------------------------




(1)An “Exempt Assignment” means any of the following assignments:


(i)Any bona fide Leasehold Mortgage;


(ii)The acquisition by any grantee or a Leasehold Mortgagee or its designee of
the Company's interest in this Lease through the exercise of any right or remedy
of such Leasehold Mortgagee under a bona fide Leasehold Mortgage, including any
assignment of the Company's interest in this Lease to a Leasehold Mortgagee or
its designee made in lieu of foreclosure;


(iii)Any foreclosure sale by any Leasehold Mortgagee pursuant to any power of
sale contained in a bona fide Leasehold Mortgage;


(iv)Any sale or assignment of the Company's interest in this Lease by any
Leasehold Mortgagee (or its designee) which has acquired the Company's interest
in this Lease by means of any transaction described above;


(v)Any sale or assignment of the Company's interest in this Lease to the holder
of a Superior Security Document;


(vi)Any sale or assignment of the Company's interest in this Lease to any
Qualified Real Estate Investor (hereinafter defined);


(vii)Any sale or assignment of the Company's interest in this Lease to any
person if (a) the Company or the proposed assignee provides Adequate Financial
Assurance (hereinafter defined) of the payment of rent and other financial
obligations under this Lease for the period the proposed assignee is the Company
under this Lease, and (b) the proposed assignee has sufficient commercial real
estate experience with respect to office buildings to properly manage, or
oversee the management of, the Project; and


(viii)Any sale or assignment in connection with any sale/leaseback or other
arrangement entered into by the Company in connection with a financing
transaction.


(ix)Any sale or assignment to any of the following:


(A)Any savings bank, savings and loan association, commercial bank, or trust
company having shareholder equity (as determined in accordance with GAAP
accounting) of at least $10,000,000;


(B)Any college, university, credit union, trust or insurance company having
assets of at least $10,000,000;


(C)Any employment benefit plan subject to ERISA having assets held in trust of
$10,000,000 or more;


(D)Any pension plan established for the benefit of the employees of any state or
local government, or any governmental authority, having assets of at least
$10,000,000;




--------------------------------------------------------------------------------




(E)Any limited partnership, limited liability company or other investment entity
having committed capital of $10,000,000 or more;


(F)Any corporation, limited liability company or other Person having shareholder
equity (or its equivalent for non-corporate entities) of at least $10,000,000;


(G)Any lender which performs real estate lending functions similar to any of the
foregoing, and which has assets of at least $10,000,000; and


(H)Any partnership having as a general partner any Person or entity described in
the preceding subparagraphs of this definition, or any corporation, limited
liability company or other Person or entity controlling, controlled by or under
common control with any Person or entity described in the preceding
subparagraphs of this Section 9.1(c)(1)(ix).


(2)“Adequate Financial Assurance” means a guaranty of payment of the rent and
other financial obligations of the Company under this Lease made by a Qualified
Real Estate Investor for the period of time that a proposed assignee of this
Lease is the Company under this Lease.


(3)“Qualified Real Estate Investor” means any Person domiciled within the United
States of America that has, together with its Affiliates, a minimum net worth
(treating any subordinated or mezzanine financing as equity) at least equal to
the lesser of (i) $10,000,000 or (ii) 20% of the appraised value of the Leased
Land, as of the date of its (or their) last audited financial statements or as
otherwise certified by an independent certified public accountant or firm
thereof, provided the managers of such Person or its Affiliates have sufficient
commercial real estate experience with respect to developments similar to the
Project or have hired a manager or separate management company that has such
experience and will manage, or oversee the management of, the Project. For
purposes of the above the term “last audited financial statements” shall be
deemed to include unaudited financial statements compiled by an independent
certified public accountant or firm thereof accompanied by an accountant's
letter or unaudited financial statements certified by a member of the management
of the proposed assignee of this Lease.


(d)Any assignment authorized by this Section 9.1 shall be subject to each of the
following conditions:


(i)Any such assignee shall agree to fully and unconditionally assume all
obligations of the Company under this Lease arising from and after the date of
such assignment, including, without limitation, all indemnity provisions
contained in this Lease, whereupon the assignor shall automatically be released
from all obligations arising under this Lease accruing after the assignment; and


(ii)The Company shall, within thirty (30) days prior to the execution of any
assignment or any merger, consolidation or sale of substantially all of its
assets, furnish or cause to be furnished to the Issuer a true and complete copy
of such proposed assignment or documents of merger, consolidation or sale of
assets, as the case may be. The Company or such assignee shall, within thirty
(30) days after the execution thereof, furnish or cause to be furnished to the
Issuer a true and complete copy of such assignment or documents of merger or
consolidation or sale of assets, as the case may be, as actually executed. The
Issuer and the Holder shall have the right, at any time and from time to time,
to notify any assignee of their rights under this paragraph.




--------------------------------------------------------------------------------




Any purported assignment in violation of this Section shall be void, as the
interest of the Company, being a usufruct and bailment for hire, is not
assignable except as herein provided. In the case of an assignment that is
permitted hereby or that is consented to as herein described, the assignee may
not further assign this Lease except in accordance with this Section. As set
forth in Section 2.7(b) of the Bond Resolution, the Bond may be assigned to any
assignee of this Lease.
Section 9.2.Provisions Relating to Sale, Encumbrance, or Conveyance of the
Project by the Issuer. Except pursuant to the Security Document or a Superior
Security Document executed by the Issuer at the written request of the Company,
and except for any sale under threat of a taking by eminent domain or a sale
pursuant to Article VI hereof, the Issuer agrees that, during the Lease Term, it
shall not, except pursuant to or as permitted by the Security Document: (1)
directly, indirectly, or beneficially sell, convey, or otherwise dispose of any
part of its interest in the Project, (2) permit any part of the Project to
become subject to any lien, claim of title, encumbrance, security interest,
conditional sale contract, title retention arrangement, finance lease, or other
charge of any kind, without the written consent of the Company, and (3) assign,
transfer, or hypothecate (other than pursuant to the Bond Resolution and the
Security Document) any payment of rent (or analogous payment) then due or to
accrue in the future under any lease of the Project, except that if the laws of
the State at the time shall permit, nothing contained in this Section shall
prevent the consolidation of the Issuer with, or merger of the Issuer into, or
transfer of the Project as an entirety to, any public body of the State whose
property and income are not subject to taxation and which has authority to carry
on the business of owning and leasing the Project, provided, that upon any such
consolidation, merger, or transfer, the due and punctual payment of the
principal of, premium, if any, and interest on the Bond according to its tenor,
and the due and punctual performance and observance of all the agreements and
conditions of this Lease, the Bond Resolution and the Security Document to be
kept and performed by the Issuer, shall be expressly assumed in writing by the
public body resulting from such consolidation or surviving such merger or to
which the Project shall be transferred as an entirety. All such trade fixtures,
machinery, equipment, software and other personal property may be removed from
the Project by the Company, any such subtenant, any such equipment lessor, or
any Person to which the same is pledged, and the Issuer and the Company shall
provide access, ingress and egress to any such Person for purposes of
inspection. repair, maintenance or removal of any such trade fixtures,
machinery, equipment, software and other personal property.


The Issuer, at the written request of the Company with the written consent of
the Holder of the Bond, shall execute and deliver to a Lender, or shall join the
Company in the execution and delivery to a Lender, of a Superior Security
Document in favor of such Lender with respect to the Project which encumbers the
Issuer's fee interest and execute any related documents in connection with the
Company's financing or refinancing of the Project. At the Company's written
request, and with the prior written consent of the Holder, the Issuer shall, by
a subordination agreement, subordinate its fee simple interest and estate in the
Project to a Leasehold Mortgage. Any such Superior Security Document or
subordination agreement shall be prepared at the expense of the Company and
reviewed at the expense of the Company and shall be subject to the approval by
the Issuer, which approval shall not unreasonably be withheld, conditioned or
delayed.
Section 9.3.Pledge of this Lease by the Company. The Company may finance and
refinance any debt secured by the Project freely and may pledge its interest
hereunder without the consent of the Issuer. In accordance with the provisions
of Section 9.2 above, the Issuer, at the written request of the Company with the
written consent of the Holder, shall execute and deliver to a Lender any
documents related to such pledge, financing or refinancing requested by the
Company or Lender. The Issuer and Company acknowledge and agree that in the
event of a foreclosure of any Leasehold Mortgage, the purchaser at such
foreclosure shall become the “Company” hereunder.




--------------------------------------------------------------------------------




Section 9.4.Redemption of Bond. The Issuer, at the written request of the
Company and if the Company provides funds therefor, shall forthwith take all
steps that may be necessary under the redemption or defeasance provisions of the
Bond Resolution to effect the redemption or defeasance of all or part of the
then Outstanding Bond, as may be specified by the Company, on the earliest date
on which such redemption or defeasance may be made under such applicable
provisions. If this Lease is not renewed and expires before the maturity date of
the Bond, or if there is an acceleration of the Bond, the Company shall
immediately cause the Bond to be redeemed or cancelled.


Section 9.5.Prepayment of Rents. There is expressly reserved to the Company the
right, and the Company is authorized and permitted, at any time it may choose,
to prepay all or any part of the Basic Rent payable under Section 5.3(a) hereof,
and the Issuer agrees that it shall accept such prepayments of rents when the
same are tendered by the Company. All Basic Rent so prepaid shall at the written
direction of the Company be credited toward the Basic Rent payments specified in
Section 5.3(a) hereof, in the same manner as such payments are applied to the
payment of Debt Service in accordance with terms of the Bond and the Bond
Resolution. The Company shall also have the right to surrender the Bond, if it
is then owned by the Company, to the Issuer for cancellation, and such Bond,
upon such surrender and cancellation, shall be deemed to be paid and no further
Basic Rent shall be paid, as provided in Section 9.6, below.


Section 9.6.Company Entitled to Certain Rent Abatements if Bond Paid Prior to
Maturity. If at any time the Bond shall cease to be Outstanding, under
circumstances not resulting in termination of the Lease Term, and if the Company
is not at the time otherwise in default hereunder, the Company shall be entitled
to use the Project from the date such Bond is no longer Outstanding to, and
including the end of, the Lease Term, with no obligation to make payments of
Basic Rent specified in Section 5.3(a) hereof during that interval (but
otherwise on the terms and conditions hereof).


Section 9.7.Installation of Other Machinery and Rented Equipment. The Company
may from time to time, in its sole discretion and at its own expense, install
trade fixtures, machinery, equipment, and other personal property at the
Project. All such trade fixtures, machinery, equipment, and other personal
property which are not transferred to the Issuer as part of the Project shall
remain the sole property of the Company (or of any leasing company from whom the
Company may be renting such items), and the Company (or such leasing company)
may remove the same from the Project at any time, in its sole discretion and at
its own expense, provided, however, that the Company or such leasing company
shall not be prohibited from transferring its interest in trade fixtures,
machinery, equipment, and other personal property at the Project to the Issuer
in a bond transaction. The Company or such leasing company, as applicable, may
create any mortgage, encumbrance, lien, or charge on any such trade fixtures,
machinery, equipment, and other personal property that is not a part of the
Project. Unless so transferred to the Issuer in such a bond transaction, the
Issuer shall not have any interest in and waives any lessor's lien that it may
have on any such trade fixtures, machinery, equipment, or other personal
property so installed pursuant to this Section, and all such trade fixtures,
machinery, equipment, software and other personal property shall be and remain
identified as the property of the Company or such leasing company on its books
and/or by appropriate tags or other markings.


Section 9.8.Reference to Bond Ineffective After Bond Paid. Upon payment in full
of the Bond (or provision for payment thereof having been made in accordance
with the defeasance provisions of the Bond Resolution), all references in this
Lease to the Bond and the Holder shall be ineffective, and the owner of the Bond
shall not thereafter have any rights hereunder, saving and excepting those that
shall have theretofore vested. For purposes of this Lease the Bond shall be
deemed fully paid if it is defeased as provided in the Bond Resolution.






--------------------------------------------------------------------------------




ARTICLE X


EVENTS OF DEFAULT AND REMEDIES


Section 10.1.Events of Default Defined. The following shall be “Events of
Default” under this Lease, and the terms “Event of Default” or “Default” shall
mean, whenever they are used in this Lease, any one or more of the following
events:


(a)a failure of the Company to pay Basic Rent in the amounts and at the times
required by Section 5.3(a) of this Lease, provided that if the Company is then
the Holder of the Bond such Basic Rent shall be deemed to have been paid and the
corresponding Debt Service on the Bond shall be deemed to have also been paid,
subject, however, to Section 5.4 hereof; or


(b)the Company's failure to observe, perform, or comply with any other covenant,
condition, or agreement in this Lease or in any other Company Documents on the
part of the Company to be observed or performed (other than as referred to in
subsection (a) of this Section) if such covenant, condition or agreement is for
the benefit of the Issuer and constitutes any of the Unassigned Rights, for a
period of thirty (30) days after the Company's receipt of written notice from
the Issuer specifying such breach or failure and requesting that it be remedied,
unless the Issuer shall agree in writing to an extension of such time prior to
its expiration. It shall not constitute an Event of Default if corrective action
is instituted by or on behalf of the Company within the thirty (30) day period
and diligently pursued until the breach or default is corrected; or


(c)the Company's failure to observe, perform, or comply with any covenant,
condition, or agreement in this Lease or in the other Company Documents on the
part of the Company to be observed or performed, which covenant, condition or
agreement is for the benefit of the Holder other than as referred to in
subsections (a) and (b) of this Section, for a period of thirty (30) days after
the Company's receipt of written notice from the Holder specifying such breach
or failure and requesting that it be remedied, unless the Holder shall agree in
writing to an extension of such time prior to its expiration. It shall not
constitute an Event of Default if corrective action is instituted by the Company
or on behalf of the Company within the applicable thirty (30) day period and
diligently pursued until the breach or default is corrected; or


(d)any default under any of the Loan Documents, if the Lender that is a party
thereto notifies the Issuer, the Company and the Holder that the same should be
deemed an Event of Default hereunder, in the Lender's sole judgment, and the
curative period for such default has not been thereafter extended or such
default has not been waived by the Lender. It shall not constitute an Event of
Default if corrective action is instituted by the Company or on behalf of the
Company within the applicable curative period and diligently pursued until such
default is corrected.


The Issuer shall notify the Company, any Lender that has requested such notice
and provided its address for such notice to the Issuer, and the Holder in
writing of any Event of Default hereunder of which the Issuer has knowledge.
Section 10.2.Remedies on Default. Whenever any Event of Default referred to in
Section 10.1 hereof shall have happened and be subsisting, the Issuer, or the
Holder as assignee of the Issuer, to the extent permitted by law, may take any
one or more of the following remedial steps:


(a)from time to time, take whatever action at law or in equity or under the
terms of this Lease may appear necessary or desirable to collect the rents and
other amounts payable by the




--------------------------------------------------------------------------------




Company hereunder then due or thereafter to become due, or to enforce
performance and observance of any obligation, agreement, or covenant of the
Company under this Lease; or


(b)terminate, subject to the respective provisions concerning the priority of
the Company's option to purchase the Project that are set forth in the Option
Agreement, this Lease and recover, as and for liquidated and agreed final
damages for the Company's default, all amounts that have theretofore become due
plus an amount equal to all unpaid installments of Basic Rent, and if any
statute or rule of law shall validly limit the amount of such liquidated final
damages to less than the amount agreed upon, the Issuer shall be entitled to the
maximum amount allowable under such statute or rule of law; no termination of
this Lease pursuant to this Section shall relieve the Company from its
obligations pursuant to Section 8.4 hereof.


Any amounts of Basic Rent collected pursuant to action taken under this Section
shall be applied in payment of the then-Outstanding Bond. Any amounts collected
as Additional Rent shall be paid to the Person or Persons to whom such
Additional Rent is due and owing hereunder.
Notwithstanding that this Lease (except for Unassigned Rights) is to be assigned
to the Holder, the Issuer shall be entitled to enforce this Lease if any Event
of Default relates to such Unassigned Rights or exposes the Issuer, its assets
(other than the Pledged Security) or its members, officers, employees or agents
to any liability. The Holder shall be entitled to enforce the provisions hereof
that affect its interests hereunder. Notwithstanding the foregoing and
notwithstanding any statutory, decisional, or other law to the contrary, in no
event shall the Issuer have any right to terminate this Lease or to enter upon
or otherwise to obtain possession of the Project, by reason of the occurrence of
any Event of Default by the Company hereunder without the prior written consent
of the Holder.
Section 10.3.Remedies Not Exclusive. Subject to the limitations herein, the
remedies herein expressly conferred upon the Issuer and the Holder are intended
to be in addition to other remedies existing at law or in equity or by statute.
Without limiting the generality of the foregoing, and notwithstanding the
foregoing provisions of this Article, and notwithstanding any other term or
provision of this Lease (other than Section 11.18 hereof), and notwithstanding
any statutory, decisional, or other law to the contrary, in no event shall the
Issuer have any right to terminate this Lease, to enter upon and take possession
of the Project, to the dispossession of the Company or the repossession of the
Project, or otherwise to obtain possession of the Project, by reason of the
occurrence of any Event of Default by the Company hereunder without the prior
written consent of the Holder of the Bond, of any pledgee of the Bond and of any
Lender that is the holder of a Superior Security Document. No delay or omission
to exercise any right or power accruing upon any Event of Default shall impair
any such right or power or shall be construed to be a waiver thereof, but any
such right and power may be exercised from time to time and as often as may be
deemed expedient. In order to entitle the Issuer to exercise any remedy reserved
to it in this Article, the Holder, any pledgee of the Bond and any Lender that
is the holder of a Superior Security Document must consent to such exercise. The
Holder, any pledgee of the Bond and any Lender that is the holder of a Superior
Security Document shall each be deemed a third party beneficiary of all
covenants and agreements herein contained, except for covenants relating solely
to the Issuer's Unassigned Rights.


Section 10.4.Company to Pay Fees and Expenses. In the event the Company should
default under any of the provisions of this Lease and the Issuer or the Holder
should employ attorneys, accountants, or other experts or incur other expenses
for the collection of amounts due it hereunder or the enforcement of performance
or observance of any obligation or agreement on the part of the Company herein
contained for its benefit, the Company agrees that it shall on demand therefor
pay to such Person the reasonable fees and expenses of such attorneys,
accountants, or other experts and such other expenses so incurred by the Issuer.




--------------------------------------------------------------------------------




Any attorneys' fees required to be paid by the Company under this Lease shall
include attorneys' and paralegal's fees through all proceedings, including, but
not limited to, negotiations, administrative hearings, trials, and appeals,
court costs and reimbursable expenses of such attorneys. The Company and the
Holder shall be entitled to enforce their respective rights under this Article
and the Issuer's rights under this Article shall be one of the Unassigned
Rights. This section shall survive the termination of this Lease.


Section 10.5.Waiver of Events of Default. The Issuer may waive any Event of
Default hereunder and its consequences or rescind any declaration of
acceleration of payments of the rents and other amounts due hereunder provided
that the Issuer shall not waive any Event of Default (other than Events of
Default relating to the Unassigned Rights) without the prior written consent of
the Holder. The Holder may waive any Event of Default hereunder other than
Events of Default relating to the Unassigned Rights, which may be waived only by
the Issuer. In case of any such waiver or rescission, or in case any proceeding
taken by the Issuer or the Holder on account of any such Event of Default shall
be discontinued or abandoned or determined adversely to the Issuer or the
Holder, then and in every such case the Issuer, the Holder and the Company shall
be restored to their former positions and rights hereunder, but no such waiver
or rescission shall extend to or affect any subsequent or other Event of Default
or impair or exhaust any right, power, or remedy consequent thereon.


ARTICLE XI


MISCELLANEOUS


Section 11.1.Company's Option to Terminate Lease. The Company shall have, and is
hereby granted, at any time and without notice, the option to terminate this
Lease by (i) causing the Bond to be paid or defeased in accordance with the
provisions of the Bond Resolution, (ii) paying any amounts due the Issuer or the
Holder for Additional Rent, and (iii) giving the Issuer notice in writing of
such termination which shall forthwith become effective.


Section 11.2.Quiet Enjoyment. The Issuer agrees that so long as the Company
shall fully and punctually pay all of the rents and other amounts provided to be
paid hereunder by the Company and shall fully and punctually perform all of its
other covenants and agreements hereunder, the Company shall peaceably and
quietly have, hold, and enjoy the Project during the Lease Term, and the Issuer
warrants and covenants that it will defend the Company in such peaceable and
quiet possession of the Project.


Section 11.3.Notices. Any request, demand, authorization, direction, notice,
consent, or other document provided or permitted by this Lease to be made upon,
given or furnished to, or filed with, the Issuer, the Company or the initial
Holder as set forth below shall be sufficient for every purpose hereunder if in
writing and (except as otherwise provided in this Lease) either (i) delivered
personally to the party or, if such party is not an individual, to an officer or
other legal representative of the party to whom the same is directed, or (ii)
mailed by registered or certified mail, return receipt requested, postage
prepaid, or (iii) sent via nationally recognized overnight courier for next
business day delivery, as follows:




--------------------------------------------------------------------------------




To the Issuer:
Dunwoody Development Authority
41 Perimeter Center East - Suite 250
Dunwoody, Georgia 30346
Attention: Michael Starling
with a copy to:
Seyfarth Shaw LLP
1075 Peachtree Street, N.E.
Suite 2500
Atlanta, Georgia 30309
Attention: Daniel M. McRae, Esq.
To the Company:
RB 66 PCE, LLC
c/o Rubenstein Partners
400 Perimeter Center Terrace - Suite 45
Atlanta, Georgia 30346
Attention: David Canaday
with a copy to:
Rubenstein Partners
Cira Center - 28th Floor
2929 Arch Street
Philadelphia, Pennsylvania 19104-2868
Attention: Bruce Balderson, Esq.
with a copy to:
Morris, Manning & Martin, LLP
1600 Atlanta Financial Center
3343 Peachtree Road NE
Atlanta, Georgia 30326
Attention: Andrew C. Williams, Esq.

Any person designated in this Section 11.3 may, by notice given to each of the
others, designate any additional or different addresses to which subsequent
notices, certificates, or other communications shall be sent.
Section 11.4.Construction and Binding Effect. This Lease constitutes the entire
agreement of the parties concerning the subject matter hereof and supersedes any
prior agreements with respect thereto. This Lease shall inure to the benefit of
the Issuer, the Company, the Holder and their respective successors and assigns,
and shall be binding upon the Issuer and the Company, subject, however, to the
limitations contained in Sections 9.1 and 9.2 hereof.


Section 11.5.Severability. In the event any provision of this Lease shall be
held invalid or unenforceable by any court of competent jurisdiction, such
holding shall not invalidate or render unenforceable any other provision hereof.


Section 11.6.Amounts Remaining in the Funds. It is agreed by the parties hereto
that any amounts remaining in the Funds upon expiration or sooner termination of
the Lease Term, as provided in this Lease, after payment or defeasance of the
Bond in full and all sums due and owing to the Issuer and the Holder shall have
been paid, shall belong to and shall be paid to the Company as an overpayment of
rent.


Section 11.7.Fees Paid by the Company. Except as Section 4.3 hereof permits the
payment or reimbursement thereof, the Company shall pay all fees and expenses
relating to this Lease, including but not limited to, any recording fee and tax
upon this Lease, and reasonable attorneys' fees. In case the Issuer, with the
written consent of the Company, pays or advances any money for recording,
preparation of documents, any expenses incurred in the completion of this
transaction, the payment of any insurance premiums, encumbrances, tax,
assessment, or other charge or lien upon the Project, or any other amounts
necessary for




--------------------------------------------------------------------------------




the payment of the Costs of the Project, the same shall be advances payable in
accordance with Section 6.6 of this Lease.


Section 11.8.No Issuer Liability; Immunity of Members, Officers, and Employees
of Issuer. The Company, assumes full responsibility for the acquisition and
installation of the Project and for any Additions or Alterations thereto
replacements thereof and substitutions therefor, and hereby releases the Issuer
for any responsibility or liability with respect to the foregoing. No recourse
shall be had for the enforcement of any obligation, covenant, promise, or
agreement of the Issuer contained in this Lease or for any claim based hereon or
otherwise in respect hereof or upon any obligation, covenant, promise, or
agreement of the Issuer contained in the Bond Resolution against any director,
member, officer, or employee, as such, in his/her individual capacity, past,
present, or future, of the Issuer, or any successor Person, whether by virtue of
any constitutional provision, statute, or rule of law, or by the enforcement of
any assessment or penalty or otherwise, it being expressly agreed and understood
that this Lease is solely a corporate obligation of the Issuer payable only from
the funds and assets of Issuer herein specifically provided to be subject to
such obligation and that no personal liability whatsoever shall attach to, or be
incurred by, any director, member, officer, or employee, as such, past, present,
or future, of the Issuer, or of any successor Person, either directly or through
the Issuer, or any successor Person, under or by reason of any of the
obligations, covenants, promises, or agreements entered into between the Issuer
and the Company whether contained in this Lease or in the Bond, in the Bond
Resolution, in the Bond Documents or to be implied hereunder or thereunder as
being supplemental hereto or thereto, and that all personal liability of that
character against every such director, member, officer, and employee of the
Issuer or any such successor Person is, by the execution of this Lease and as a
condition of and as part of the consideration for the execution of this Lease,
expressly waived and released by the Company. The immunity of directors,
members, officers, and employees of the Issuer under the provisions contained in
this Section shall survive the completion of the Project and the termination of
this Lease.


Section 11.9.Amendments, Changes, and Modifications. This Lease may not be
amended, modified, altered, or terminated, except as provided in the Bond
Resolution.


Section 11.10.Execution of Counterparts. This Lease may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.


Section 11.11.Law Governing Construction of this Lease. This Lease is prepared
and entered into with the intention that the laws of the State of Georgia,
exclusive of such State's rules governing choice of law, shall govern its
construction.


Section 11.12.Covenants Run with Project. The covenants, agreements, and
conditions herein contained shall run with the Project hereby leased and shall
be binding upon, inure to the benefit of, and be enforceable by the parties
hereto and their respective successors and assigns. Time is of the essence under
this Lease.


Section 11.13.Subordination to Security Document. This Lease and the rights and
privileges hereunder of the Company are specifically made subject and
subordinate to the rights and privileges of the Holder, as set forth in the
Security Document.


Section 11.14.Net Lease. This Lease shall be deemed and construed to be a
“triple net lease,” and the Company shall pay absolutely net, during the Lease
Term, the rent and all other payments required hereunder, free of any
deductions, without abatement, diminution, or set off other than those herein
expressly provided.




--------------------------------------------------------------------------------




Section 11.15.Surrender of Project. Except as otherwise provided in this Lease,
at the expiration or sooner termination of the Lease Term, the Company agrees to
surrender possession of the Project peaceably and promptly to the Issuer in as
good condition as at the commencement of the Lease Term, excepting only ordinary
wear, tear, and obsolescence, and damage by fire or other casualty or a taking
by eminent domain which the Company is not obligated by this Lease to repair.


Section 11.16.Immunity of Directors and Employees of Company. No recourse shall
be had for the enforcement of any obligation, covenant, promise, or agreement of
the Company contained in this Lease or for any claim based hereon or otherwise
in respect hereof, against any stockholder, director, limited partner (but not
general partner), member, manager, employee, trustee for, or agent of the
Company or any successor entity, in his or her individual capacity, past,
present, or future, whether by virtue of any constitutional provision, statute,
or rule of law, or by the enforcement of any assessment or penalty or otherwise,
it being expressly agreed and understood that this Lease is solely an obligation
of the Company and that no personal liability whatsoever shall attach to, or be
incurred by, any such stockholder, director, limited partner (but not general
partner), member, manager, employee, trustee for, or agent, either directly or
through the Company, or any successor entity, under or by reason of any of the
obligations, covenants, promises, or agreements contained in this Lease or to be
implied here from, and that all personal liability of that character against
every such stockholder, director, limited partner (but not general partner),
member, manager, employee, trustee for, or agent is, by the execution of this
Lease and as a condition of and as part of the consideration for the execution
of this Lease, expressly waived and released. The immunity of each such
stockholder, director, limited partner (but not general partner), member,
manager, employee, trustee for, or agent of the Company under the provisions
contained in this Section shall survive the termination of this Lease.


Section 11.17.Payments Due on Other than Business Days. Whenever a date upon
which a payment is to be made under this Lease falls on a date which is not a
Business Day, such payment may be made on the next succeeding Business Day
without interest for the intervening period.


Section 11.18.Holder of Pledged Interest. The Issuer agrees and the Holder, by
its acceptance of the Bond, shall be deemed to have agreed, that upon receipt of
notice from the Holder of a pledged interest in this Lease, all elections,
options, or rights of the Company to terminate this Lease shall be effective
only if consented to in writing by the holder of the pledged interest.


Section 11.19.Required Consent of Leasehold Mortgagee. Notwithstanding anything
contained herein to the contrary, whenever the provisions of this Lease require
the Company's consent, the consent of any Lender which holds a Leasehold
Mortgage or Superior Security Document must also be obtained.


Section 11.20.Estoppel Certificates. Upon ten (10) business days' written
request of the Company, the Issuer will provide a statement to any Lender which
is the holder of any Superior Security Document or any Leasehold Mortgage
concerning, to the best of its knowledge, (i) the outstanding amount of the
Bond; (ii) whether a default exists under this Lease or the other Company
Documents, and if so specifying the nature of such default; (iii) whether this
Lease or the Company Documents have been amended, and if so, specifying the
amendments; and (iv) any other matter concerning this Lease or the Company
Documents reasonably requested by such holders.


Section 11.21.Holdover. In the event the Company remains in possession of the
Project after the expiration of the Term without the Issuer's written consent,
the Company shall be a tenant at will. The Company shall be obligated to pay
rent for each month that it holds over without written consent at a monthly
rental of $1.00. All of the Company's obligations under this Lease shall apply
during such holdover period




--------------------------------------------------------------------------------




and Company shall also be liable for any Additional Rent as herein provided.
There shall be no renewal of this Lease by operation of law or otherwise.


Section 11.22.Option Agreement. Notwithstanding anything in this Lease to the
contrary, in the event of expiration, scheduled or other termination of this
Lease for any reason whatsoever, the Company in all events shall have the right
to exercise the purchase option set forth in the Option Agreement, subject to
and in accordance with the terms and conditions set forth therein. To the extent
the Closing Date (as such term is defined in the Option Agreement) occurs after
the scheduled expiration or earlier termination of this Lease, notwithstanding
such scheduled expiration or earlier termination, the Issuer and the Company
acknowledge and agree that this Lease shall continue in full force and effect,
except that, during the period after the scheduled expiration or earlier
termination and prior to the Closing Date, the Company shall pay rent in
accordance with Section 11.21 above, such that the Company may continue to
operate the Project for the purposes set forth in this Lease, the Bond
Resolution and the other Bond Documents without interruption.
[SIGNATURES BEGIN ON FOLLOWING PAGE]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties have caused this Lease to be duly
executed and delivered, under seal, by its respective duly authorized
representatives, all being done as of the day and year first above written.
DUNWOODY DEVELOPMENT AUTHORITY






By:________________________________________            
Chairman
ATTEST:






______________________________________        
Secretary


[SEAL]


[SIGNATURES CONTINUE ON FOLLOWING PAGE]






--------------------------------------------------------------------------------






RB 66 PCE, LLC,
a Delaware limited liability company






By:________________________________(SEAL)            
David Canaday, Senior Vice President


            




--------------------------------------------------------------------------------






EXHIBIT A


DESCRIPTION OF THE LEASED LAND
Parcel 4
Part 1 - Building 66 (formerly known as Building 64)
All that tract or parcel of land lying and being in Land Lot 347 of the 18th
District of DeKalb County, Georgia, being known as Building 64 Perimeter Center
East, and being more particularly described as follows:
To find the true point of Beginning; commence at a 5/8" rebar found at the
intersection of the northerly right-of-way line of Interstate Highway 285 (300'
limited access public right-of-way) with the easterly line of Land Lot 347
(being the westerly line of Land Lot 346), and being the southeasterly corner of
property now or formerly owned by Perimeter Center Investments, now or formerly
known as Building 56 Perimeter Center East (hereinafter called "Building 56
Tract"); thence proceed along said northerly right-of-way of Interstate Highway
285 along a curve to the left having a radius of 5879.58 feet and an arc length
of 379.24 feet, being subtended by a chord of South 83 degrees 46 minutes 36
seconds West for a distance of 379.17 feet to a 5/8" rebar found at the
southwesterly corner of said Building 56 Tract, being also the southeasterly
corner of property now or formerly known as Building 64-A Perimeter Center East
(hereinafter called "Building 64-A Tract"); thence continue along said northerly
right-of-way of Interstate Highway 285 along a curve to the left having a radius
of 5879.58 feet and an arc length of 658.30 feet, being subtended by a chord of
South 78 degrees 43 minutes 16 seconds West for a distance of 657.96 feet to a
capped rebar set at the southwesterly corner of said Building 64-A Tract, said
point being the point of Beginning: the point of Beginning thus established,
continue along said northerly right-of-way of Interstate Highway 285 along a
curve to the left having a radius of 5879.58 feet and an arc length of 594.09
feet, being subtended by a chord of South 72 degrees 37 minutes 09 seconds West
for a distance of 593.84 feet to a concrete right-of-way monument found; thence
continue along said northerly right-of-way of Interstate Highway 285 South 69
degrees 43 minutes 17 seconds West 16.91 feet to a 1/2" iron pipe found at the
Southeast corner of property now or formerly owned by Hines Atlanta Limited and
now or formerly known as the Ravinia (hereinafter called "Ravinia Tract");
thence departing from said northerly right-of-way of Interstate Highway 285 and
proceed along the easterly line of said Ravinia Tract North 00 degree 41 minutes
30 seconds East for a distance of 1056.00 feet to a 1/2" pinch top pipe found at
the southwesterly corner of property now or formerly owned by Metropolitan Life
Insurance, et al., now or formerly known as Building 70 & 72 Perimeter Center
East (hereinafter called Building 70 Tract); thence continue along the southerly
line of said Building 70 Tract South 89 degrees 14 minutes 35 seconds East for a
distance of 128.21 feet to a 1/2" rebar found; thence continue along said
southerly line of Building 70 Tract South 52 degrees 22 minutes 22 seconds East
for a distance of 209.74 feet to a capped rebar set; thence continue along said
southerly line of Building 70 Tract North 75 degrees 41 minutes 30 seconds East
for a distance of 131.50 feet to a capped rebar set; thence continue along said
southerly line of Building 70 Tract South 79 degrees 48 minutes 30 seconds East
for a distance of 39.38 feet to a capped rebar set at the westerly right-of-way
line of Perimeter Center East (variable width public right-of-way); thence
proceed along the westerly right-of-way line of Perimeter Center East South 04
degrees 08 minutes 30 seconds West 37.24 feet to a capped rebar set; thence
proceed along the westerly right-of-way of said Perimeter Center East along a
curve to the left having a radius of 260.36 feet and an arc length of 369.96
feet, being subtended by a chord of South 36 degrees 34 minutes 00 seconds East
for a distance of 339.61 feet to a capped rebar set at the northwesterly corner
of aforementioned Building 64-A Tract; thence depart said southerly right-of-way
of Perimeter Center East and proceed along the westerly line of said




--------------------------------------------------------------------------------




Building 64-A Tract South 00 degree 33 minutes 00 seconds East for a distance of
260.70 feet to a capped rebar set; thence continue along said westerly line of
Building 64-A Tract South 25 degrees 07 minutes 30 seconds West for a distance
of 218.53 feet to the point of Beginning; said property contains 11.9918 acres
or 522,364 square feet, as per survey by James M. McNeely, Georgia Registered
Land Surveyor #2301, dated January 18, 2007, last revised January 30, 2007.
TOGETHER WITH non-exclusive easements granted to the benefit of the above
property by that certain Grant of Easements by and among Metropolitan Life
Insurance Company, a New York corporation, and Taylor & Mathis Enterprises,
L.P., a Georgia limited partnership, and Beacon Properties, L.P., a Delaware
limited partnership, dated February 15, 1996, filed for record February 20, 1996
at 11:27 a.m., recorded in Deed Book 8871, Page 181, Records of DeKalb County,
Georgia; as amended by that certain First Amendment to Grant of Easements by and
among Metropolitan Life Insurance Company, a New York corporation, Taylor &
Mathis Enterprises, L.P., a Georgia limited partnership and Beacon Properties,
L.P., a Delaware limited partnership, dated March 7, 1997, filed for record July
3, 1997 at 2:13 p.m., recorded in Deed Book 9510, Page 723, aforesaid Records.




--------------------------------------------------------------------------------






EXHIBIT B
PAYMENTS IN LIEU OF TAXES
1.    Valuation and Calculation of Normal Taxes and Procedural Matters.
Not later than April 1, 2013 and each April 1 of each year thereafter while the
Lease is in effect, the Company shall file with the Issuer, the DeKalb County
Board of Tax Assessors (“BOTA”) and with the DeKalb County Tax Commissioner
(“Tax Commissioner”) a pro forma property tax return (the “Annual Return”)
containing a detailed list describing the items of property comprising the
Project and showing the cost and date of purchase of each such item. The amount
of payments in lieu of taxes payable pursuant to this Lease shall be the
percentages (provided for herein) of normal taxes based on values of the items
comprising the Project, determined in accordance with this Lease, but as though
the Company, rather than the Issuer, held the legal title to the Project. For
purposes of determining normal taxes on the items of property comprising the
Project, the fair market value thereof shall be as provided in the Annual Return
or as otherwise determined by the BOTA in accordance with the Georgia Department
of Revenue's Appraisal Procedures Manual or as otherwise legally required at the
time. A notice as to value shall be sent by the BOTA to the Company at the same
time as such notices are sent to other property owners in DeKalb County
(“County”). The BOTA agrees that the Company may administratively contest such
value in the same manner as other property owners and shall have the same rights
to judicial review of the BOTA's determination of values as other property
owners. The fair market value of the item of property shall be multiplied by 40%
(or other factor legally required at the time) to determine the “Assessed Value”
thereof against which the millage rates of the various taxing authorities shall
be applied to determine the normal taxes that would be due such taxing
authorities if the same were subject to tax. The appropriate payment percentages
as provided in the below Payment Schedule shall be applied to normal taxes to
determine the payments in lieu of taxes that are payable hereunder. The
provisions of this Lease relative to valuation of the Project and the giving of
notice thereof shall be the obligation and responsibility of the BOTA (and not
of the Issuer, the City, the County or any other body). If for any reason the
foregoing provisions relating to administratively or judicially contesting the
value of the Project established by the BOTA shall be judicially determined not
to be effective, the matter of value shall, at the request of the Company be
subject to arbitration, pursuant to the commercial arbitration rules of the
American Arbitration Association before an arbitrator that is reasonably
satisfactory to the parties and acknowledgers that are involved in such
arbitration. At the time tax bills are sent to property owners in the County,
the Tax Commissioner shall send to the Company a bill or invoice for the
payments due hereunder for payments in lieu of taxes. The Company shall pay by
separate check to the Tax Commissioner, on or before the date set for the
payment of ad valorem property taxes in the County generally, an amount equal to
the payment in lieu of taxes due for such year calculated as provided herein.
Should the Company fail to make payments in lieu of taxes required by this Lease
at the times and in the manner provided for in this Lease, the Company shall be
obligated to pay to the Tax Commissioner, in addition to such payment in lieu of
taxes, an additional amount that shall be equal to the penalties and interest
that would be assessed against the Company if such payment in lieu of taxes were
delinquent ad valorem property taxes. The BOTA and the Tax Commissioner shall
have all of the rights and remedies related to payments in lieu of taxes,
interest and penalties, as they would have in the case of delinquent ad valorem
property taxes.
2.    Years and Payment Percentages.
For investments made prior to December 31, 2012, Year 1, for purposes of this
paragraph, is 2013 and there is a 10-year payment percentage and correlative
savings percentage schedule for such investments. For investments made in the
period of 2013 through 2017, there is a 10-year payment percentage and




--------------------------------------------------------------------------------




correlative savings percentage schedule for all of the investments made in the
Project during each calendar year. For such purposes, the calendar year
following the calendar year in which the investment with respect to an asset is
made is deemed to be Year 1 for that asset. That is to say, every new investment
will receive a separate 10-year savings schedule for the sum that was invested
during the calendar year preceding Year 1 for that asset. The 10-year savings
schedule for each of such investments by year is as stated below.
The Company shall pay payments in lieu of taxes on the items of property of the
Project in amounts equal to the applicable percentages of the normal taxes on
such property as described on the following Payment Schedule:
Tax Years
Payment Percentage
Savings Percentage
1
15.00%
85.00%
2
24.00%
76.00%
3
33.00%
67.00%
4
42.00%
58.00%
5
51.00%
49.00%
6
60.00%
40.00%
7
69.00%
31.00%
8
78.00%
22.00%
9
87.00%
13.00%
10
96.00%
4.00%
11 and thereafter
100.00%
0.00%







